EXHIBIT 10.18

AGREEMENT OF SALE
 
THIS AGREEMENT OF SALE (this “Agreement”), made as of the ____ day of September,
2014 (“Effective Date”), by and among KINNELON HYE L.P. (“Kinnelon Hye”),
MIDPARK HYE PARTNERS (“Midpark Hye”), POMPTON LAKES HYE PARTNERS (“Pompton Lakes
Hye”), and WYCKOFF HYE PARTNERS (“Wyckoff Hye”, along with Kinnelon Hye, Midpark
Hye and Pompton Lakes Hye referred to herein jointly and severally, as the
context requires, as “Seller”), each being a New Jersey limited partnership and
having an address at 95 North State Route 17, Paramus, New Jersey 07652, and
URSTADT BIDDLE PROPERTIES INC., a Maryland corporation, having an address at 321
Railroad Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Purchaser”).
 
W I T N E S S E T H :
 
WHEREAS, each Seller is the owner of those certain separate parcels of land and
improvements described in Paragraph 2(a); and
 
WHEREAS, Seller is desirous of selling the Property (as hereinafter defined in
Paragraph 2 hereof) and Purchaser is desirous of purchasing the Property on the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
1. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
2. SALE.  Seller agrees to sell, and Purchaser agrees to purchase, for the
Purchase Price (as hereinafter defined in Paragraph 3 hereof), subject to the
terms and conditions of this Agreement, all of the right, title and interest, if
any, of Seller in and to the following (hereinafter collectively referred to as
the “Property”):
 
(a) Real Property.
 
(i) That certain real property commonly known as “Meadtown Shopping Center” and
located at the intersection of Kinnelon Road and State Route 23, in the Borough
of Kinnelon, County of Morris, State of New Jersey, as more particularly
described in Exhibit “A-1” attached hereto and made a part hereof (the “Kinnelon
Land”), together with: (1) all improvements located thereon (the “Kinnelon
Improvements”); (2) all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto, including all mineral rights, development rights, air and
water rights; and (3) all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining the Kinnelon Land
(collectively, the “Kinnelon Real Property”);
 
(ii) That certain real property commonly known as “Midland Park Shopping Center”
and located at the intersection of Godwin Avenue and Goffle Road, in the Borough
of Midland Park, County of Bergen, State of New Jersey, as more particularly
described in Exhibit “A-2” attached hereto and made a part hereof (the “Midland
Park Land”), together with: (1) all improvements located thereon (the “Midland
Park Improvements”); (2) all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto, including all mineral rights, development rights, air and
water rights; and (3) all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining the Midland Park Land
(collectively, the “Midland Park Real Property”);
 
(iii) That certain real property commonly known as “Pompton Lakes Towne Square”
and located at 57 Wanaque Avenue, in the Borough of Pompton Lakes, County of
Passaic, State of New Jersey, as more particularly described in Exhibit“A-3”
attached hereto and made a part hereof (the “Pompton Lakes Land”), together
with: (1) all improvements located thereon (the “Pompton Lakes Improvements”);
(2) all rights, benefits, privileges, easements, tenements, hereditaments,
rights-of-way and other appurtenances thereon or in any way appertaining
thereto, including all mineral rights, development rights, air and water rights;
and (3) all strips and gores and any land lying in the bed of any street, road
or alley, open or proposed, adjoining the Pompton Lakes Land (collectively, the
“Pompton Lakes Real Property”); and
 
(iv) That certain real property commonly known as “Cedar Hill Shopping Center”
and located at 525 Cedar Hill Avenue, in the Township of Wyckoff, County of
Bergen, State of New Jersey, as more particularly described in Exhibit “A-4”
attached hereto and made a part hereof (the “Wyckoff Land”), together with: (1)
all improvements located thereon (the “Wyckoff Improvements”); (2) all rights,
benefits, privileges, easements, tenements, hereditaments, rights-of-way and
other appurtenances thereon or in any way appertaining thereto, including all
mineral rights, development rights, air and water rights; and (3) all strips and
gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining the Wyckoff Land (collectively, the “Wyckoff Real
Property”).  The Kinnelon Real Property, Midland Park Real Property, Pompton
Lakes Real Property, and Wyckoff Real Property are sometimes collectively
referred to as the “Real Property”.  The term “Leases” as used in this Agreement
shall mean all leases, licenses and occupancy agreements of premises located in
the Real Property entered into by Seller as identified in the Tenant List (as
defined in Paragraph 7(a) hereof), and all renewals, modifications, amendments,
guaranties and other security, as well as any such agreement entered into
pursuant to Paragraph 13(e) hereof.
 
(b) Leases.
 
(i) All of the right, title and interest of Kinnelon Hye as landlord in and to
the Leases of any portion of the Kinnelon Real Property, and all security
deposits thereunder, any guaranties thereof, and all amendments and
modifications thereof, including Leases entered into after the date of this
Agreement as permitted by this Agreement;
 
(ii) All of the right, title and interest of Midpark Hye as landlord in and to
the Leases of any portion of the Midland Park Real Property, and all security
deposits thereunder, any guaranties thereof, and all amendments and
modifications thereof, including Leases entered into after the Effective Date as
permitted by this Agreement;
 
(iii) All of the right, title and interest of Pompton Lakes Hye as landlord in
and to the Leases of any portion of the Pompton Lakes Real Property, and all
security deposits thereunder, any guaranties thereof, and all amendments and
modifications thereof, including Leases entered into after the Effective Date as
permitted by this Agreement; and
 
(iv) All of the right, title and interest of Wyckoff Hye as landlord in and to
the Leases of any portion of the Wyckoff Real Property, and all security
deposits thereunder, any guaranties thereof, and all amendments and
modifications thereof, including Leases entered into after the Effective Date as
permitted by this Agreement.
 
(c) Tangible Personal Property.  All of the equipment, machinery, fixtures,
furniture, furnishings, supplies and other tangible personal property, now or
hereafter located on and used exclusively in the operation, ownership or
maintenance of the Real Property and any replacements or substitutions therefor
(collectively, the “Tangible Personal Property”), but specifically excluding:
 
(i) any items of personal property owned or leased by tenants;
 
(ii) any items of personal property in Seller’s property management office, if
any, located on the Real Property;
 
(iii) any items of personal property owned by third parties and leased to
Seller; and
 
(iv) proprietary computer software, systems and equipment and related licenses
used in connection with the operation or management of the Property.
 
Seller will provide to Purchaser any list which is in Seller’s possession of
such Tangible Personal Property within the Due Diligence Period (as defined in
Paragraph 5 hereof).
 
(d) Intangible Personal Property.  To the extent assignable at no cost to
Seller, all intangible personal property related to the Real Property,
including:
 
(i) any trade names and trademarks associated with the Real Property;
 
(ii) any plans and specifications and other architectural and engineering
drawings for the Real Property; any warranties; any Contracts (as defined in
Paragraph 5(g) hereof) and other contract rights related to the Real Property
(but only to the extent Seller’s obligations thereunder are expressly assumed by
Purchaser pursuant to the Assignment of Contracts as defined in Paragraph 9(a)
hereof); and
 
(iii) and any governmental permits, approvals and licenses (including any
pending applications) pertaining to the Real Property (all of the items in
subclauses (i), (ii) and (iii) are referred to herein collectively as the
“Intangible Personal Property”).
 
Notwithstanding the foregoing to the contrary, Seller shall not convey to
Purchaser any: (x) claims relating to any real property tax refunds or rebates;
(y) existing insurance claims (except as otherwise provided to the contrary in
Paragraph 12(a)), and/or (z) existing claims against any tenants of the Real
Property that are applicable to the period prior to Closing (as hereinafter
defined), all of which claims are reserved by Seller.  Notwithstanding the
Property consists of real property and improvements at various locations, the
Property shall be sold by Seller and purchased by Purchaser under this Agreement
only as an entirety, and not in separate parts and simultaneous closing on all
parts of the Property and interests therein is a condition precedent to the
obligations of Seller and Purchaser under this Agreement.
 
3. PURCHASE PRICE.  The Purchase Price of the Property shall be One Hundred
Twenty-Four Million Five Hundred Fifty Thousand and 00/100 ($124,550,000.00)
Dollars (herein referred to as the “Purchase Price”) in lawful currency of the
United States of America payable as follows:
 
(a) Within one (1) business day after the Effective Date, Purchaser shall
deposit with Stewart Title Guaranty Company, having an address at 300 East 42nd
Street, 10th Floor, New York, New York 10017, as “Escrow Agent,” the sum of Two
Million Five Hundred Thousand and 00/100 ($2,500,000.00) Dollars (hereinafter
referred to as the “Deposit”) by wire transfer in accordance with wire transfer
instructions provided by Escrow Agent, which shall be maintained by Escrow Agent
in an interest bearing account pursuant to the provisions of Paragraph 16
hereof.  The failure of Purchaser to deliver the Deposit when due hereunder
shall be a default of Purchaser.  Upon making the Deposit, the Deposit shall be
non-refundable and Purchaser shall have no further rights thereto, except as
otherwise expressly set forth in this Agreement.  Concurrently herewith,
Purchaser shall notify Escrow Agent of its Federal Tax Identification
number.  With respect to Seller, the Federal Tax Identification number for (i)
Kinnelon Hye is 22-2710599, (ii) Midpark Hye is 22-2281691, (iii) Pompton Lakes
Hye is 22-2453085, and (iv) Wyckoff Hye is 22-2336595.
 
(b) At Closing the balance of the Purchase Price shall be paid in immediately
available funds by wire transferring such balance into an account designated by
Seller, subject to the adjustments and prorations described in Paragraph 11
hereof.
 
The Purchase Price of the Property is allocated as follows:
 
Kinnelon Real Property
$22,700,000.00
Midland Park Real Property
$43,700,000.00
Pompton Lakes Real Property
$40,700,000.00
Wyckoff Real Property
$17,450,000.00



 
(b)           No portion of the Purchase Price is attributable to the Tangible
Personal Property or the Intangible Personal Property.
 
4. CLOSING OF TITLE.  The closing of title herein (herein referred to as the
“Closing”) shall take place on the date which is thirty (30) days after the
Approval Date (as defined in Paragraph 5 hereof); provided, however, if such
date is not a business day, then the first business day thereafter (hereinafter
referred to as the “Closing Date”), through an escrow with the Title Company (as
hereinafter defined in Paragraph 6(a)) (or at a location and/or time as mutually
may be agreed upon by the parties).  Purchaser and Seller shall conduct a
“preclosing” on the last business day prior to the Closing Date with title
transfer and payment of the Purchase Price to be completed on the Closing
Date.  Provided all conditions precedent to Purchaser’s obligations hereunder
have been satisfied (including, but not limited to, the execution and delivery
to Purchaser of all Closing documents provided for in Paragraph 9(a) hereof),
Purchaser agrees to deliver the Purchase Price by timely delivering the same to
Escrow Agent no later than 2:00 p.m. Eastern Time on the Closing Date.
 
5. INSPECTIONS AND
APPROVALS.  (a)                                                                           Purchaser
shall have a period (hereinafter referred to as the “Due Diligence Period”)
commencing on the Effective Date and expiring at 5:00 p.m. Eastern Time on the
date which is forty-five (45) days after the Effective Date (hereinafter
referred to as the “Approval Date”), in which to conduct the inspections and
studies described in this Paragraph 5.
 
(b) During the Due Diligence Period, Seller shall permit Purchaser and/or
Purchaser’s agents or representatives reasonable access to the Property (during
normal business hours) for purposes of: (i) conducting non-intrusive physical or
environmental inspections of the Property; (ii) reviewing and inspecting the
Property Documents (as hereinafter defined); and (iii) subject to the terms of
this Paragraph 5, conducting intrusive physical or environmental testing of the
Property or any portion thereof (“Intrusive Testing”).  Purchaser shall give
Seller reasonable (but in no event less than two (2) business days’) prior
notice of Purchaser’s intention to conduct any inspection of the Property or the
Property Documents.  If the intended inspection includes Intrusive Testing, such
notice shall be delivered to Seller no fewer than three (3) business days prior
to the scheduled Intrusive Testing and shall include a reasonably detailed
description of the type, scope, manner and duration of the inspections and/or
tests to be conducted (the “Intrusive Testing Scope of Work”).  Purchaser shall
not undertake any Intrusive Testing without Seller’s prior consent, which may be
given, withheld or conditioned in Seller’s sole and absolute
discretion.  Notwithstanding the foregoing, Purchaser may conduct Intrusive
Testing of any tenant space currently or formerly occupied by a dry cleaning
establishment, as well as any location outside the front or back door of any
such establishment reasonably selected by Purchaser’s environmental consultant,
subject to Seller’s approval of the Intrusive Testing Scope of Work for such
Intrusive Testing (such approval not to be unreasonably withheld).  Purchaser on
behalf of itself and its representatives agrees that Purchaser shall not hire or
engage a New Jersey Licensed Site Remediation Professional, as defined at
N.J.A.C. 7:26C-1.3 (each, an “LSRP”), to perform, supervise or analyze any
inspection or testing of the Property (it being understood and agreed that
Purchaser may, however, engage an environmental consulting company, such as
Woodard & Curran, which has one or more LSRPs on staff, as long as such LSRPs
are not involved in the performance, supervision or analysis of any inspection
or testing of the Property).  Purchaser may make inquiry with any governmental
authority as to information such governmental authority may have with respect to
the Property; provided, however, Purchaser may not disclose to any governmental
authority any information about the Property that Purchaser may obtain in the
course of its due diligence activities without first obtaining the prior written
consent of Seller thereto in Seller’s sole discretion except to the extent
disclosure of such information is explicitly required to be made by Purchaser
pursuant to applicable laws.  Seller, at Seller’s election, shall be entitled to
have a representative participate in any telephone or other contact made by
Purchaser to a tenant and be present at any meeting by Purchaser with a
tenant.  Seller reserves the right to have a representative present during any
or all inspections and/or tests of the Property and/or Property Documents
conducted by Purchaser or its agents, and to collect “split samples” of any
environmental medium that is the subject of Intrusive Testing.  All inspections
and testing shall be conducted in compliance with all applicable
laws.  Purchaser shall not interfere with the activity of tenants or any persons
occupying or providing services at the Property and shall take all actions and
implement all protections necessary to ensure that the inspections and/or
testing of the Property and the equipment, materials, and substances generated,
used or brought onto the Property in connection therewith, pose no threat to the
safety or health of persons or the environment, and cause no damage to the
Property or other property of Seller or any persons.  Purchaser shall remove
from the Property all wastes, spoils, material, soil, water, Hazardous Materials
(as hereinafter defined), and debris resulting from or related to any Intrusive
Testing (together, “Waste”) as soon after generation as is commercially
reasonable and shall dispose of such Waste in accordance with all applicable
laws, including without limitation Environmental Requirements (as hereinafter
defined).  Should waste manifesting or other documentation be required,
Purchaser shall be considered the generator of such Waste and shall be
responsible for such manifesting and documentation in accordance with applicable
laws.  Immediately upon the completion of any physical inspection and/or testing
of the Property, Purchaser, at its sole expense, shall cause any portion of the
Property damaged or altered by or in connection with such inspection to be
repaired and/or restored to the condition it was in prior to the inspection
and/or testing.  Any inspections and/or testing undertaken by or on behalf of
Purchaser pursuant to this Paragraph 5 shall be at Purchaser’s sole risk and
expense.
 
(c) Seller shall provide Purchaser with access to an on-line data site
containing those documents and materials listed below (collectively the
“Property Documents”):
 
(i) Seller’s most current survey of the Real Property;
 
(ii) Seller’s most recent title insurance policy for the Real Property of which
Seller has actual knowledge and actual possession;
 
(iii) Any unexpired Leases for the Property;
 
(iv) Any Contracts; and
 
(v) Any environmental reports prepared by outside consultants of which Seller
has actual knowledge and actual possession (“Environmental Reports”).
 
(d) Purchaser agrees to provide to Seller, as and when the same are prepared and
provided to Purchaser, promptly upon (but only upon) the express written request
of Seller, copies of all final environmental, structural, engineering and other
reports or studies prepared by outside consultants (other than such reports
prepared by legal counsel that are subject to an attorney-client privilege)
undertaking inspections and/or testing of the Property Documents and/or the
Property, or any portion or component thereof or condition affecting the same,
for or on behalf of Purchaser (collectively, the “Property Inspection
Reports”).  All information regarding or relating to: (i) Seller; (ii) the
Property, or the ownership, operation or maintenance thereof, that is obtained
by Purchaser during any inspection and/or testing of the Property or the
Property Documents, or in any other manner, or from any other source, including
the Property Documents and Property Inspection Reports (collectively, the
“Proprietary Information”) shall be held, maintained and treated as private,
confidential and privileged information pursuant to Paragraph 19 hereof.
 
(e) Prior to undertaking any inspections of the Property, Purchaser or
Purchaser’s agents will obtain and maintain not less than Three Million
($3,000,000.00) Dollars per occurrence/aggregate in combined commercial general
liability insurance/umbrella coverage with a contractual liability endorsement
which insures Purchaser’s indemnity obligations hereunder.  In addition, prior
to undertaking any Intrusive Testing, Purchaser’s agents will obtain and
maintain not less than Three Million ($3,000,000.00) Dollars per claim/aggregate
in Consultants’ Professional Liability insurance, not less than Three Million
($3,000,000.00) Dollars per occurrence/aggregate in Contractors’ Pollution Legal
Liability insurance, and not less than Five Million ($5,000,000.00) Dollars per
occurrence/aggregate in umbrella coverage.  All insurance policies required
pursuant to this Paragraph shall be issued by a recognized insurance company
licensed to do business in the State of New Jersey with an AM Best Rating of A
or better, and shall be endorsed to waive the insurer’s rights of subrogation as
against Seller and Seller’s property manager, if any, at the Property.  All
insurance policies (except the Consultants’ Professional Liability insurance)
shall name Seller and Seller’s property manager, if any, at the Property as
additional insureds thereunder.  Proof of the required coverage and proof of
premium payment shall be provided by Purchaser to Seller prior to undertaking
any inspections and/or testing under this Paragraph 5.  Such insurance coverage
shall be maintained by Purchaser for a period of no less than one (1) year after
the Closing or any termination of this Agreement for any reason.  Purchaser
agrees to indemnify and hold and save Seller and each of the Seller Parties (as
hereinafter defined) harmless from any claim, loss, injury, liability, damage or
expense, including reasonable attorneys’ fees and costs, arising out of: (i) a
breach by Purchaser and/or any of the Releasors (as defined in Paragraph 8(d)
hereof) of any applicable laws, rules, regulations or ordinances, or the
agreements set forth in this Paragraph 5, including the failure to restore the
Property in accordance with Paragraph 5(b) above; (ii) any access to, entry upon
or activity conducted by, or on behalf of, Purchaser or any Releasors with
respect to or on the Property, whether or not such access, entry or activity is
permitted by, in compliance with or in violation of any applicable laws, rules,
regulations or ordinances, or this Paragraph 5; (iii) any lien, claim or levy,
including construction, mechanic’s, materialmen’s and judgment liens, filed or
pending against any portion of the Property, or title thereto, by any
contractor, sub-contractor or other party having a claim against or through
Purchaser or any Releasor (without limiting the foregoing indemnity, Purchaser
hereby acknowledges and agrees that Purchaser’s failure to cause any such lien
to be released or bonded to the reasonable satisfaction of Seller within ten
(10) days after receipt of notice thereof shall constitute a default hereunder);
(iv) any claim related to the generation, transportation, treatment, disposal,
or management of Waste; and (v) any claims, suits, actions or the assertion of
any other rights by or on behalf of any tenant, invitee, guest or other party
alleging personal injury, property damage, interruption of business, nuisance or
any other allegation of negligence or wrong doing, and including any and all
damages, losses, obligations, liabilities, costs and expenses incurred by or
asserted or claimed against Seller or any Seller Party, as a result of, caused
by, or arising out of any matters set forth in Paragraphs 5(b), 5(c) and/or 5(d)
above (collectively, the “Indemnity Obligations”).  Notwithstanding the
foregoing, Purchaser shall have no liability to Seller merely as a result of the
discovery of pre-existing conditions, but this limitation on liability shall not
apply to the extent of damages arising from an exacerbation of such condition or
breach of Purchaser’s obligations hereunder (such as, by way of example, damages
to the extent arising from disclosure of a condition if such disclosure is
prohibited by this Agreement).
 
(f) Except as otherwise expressly set forth in this Agreement, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information, including, the contents of Seller’s or its
property manager’s books and records, the Leases, Contracts, the environmental
reports, rent rolls, income and expense statements or any other Property
Documents supplied to Purchaser in connection with Purchaser’s inspection of the
Property.  Except as otherwise expressly set forth to the contrary in this
Agreement, all of the Property Documents and any other such materials are
provided by Seller solely for Purchaser’s convenience in making its own
examination and determination prior to the Approval Date as to whether it wishes
to purchase the Property, and, in making such examination and determination,
Purchaser shall rely exclusively on its own independent investigation and
evaluation of the Property and not on the Property Documents or other such
materials supplied by Seller or its agents or representatives.
 
(g) On or before the Approval Date, Purchaser shall provide Seller notice (the
“Service Contract Termination Notice”) of Purchaser’s election to cause Seller
to terminate any Terminable Contract identified in such Service Contract
Termination Notice.  For purposes of this Agreement, the term “Terminable
Contract” shall mean any Contract (as hereinafter defined) which is terminable
upon thirty (30) days’ or less prior notice without payment of a termination or
similar fee.  Provided that this Agreement has not been terminated pursuant to
Paragraph 5(h) hereof, Seller, promptly after the Approval Date shall deliver to
the contractor under any Terminable Contract specified in a properly and timely
delivered Service Contract Termination Notice, a termination notice or other
writing required pursuant to the terms of such Terminable Contract to effect the
termination thereof as of the Closing Date.  Notwithstanding the foregoing,
Purchaser shall assume at and as of Closing:  (i) any Terminable Contract
specified in a properly and timely delivered Service Contract Termination Notice
the termination of which, notwithstanding the delivery by Seller to the
contractor thereunder of a termination notice or other writing, has not been
effected as of Closing, for the period between Closing and the date on which
such termination is effective; (ii) any contract which cannot be terminated
within thirty (30) days’, or less, prior notice, or which with respect to such
termination requires the payment of a termination or other similar fee; and
(iii) any Terminable Contract not specified in a properly and timely delivered
Service Contract Termination Notice.  As used herein, the term “Contracts” shall
mean all management, service, maintenance, supply or other contracts relating to
the operation, use, maintenance and repair of the Property, and all other such
contracts or agreements in effect as of the Effective Date which are listed on
Exhibit “I” attached hereto, and any new Contracts entered into pursuant to
Paragraph 13 hereof.
 
(h) Purchaser shall have the right to terminate this Agreement, for any or no
reason whatsoever, by providing to Seller notice of such termination (the “Due
Diligence Termination Notice”) before 5:00 p.m. on the Approval Date.  Unless
expressly requested by Seller, such notice shall not disclose any basis for such
termination nor shall Purchaser disclose the existence of any facts or
circumstances concerning the physical or environmental condition of the
Property.  Purchaser also shall have the right to waive the foregoing right to
terminate this Agreement, by providing to Seller notice of Purchaser’s election
to so waive such right before 5:00 p.m., on the Approval Date.  In the event
that, by such date and time, Purchaser fails to deliver any notice to Seller
whatsoever, such failure shall be deemed to be the election of Purchaser to
waive its right to terminate this Agreement pursuant to this Paragraph 5.  If
Purchaser timely terminates this Agreement pursuant to this Paragraph 5, the
Deposit shall be returned to Purchaser and neither party shall have any further
obligations or liability hereunder, except for the Surviving Obligations.
 
(i) All obligations and agreements of, and indemnifications by, Purchaser
contained in this Paragraph 5 shall survive Closing or any termination of this
Agreement.
 
6. TITLE.
 
(a) Purchaser, at its expense, shall obtain a title insurance commitment (the
“Title Commitment”) from a recognized title insurance company doing business in
the State of New Jersey (the “Title Company”) insuring marketable title (as
hereinafter defined) to each Real Property.  For the purposes of this Agreement,
“marketable title” shall be deemed to be such title as any recognized title
insurance company doing business in the State of New Jersey shall insure at
standard rates and subject only to the usual printed exceptions and to the title
exceptions set forth on Exhibit “G” attached hereto and made a part hereof and
such other exceptions as may be approved in writing by Purchaser or not objected
to by Purchaser as hereinafter provided (collectively, the “Permitted
Exceptions”).  No later than the expiration of the Due Diligence Period,
Purchaser shall forward to Seller a true copy of its Title Commitment and all
underlying title documents and shall specify any alleged defects as set forth in
said Title Commitment (other than Permitted Exceptions) (the “Title Defect(s)”)
in a written notice to Seller (the “Purchaser Title Notice”), failing which
Purchaser shall be deemed to have waived all title objections.  In the event
that any additional title exceptions shall appear between the date of the Title
Commitment and Closing of which Purchaser was not made aware during the Due
Diligence Period (“Intervening Exceptions”), then within three (3) business days
after receipt thereof, Purchaser shall forward to Seller a true copy of the
amendment to the Title Commitment and all underlying documents referred to in
such amendment and shall specify any alleged defects caused by such Intervening
Exceptions (other than Permitted Exceptions) (“Subsequent Defect(s)”) in a
written notice to Seller (“Subsequent Title Notice”), failing which Purchaser
shall be deemed to have waived all objections based on the Intervening
Exceptions.  Seller shall have the right, but shall not be obligated nor
required, to commence litigation or to incur any expenditure of monies:  (i) to
cause any such alleged defect(s) to be removed as a Title Defect or Subsequent
Defect; or (ii) to cause a similarly recognized title insurance company to
insure marketable title in accordance herewith; and Purchaser shall not have any
claim, cause or right of action against Seller, at law or in equity, whether for
damages, specific performance or otherwise, by reason of Seller’s failure to
clear any such Title Defects or Subsequent Defects; provided, however,
notwithstanding the foregoing, Seller shall cause to be removed as exceptions to
title or insured against by the Title Company: (x) the liens of any mortgages
affecting the Property, (y) any mechanic’s or materialmen’s liens filed against
the Property due to work performed at the Property by Seller or at Seller’s
direction, and (z) monetary liens not otherwise included in (x) and (y) above
which can be removed by the payment of a liquidated sum of money not to exceed
$250,000.00 in the aggregate with respect of all such other monetary liens.  If
Seller causes marketable title to be insured for each Real Property, Purchaser
shall be required to complete the purchase of the Property as herein provided.
 
(b) If Seller shall be unwilling or unable to cause marketable title to be
insured, Seller shall so notify Purchaser in writing (the “Seller Title Notice”)
within five (5) days after receipt of the Purchaser Title Notice or Subsequent
Title Notice, as applicable, and Purchaser shall have the right to accept such
title as Seller shall be able to convey or to terminate this Agreement, by
notice delivered to Seller within five (5) days following receipt of the Seller
Title Notice.  If Purchaser shall fail to so notify Seller, then Purchaser shall
be deemed to have elected to accept title without any abatement or reduction in
the Purchase Price or in any of the other terms and conditions herein set
forth.  Seller agrees to convey such title as is described herein or as
Purchaser shall be willing or shall be deemed to accept in accordance with the
provisions hereof.  If Seller notifies Purchaser of its willingness to remove
any (i) Title Defects which render title unmarketable, but fails to do so by the
thirtieth (30th) day after the Approval Date, Purchaser may terminate this
Agreement by notice given to Seller within five (5) business days after such
thirtieth (30th) day, provided, however, that Seller may nullify such
termination by removing any such Title Defects within ten (10) business days
after Purchaser’s notice of termination is given, or (ii) Subsequent Defects
which render title unmarketable, but fails to do so by the thirtieth (30th) day
after the Subsequent Title Notice, Purchaser may terminate this Agreement by
notice given to Seller within five (5) business days after such thirtieth (30th)
day, provided, however, that Seller may nullify such termination by removing any
such Subsequent Defects within ten (10) business days after Purchaser’s notice
of termination is given.  If Purchaser timely terminates this Agreement pursuant
to this Paragraph 6, and such termination is not timely nullified, the Deposit
shall be returned to Purchaser and neither shall have any further obligations or
liability hereunder, except for Surviving Obligations, as defined in Paragraph
20 hereof.
 
(c) If, at Closing there are liens or encumbrances against the Property that are
removable by the payment of monies, then Seller, at its option, may allow
Purchaser a credit against the Purchase Price or may use any portion of the
Purchase Price to satisfy the same, in which event Seller either shall: (i)
deliver to Purchaser instruments in recordable form sufficient to satisfy such
liens or encumbrances of record, together with the cost of recording or filing
said instruments; or (ii) deposit or cause to be deposited with the Title
Company sufficient monies reasonably acceptable to the Title Company to insure
obtaining and recording of such satisfactions and the issuance of title
insurance to Purchaser free of any such liens or encumbrances.  In neither event
shall such lien or encumbrance constitute a Title Defect or Subsequent Defect
permitting Purchaser to terminate this Agreement.
 
7. REPRESENTATIONS.
 
(a) Seller Representations.  In order to induce Purchaser to enter into this
Agreement, each Seller warrants and represents, with respect to the portion of
the Property owned by it, the following as of the Effective Date:
 
(i) It is a limited partnership duly organized and in good standing under the
laws of the State of New Jersey;
 
(ii) Subject to the terms of this Agreement, it has the right, power and
authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement, and to perform all duties and obligations
imposed on it under this Agreement;
 
(iii) This Agreement is a valid obligation of Seller and is binding upon it in
accordance with the terms hereof; the persons or parties executing this
Agreement on its behalf have been duly authorized and empowered to bind it to
this Agreement;
 
(iv) Subject to the terms of this Agreement, neither the execution nor the
delivery of this Agreement, nor the consummation of the purchase and sale
contemplated hereby, nor the compliance with the terms and conditions of this
Agreement conflict with or will result in the breach of any of the terms,
conditions or provisions of any agreement to which it is a party or by which it
is bound;
 
(v) It has made no agreements or commitments affecting the Property which would
be binding upon Purchaser except as expressly set forth herein;
 
(vi) It has received no notice of any pending condemnation or municipal
improvement assessments affecting the Property,
 
(vii) The only Leases in force for the Property are set forth in a tenant list
attached hereto and made a part hereof as Exhibit “H” (the “Tenant List”), and
true and complete copies of all Leases have been made available to
Purchaser.  Other than the Leases, Seller has not entered into any other leases,
licenses, tenancies, possession agreement or other occupancy agreements
affecting the Property.  Seller does not warrant that any particular Lease will
be in force at the Closing or that the tenants have or will have performed their
obligations thereunder;
 
(viii) There are no security deposits presently held by or on behalf of Seller
with respect to the Leases, except as set forth on the Tenant List;
 
(ix) Exhibit “I” attached hereto and made a part hereof sets forth a list of all
Contracts affecting the Property (the “Contract List”), true and complete copies
of which have been made available to Purchaser;
 
(x) No tenant or other occupant under a Lease and no other person, firm,
corporation or other entity has any right or option to acquire the Property, or
any part thereof, from it;
 
(xi) Except as set forth on Exhibit “K” attached hereto, there are no actions,
suits or proceedings pending, or to Seller’s knowledge threatened, against
Seller, which, if determined adversely against Seller, would adversely affect
Seller’s ability to perform its obligations hereunder;
 
(xii) To its actual knowledge, it has not received any written notice from any
tenant under any of the Leases claiming that Seller is in default of its
obligations under any of the Leases which has not been cured;
 
(xiii) The only agreements for the payment of leasing commissions due on or
after the date hereof in connection with the Leases are those listed on
Exhibit “J” annexed hereto and made a part hereof (the “Brokerage Agreements”);
 
(xiv) Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations;
 
(xv) There are no persons employed by Seller or any managing agent thereof in
connection with the management of the Property who shall be the responsibility
of Purchaser after the Closing.  Purchaser has no obligation, liability or
responsibility with respect to charges, fees, costs, salaries, vacation pay,
severance pay, insurance coverage, other fringe benefits or like items;
 
(xvi) Seller is not, and will not become, a person or entity with whom United
States persons or entities are restricted or prohibited from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s specially designated
and blocked persons list) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities; and
 
(xvii) Exhibit “L” attached hereto and made a part hereof sets forth a list of
Environmental Reports.
 
(b) Purchaser Representations.  In order to induce Seller to enter into this
Agreement, Purchaser warrants and represents the following as of the Effective
Date:
 
(i) It has the full power and authority to perform all of its obligations under
this Agreement, and has been duly organized, is validly existing and is in good
standing under the laws of the State of Maryland in which it was formed, and, if
required to do so, is qualified to do business in the State of New Jersey;
 
(ii) Subject to the terms of this Agreement, it has the right, power and
authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement and to perform all duties and obligations
imposed on it under this Agreement;
 
(iii) This Agreement is a valid obligation of Purchaser and is binding upon it
in accordance with the terms hereof; the persons or parties executing this
Agreement on its behalf have been duly authorized and empowered to bind it to
this Agreement;
 
(iv) Subject to the terms of this Agreement, neither the execution nor the
delivery of this Agreement, nor the consummation of the purchase and sale
contemplated hereby, nor the compliance with the terms and conditions of this
Agreement conflict with or will result in the breach of any of the terms,
conditions or provisions of any agreement to which it is a party or by which it
is bound;
 
(v) To its actual knowledge, there are no existing or pending litigation or
insolvency actions or claims with respect to its ability to consummate the
proposed transaction;
 
(vi) It has the financial capacity to pay the Purchase Price and all other costs
and expenses in connection with the purchase of the Property.  Purchaser’s
obligations to pay the Purchase Price and otherwise consummate the transactions
contemplated hereby are not in any way conditioned upon Purchaser’s ability to
obtain financing of any type or nature whatsoever (i.e., whether by way of debt
financing or equity investment, or otherwise);
 
(vii) Purchaser is purchasing the Property as investment rental property, and
not for Purchaser’s own operations or use; and
 
(viii) Purchaser is not, and will not become, a person or entity with whom
United States persons or entities are restricted or prohibited from doing
business under regulations of OFAC of the Department of the Treasury (including
those named on OFAC’s specially designated and blocked persons list) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.
 
(c) Limitations.  The representations and warranties of Seller set forth in
Paragraph 7(a) are subject to the following limitations:  (i) Seller does not
represent or warrant that any particular Lease or Contract will be in force or
effect as of the Closing or that the tenants or contractors thereunder, as
applicable, will not be in default thereunder, (ii) to the extent that Seller
has delivered: (A) to Purchaser a tenant estoppel certificate in accordance with
the terms of this Agreement, and such estoppel certificate contains information
inconsistent with any of such representations and warranties, then such
representations and warranties shall be deemed modified to conform to such
information and Purchaser shall be deemed to have knowledge thereof (provided,
however, that such deemed modification shall not apply to information that is
inconsistent with the first sentence of Paragraph 7(a)(vii); and (B) or made
available to Purchaser any other information with respect to the Property (other
than the Leases) at any time prior to the date hereof, and such other
information (other than the Leases) contain provisions inconsistent with any of
such representations and warranties, then such representations and warranties
shall be deemed modified to conform to such provisions and Purchaser shall be
deemed to have knowledge thereof; provided, however, that (A) such deemed
modification shall not apply to information that is inconsistent with the first
sentence of Paragraph 7(a)(vii), and (B) Seller’s representations and warranties
shall not be deemed modified based on the knowledge of Purchaser to the extent
such representation or warranty would be modified as the result of breach of a
covenant by Seller set forth in this Agreement; and (iii) in the event that,
prior to the Closing, Purchaser shall obtain actual knowledge of any information
that is contradictory to, and would constitute the basis of a breach of, any
representation or warranty or failure to satisfy any condition on the part of
Seller, then promptly thereafter (and, in all events, prior to Closing),
Purchaser shall deliver to Seller notice of such information specifying the
representation, warranty or condition to which such information relates, and
Seller shall have the right (at its option) to cure such breach within ten (10)
days following receipt of Purchaser’s notice thereof.  In the event Seller does
not cure such breach within such ten (10)-day period, Purchaser shall have the
right to terminate this Agreement within five (5) days following such ten
(10)-day period and receive a refund of the Deposit (to the extent paid) and be
reimbursed for the actual and reasonable out-of-pocket costs incurred by
Purchaser in connection with the transactions contemplated by this Agreement up
to a maximum of Twenty-Five Thousand and 00/100 ($25,000.00) Dollars; or
Purchaser acknowledges that such representation or warranty will not be deemed
breached in the event Purchaser shall have, prior to Closing, obtained actual
knowledge of any information that is contradictory to such representation or
warranty and shall have failed to disclose to Seller as required herein and
Purchaser shall not be entitled to bring an action after the Closing Date based
on such representation or warranty.  In the event that at the time of or prior
to Closing, Seller discloses in writing to Purchaser, or Purchaser otherwise has
actual knowledge of any fact, information or circumstance which renders any
representation or warranty made by Seller in this Agreement untrue, incorrect or
misleading in any material respect, Purchaser’s sole remedy, to be exercised on
or before Closing, shall be to: (i) waive its rights and claims hereunder with
respect to such misrepresentation or breach of warranty, and proceed to Closing
in accordance with the terms of this Agreement, without any reduction in the
Purchase Price; or (ii) terminate this Agreement pursuant to this Paragraph 7,
in which event the Deposit shall be returned to Purchaser and the parties shall
have no further obligations hereunder except for the Surviving Obligations;
provided, however, that Purchaser shall not have the right to terminate this
Agreement pursuant to this Paragraph 7, (a) unless the Seller’s representations
or warranties which are untrue: (i) give rise to a claim for loss, cost or
damage which, in the aggregate, is in excess of One Hundred Thousand
($100,000.00) Dollars, except that in the case of a misrepresentation or breach
of the warranties and representations in subparagraphs 7(a)(xiii) or 7(a)(xv)
Purchaser shall have the right to terminate this Agreement regardless of the
extent of loss, cost or damage due to such misrepresentation or breach; (ii) are
untrue as a result of Seller’s failure to comply with any term or condition
expressly set forth in a Lease beyond any applicable notice and/or cure period;
or (iii) as the result of a willful misrepresentation by Seller; or (b) as a
result of any modification to or updating of the representations to reflect
changes after the Effective Date that arise as a result of matters first
occurring after the Effective Date, but only if such changes are permitted under
this Agreement.
 
(d) Survival of Representations.  The representations and warranties set forth
in this Paragraph 7 shall survive the Closing for a period of ninety (90) days
(the “Survival Period”), except that (i) solely with respect to subparagraph
7(a)(xiii) the Survival Period shall be a period of two hundred seventy (270)
days after the Closing, and (ii) solely with respect to subparagraphs 7(a)(i),
(ii), (iii), (iv) and (xvi) the Survival Period shall be a period of one (1)
year after the Closing.  Each party shall have the right to bring an action
against the other based upon the breach of a representation or warranty that
survives the Closing hereunder so long as the party bringing the action for
breach files such action within the Survival Period.  The liability of Seller
under this Paragraph 7 for damages shall be several, not joint, and each Seller
shall be liable as to the representations and warranties made as to the
applicable Property owned by each Seller.  Seller shall have no liability to
Purchaser for a misrepresentation or breach of warranty under this Paragraph 7,
if:  (a) Purchaser does not provide to Seller written notice of a claim of
misrepresentation or breach of warranty on or prior to the expiration of the
applicable Survival Period; (b) Purchaser had actual knowledge of the
misrepresentation or breach of warranty prior to the consummation of Closing; or
(c) the aggregate amount of all claims by Purchaser for misrepresentation or
breach of warranty is less than One Hundred Thousand ($100,000.00) Dollars (the
“Claims Floor”); provided, however, that if such claims equal or exceed the
Claims Floor, in the aggregate, Purchaser shall have the right to prosecute such
claims in the full amount thereof, and not just in the amount by which such
claims exceed the Claims Floor.  Notwithstanding the foregoing, the Claims Floor
shall not apply to a misrepresentation or breach of the warranties and
representations in subparagraphs 7(a)(xiii) or 7(a)(xv), but the Claims Cap (as
hereinafter defined) applies thereto.  The maximum amount for which Seller shall
be liable under this Paragraph 7, and for which Purchaser shall have the right
to assert claims against Seller, arising out of any and all misrepresentations
or breaches of warranty under this Paragraph 7 shall not exceed the sum of Five
Hundred Thousand ($500,000.00) Dollars, in the aggregate (the “Claims
Cap”).  The provisions of this Paragraph 7 shall survive the Closing.
 
(e) Seller’s Knowledge.  As used herein, the terms “best of Seller’s knowledge”,
“Seller’s actual knowledge” “Seller’s knowledge”, and any similar phrase shall
mean the current actual knowledge of Mark Gabrellian, as of the Effective Date,
provided, however, that Mark Gabrellian shall not have any personal liability in
connection with, or arising out of, any representation made by Seller in this
Agreement.
 
8. CONDITION OF PROPERTY.
 
(a) Purchaser acknowledges and agrees that Seller has not made, does not make
and specifically negates and disclaims any representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether expressed or implied, oral or written, past, present or
future (other than as otherwise represented pursuant to and as limited by this
Agreement or the documents delivered at Closing), of, as to, concerning or with
respect to: (i) the value, nature, quality or condition of the Property,
including, without limitation, the water, soil and geology; (ii) the income to
be derived from the Property; (iii) the suitability of the Property for any and
all activities and uses which Purchaser or any tenant may conduct thereon; (iv)
the compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body; (v)
the habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; (vi) the manner or quality of the
construction or materials incorporated into the Property; (vii) the manner,
quality, state of repair or lack of repair of the Property; (viii) compliance
with any environmental protection, pollution, safety or land use laws, rules,
regulations, orders or requirements, including the existence in or on the
Property of Hazardous Materials (as hereinafter defined); or (ix) any other
matter with respect to the Property.  Additionally, no person acting on behalf
of Seller is authorized to make, and by execution hereof Purchaser acknowledges
that no person has made, except as set forth in this Agreement or in the
documents to be delivered at Closing, any representation, agreement, statement,
warranty, guaranty or promise regarding Seller and/or the Property or the
transaction contemplated herein; and no such representation, warranty,
agreement, guaranty, statement or promise if any, made by any person acting on
behalf of Seller shall be valid or binding upon Seller unless expressly set
forth herein or in the documents to be delivered at Closing.  Purchaser further
acknowledges and agrees that having been given the opportunity to inspect the
Property, Purchaser is relying and shall rely solely on its own investigation of
the Property and not on any information provided or to be provided by Seller
except as otherwise set forth herein, and agrees to accept the Property at
Closing and waive all objections or claims against Seller arising from or
related to the Property or to any Hazardous Materials on the Property, except
with respect to a breach of any representation or warranty set forth
herein.  Except as otherwise set forth herein, Purchaser further acknowledges
and agrees that any information provided or to be provided with respect to the
Property was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information and makes no
representations as to the accuracy, truthfulness or completeness of such
information except with respect to a breach of any representation or warranty
set forth herein.  Seller is not liable or bound in any manner by any verbal or
written statement, representation or information pertaining to the Property, or
the operation thereof, furnished by any real estate broker, contractor, agent,
employee, servant or other person except with respect to a breach of any
representation or warranty set forth herein.  Except as otherwise set forth
herein, Purchaser further acknowledges and agrees that to the maximum extent
permitted by law, it is purchasing the Property on an “AS IS”, “WHERE IS” and
“WITH ALL FAULTS” basis.  The provisions of this Paragraph 8 shall survive
Closing or any termination hereof.
 
(b) “Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in §101(14) of the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. §9601 et seq.) or any regulations promulgated thereunder,
“CERCLA”; (ii) any “hazardous waste” as now or hereafter defined in the Resource
Conservation and Recovery Act (42 U.S.C. §6901, et seq.) or regulations
promulgated thereunder, “RCRA” or in any other applicable state or local law,
ordinance, rule or regulation; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.) or in any other applicable
state or local law, ordinance, rule or regulation; (iv) any gasoline, diesel
fuel, or other petroleum hydrocarbons; (v) any asbestos and asbestos containing
materials, in any form, whether friable or non friable; (vi) any polychlorinated
biphenyls; (vii) any radon gas; or (viii) any additional substances or materials
which now are or hereafter shall be classified or considered to be hazardous or
toxic under Environmental Requirements (as defined in Paragraph 8(c) hereof), or
the common law, or any other applicable laws relating to the
Property.  Hazardous Materials shall include, without limitation, any substance,
the presence of which on the Property: (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass.
 
(c) “Environmental Requirements” shall mean all laws, ordinances, statutes,
codes, rules, regulations, agreements, judgments, orders, and decrees, now or
hereafter enacted, promulgated, or amended, of the United States, the states,
the counties, the cities, or any other political subdivisions in which the
Property is located, and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property, or the use of the Property, relating to pollution, the protection or
regulation of human health, natural resources, or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or waste or Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil).
 
(d) (i)           By proceeding with this transaction following the expiration
of the Due Diligence Period, Purchaser shall be deemed to have made its own
independent investigation of the Property, the Property Documents and the
presence of Hazardous Materials on the Property as Purchaser deems
appropriate.  Accordingly, subject to a claim for the breach of any of the
representations and warranties of Seller, whether set forth herein or in any
document delivered in connection with Closing, or any other breach of this
Agreement or any other agreement to be delivered in connection with Closing,
which claim(s) (subject to Seller’s limitation of liability hereunder) is
expressly reserved to Purchaser, Purchaser, on behalf of itself and all of its
officers, directors, shareholders, employees, members, partners, representatives
and affiliated entities (collectively, the “Releasors”), hereby expressly waives
and relinquishes any and all rights and remedies Releasors now or hereafter may
have against Seller, Seller’s affiliates, Seller’s investment advisors, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees, agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns (the “Seller
Parties”), whether known or unknown, which may arise from or be related to: (a)
the physical condition, quality, quantity and state of repair of the Property
and the prior management and operation of the Property; (b) the Property
Documents; (c) the Property’s compliance or lack of compliance with any federal,
state or local laws or regulations; and (d) any past, present or future presence
or existence of Hazardous Materials on, under or about the Property or with
respect to any past, present or future violation of any Environmental
Requirements now or hereafter enacted, regulating or governing the use,
handling, storage or disposal of Hazardous Materials, including, (i) any and all
rights and remedies Releasors now or hereafter may have pursuant to any
Environmental Requirements and (ii) any and all claims, whether known or
unknown, now or hereafter existing, with respect to the Property under any
Environmental Requirements, provided, however (subject to Seller’s limitation of
liability hereunder), Seller is not released by the foregoing for any claim
based upon a breach of any of Seller’s warranties, breach of any covenant or
indemnity which survives Closing, whether set forth herein or in any document
delivered in connection with Closing.
 
(ii) Without limiting the generality of the foregoing, subject to claims for the
breach of any of Seller’s warranties, a breach of any covenant or indemnity or
any other agreement to be delivered in connection with Closing, Purchaser, on
behalf of itself and the other Releasors, hereby assumes all risk and liability
resulting or arising from, or relating to the ownership, use, condition,
location, maintenance, repair, or operation of, the Property from and after
Closing and Seller Parties shall not be liable for any special, direct or
indirect, consequential, punitive or other damages resulting or arising from or
relating to the ownership, use, condition, location, maintenance, repair or
operation of the Property.
 
(iii) The foregoing waivers, releases and agreements by Purchaser, on behalf of
itself and Releasors, shall survive Closing and the recordation of the Deed and
shall not be deemed merged into the Deed upon its recordation.
 
(e) Seller shall not be responsible for curing any governmental violations, nor
shall Purchaser be entitled to any abatement, reduction or other modification in
the Purchase Price or in any of the other terms and conditions hereunder in the
event of the occurrence and/or the receipt of notice of any such governmental
violation, provided, however, that with respect to any notice issued by a
governmental authority or official to Seller between the Approval Date and the
Closing Date citing a governmental violation at the Property which is not the
obligation of any tenant, licensee or other occupant under the Leases to cure (a
“Seller Violation Notice(s)”), Seller shall cure such Seller Violation Notice(s)
which can be removed for a sum of money not to exceed Two Hundred Fifty Thousand
and 00/100 ($250,000.00) Dollars in the aggregate for all such violations (the
“Violations Cap”) or provide Purchaser with a credit against the Purchase Price
at Closing equal to the cost to cure the Seller Violation Notice(s) not to
exceed the Violations Cap.  If Seller receives Seller Violation Notice(s), the
cure thereof shall exceed the Violations Cap, and Seller shall be unwilling or
unable to cure such Seller Violation Notice(s), Seller shall so notify Purchaser
in writing (the “Non-Cure Notice”) and Purchaser shall have the right to accept
the Property subject to such Seller Violation Notice(s) with a credit against
the Purchase Price at Closing equal to the Violations Cap or to terminate this
Agreement by notice delivered to Seller within five (5) days following receipt
of the Non-Cure Notice.  If Purchaser shall fail to so notify Seller, then
Purchaser shall be deemed to have elected to accept the Property with a credit
against the Purchase Price at Closing equal to the Violations Cap.  Seller shall
not be responsible for performing any work or fulfilling any other obligation in
connection with obtaining a Certificate of Occupancy or any other governmental
approval in connection with the sale of the Property or resulting from the use
or physical condition of the Property.  Seller shall, however, reasonably
cooperate with Purchaser, at no out-of-pocket cost to Seller, in connection with
Purchaser’s attempts to obtain a Certificate of Occupancy or any other necessary
governmental approval in connection with the sale of the Property.
 
9. CLOSING DOCUMENTS.
 
(a) At Closing, Seller shall execute and/or deliver to Purchaser:
 
(i) a bargain and sale deed with covenants against grantor’s acts (the “Deed”)
from Kinnelon Hye conveying the Kinnelon Real Property subject to no exceptions
other than the Permitted Exceptions on the basis that as of Closing, the Title
Company shall insure title as set forth in this Agreement;
 
(ii) a Deed from Midpark Hye conveying the Midland Park Real Property subject to
no exceptions other than the Permitted Exceptions on the basis that as of
Closing, the Title Company shall insure title as set forth in this Agreement;
 
(iii) a Deed from Pompton Lakes Hye conveying the Pompton Lakes Real Property
subject to no exceptions other than the Permitted Exceptions on the basis that
as of Closing, the Title Company shall insure title as set forth in this
Agreement;
 
(iv) a Deed from Wyckoff Hye conveying the Wyckoff Real Property subject to no
exceptions other than the Permitted Exceptions on the basis that as of Closing,
the Title Company shall insure title as set forth in this Agreement;
 
(v) an Affidavit of Consideration for Use by Seller NJ Form RTF-1 from each
Seller;
 
(vi) a Seller’s Residency Certificate Exemption Form GIT-REP 3 from each Seller;
 
(vii) an affidavit of title from each Seller, the form and substance of which
shall be subject to the reasonable approval of the Title Company;
 
(viii) the original (if available, or in lieu thereof, certified copies) of the
Leases relating to each Real Property, together with all security deposits
delivered thereunder and all guarantees delivered in connection therewith, in
effect on the Closing Date;
 
(ix) an assignment and assumption of the Leases and security deposits and
guarantees in the form attached hereto as Exhibit “B” (the “Assignment of
Leases”);
 
(x) an updated rent roll for each Real Property;
 
(xi) a bill of sale, if applicable, conveying all of Seller’s right, title and
interest in and to the Tangible Personal Property, free and clear of liens or
encumbrances, in the form attached hereto as Exhibit “C” (the “Bill of Sale”);
 
(xii) a closing statement reflecting the prorations and other adjustments to the
Purchase Price required pursuant to this Agreement and otherwise acceptable to
each of the parties (the “Closing Statement”);
 
(xiii) an affidavit of Seller certifying that Seller is not a “foreign person”,
as defined in the federal Foreign Investment in Real Property Tax Act of 1980,
and the 1984 Tax Reform Act, as amended;
 
(xiv) the originals of all Contracts, if any, being assumed by Purchaser;
 
(xv) an assignment and assumption of Contracts and Intangible Personal Property
in the form attached hereto as Exhibit “D” (the “Assignment of Contracts”);
 
(xvi) tenant estoppel certificates in accordance with the provisions of this
Agreement;
 
(xvii) notices to all tenants of the Property in the form attached hereto as
Exhibit “E” (the “Tenant Notices”);
 
(xviii) such organizational and authorizing documents of Seller as reasonably
shall be required by the Title Company to evidence Seller’s authority to execute
this Agreement and any documents to be executed by Seller at Closing and to
consummate the transaction contemplated by this Agreement;
 
(xix) a certificate updating Seller’s representations and warranties set forth
in this Agreement, as of the Closing Date; and
 
(xx) such other instruments as reasonably may be required by the Title Company
to effectuate the within transaction, provided same are delivered subject to the
same limitations on Seller’s liability as provided in this Agreement.
 
(b) Each Deed shall be accompanied by Seller’s payment to the Register or Clerk
of the County in which the Real Property is located of the New Jersey Realty
Transfer Fee payable under N.J.S.A. 46:15-5 et seq., as amended, which is to be
paid by Seller, or at Seller’s option, Purchaser shall be entitled to a credit
against the Purchase Price of a sum equal to the New Jersey Realty Transfer Fee
to be paid on account hereof.  In no event shall Seller be responsible for the
payment of the additional one percent (1%) supplemental fee (the so-called
“commercial mansion tax”) payable under N.J.S.A. 46:15-7.2, as amended, the
responsibility of which shall remain with Purchaser.  The provisions of this
subparagraph (b) shall survive the Closing.
 
(c) At Closing, Purchaser shall execute and/or deliver to Seller:
 
(i) the balance of the Purchase Price;
 
(ii) an Affidavit of Consideration for Use by Buyer NJ Form RTF-1EEE;
 
(iii) the Assignment of Leases;
 
(iv) the Assignment of Contracts;
 
(v) the Closing Statement;
 
(vi) such organizational and authorizing documents of Purchaser as reasonably
shall be required by Seller and/or the Title Company to evidence Purchaser’s
authority to execute this Agreement and any documents to be executed by
Purchaser at Closing and to consummate the transaction contemplated by this
Agreement;
 
(vii) the Tenant Notices;
 
(viii) a certificate updating Purchaser’s representations and warranties set
forth in this Agreement, as of the Closing Date;
 
(ix) such other instruments as reasonably may be required by the Title Company
to effectuate the within transaction; and
 
(x) payment to the Title Company of any “mansion” or other fees or charges not
identified as Seller’s obligations by statute.
 
10. POSSESSION.  Seller shall deliver to Purchaser, and Purchaser shall accept
possession of the Property from Seller at the time of Closing, and thereafter,
Purchaser shall be entitled to take any rents, issues and profits of the
Property to its own use.
 
11. COSTS AND PRORATIONS.
 
(a) Purchaser will pay the following costs of closing this transaction:
 
(i) All Deed recordation fees and expenses and all mansion or similar taxes or
any other fees or taxes due in connection with the recordation of each Deed and
which are not required by statute or this Agreement to be paid by Seller;
 
(ii) All settlement fees and other charges of the Title Company due in
connection with the closing of this transaction;
 
(iii) The premiums, title search fees and all other costs relating to the
issuance of the title policy, and any and all special endorsements issued in
connection with this transaction, whether pursuant to the title commitment or
otherwise;
 
(iv) The cost of any survey obtained by Purchaser;
 
(v) The fees and disbursements of Purchaser’s counsel and any other expenses(s)
incurred by Purchaser or its representative(s) in inspecting or evaluating the
Property or closing of this transaction;
 
(vi) Any and all charges, fees, costs and expenses in connection with Purchaser
obtaining or recording any financing for the purchase of the Property; and
 
(vii) Subject to Seller’s obligation under Paragraph 8(e) to cure governmental
violations, any fees or costs payable to any governmental entity in connection
with this transaction including without limitation, obtaining a Certificate of
Occupancy, a Certificate of Continued Occupancy, inspection fee or any other
governmental approval.
 
(b) Seller will pay the following costs of closing this transaction:
 
(i) The New Jersey Realty Transfer Fee due in connection with the recordation of
each Deed;
 
(ii) Any fees or charges required by statute to be paid by Seller; and
 
(iii) The fees and disbursements of Seller’s counsel.
 
(c) All revenues and expenses, including, but not limited to rents and any other
amounts paid or payable by tenants, personal property taxes, installment
payments of special assessment liens, sewer charges, utility charges and other
normally prorated operating expenses paid as of Closing shall be prorated as of
12:01 a.m. on the Closing Date on an “as and when collected or paid basis” and
shall be adjusted against the Purchase Price due at Closing; provided that
within sixty (60) days after Closing, Purchaser and Seller will make a further
adjustment for such rents, taxes or charges which may have accrued or been
incurred prior to Closing, but not received or paid at that date.  If, after
Closing, it is determined that any item of income or expense was prorated at
Closing in error or on the basis of an estimate, or if it is determined that the
parties failed to prorate an item at Closing which should have been prorated,
Purchaser and Seller promptly upon (but in no event later than fifteen (15) days
after) discovery of such error, agree to calculate in good faith the proper
proration of such item that should have been made, and, if it is determined that
either party is required to pay the other a sum based on such post-Closing
adjustment, the party owing such sum shall pay the same to the other within
fifteen (15) days after such amount has been determined.  Notwithstanding the
foregoing, all adjustments and prorations hereunder shall be deemed final on the
first (1st) anniversary of Closing.
 
(d) At Closing, Seller shall:  (a) either (i) deliver to Purchaser the unapplied
balance of all cash (or cash equivalent) security or other deposits paid by any
of the tenants to secure their respective obligations under the Leases
(collectively, the “Security Deposits”), or (ii) credit against the Purchase
Price an amount equal to the unapplied balance of all cash Security Deposits;
and (b) assign to Purchaser all of Seller’s interests in and to any letters of
credit, bonds, notes or other instruments constituting non-cash Security
Deposits under any of the Leases.  If any Security Deposits are in the form of a
letter of credit, then prior to the Closing, Seller shall use its reasonable
efforts to cause each letter of credit issued as a security deposit in
connection with a Lease, either to be: (x) reissued, assigned or transferred in
favor of Purchaser (or its designee) as of the Closing; or (y) otherwise amended
or endorsed so as to render Purchaser (or its designee) the beneficiary of such
letter of credit as of the Closing.  At the Closing, Seller shall assign its
interest in the letter(s) of credit to Purchaser (to the extent assignable) and
deliver the original letter of credit to Purchaser at the Closing.  If any
letter of credit issued as a security deposit under any Lease is not reissued,
assigned, transferred, amended or endorsed in favor of Purchaser (or its
designee) as of the Closing, then Seller after the Closing, at its cost, shall
cooperate with Purchaser to cause each such letter of credit to be reissued,
assigned, transferred, amended, or endorsed in favor of Purchaser (or its
designee) as described above, and until any such letter of credit has been
assigned, transferred, reissued, amended, or endorsed in favor of Purchaser (or
its designee), Seller shall cooperate with Purchaser (or its designee) in
effecting a draw of the letter of credit if Purchaser (or its designee), in
Purchaser’s sole discretion, determines that it is entitled thereto in
accordance with the terms of the applicable Lease and Seller shall pay to
Purchaser any proceeds received by Seller from such letter(s) of credit,
forthwith upon its receipt thereof.  This provision shall not merge with the
Deed delivered hereunder but shall survive Closing.
 
(e) General real estate taxes and special assessments relating to the Property
payable during the year in which Closing occurs shall be prorated as of the
Closing Date.  If Closing shall occur before the actual taxes and special
assessments payable during such year are known, the apportionment of taxes shall
be upon the basis of taxes for the Property payable during the immediately
preceding year; provided that, if the taxes and special assessments payable
during the year in which Closing occurs thereafter are determined to be more or
less than the taxes payable during the preceding year (after any appeal of the
assessed valuation thereof is concluded), Seller and Purchaser promptly shall
adjust the proration of such taxes and special assessments, and Seller or
Purchaser, as the case may be, shall pay to the other any amount required as a
result of such adjustment.  If, as the result of an appeal of the assessed
valuation of the Property for any real estate tax year prior to (or including)
the year of Closing, there is issued after Closing an administrative ruling,
judicial decision or settlement by which the assessed value of the Property for
such tax year is reduced, and a real estate tax refund or credit is issued,
Seller shall be entitled to all such refunds, credits or reductions relating to
the period prior to Closing, except to the extent that prior or then existing
tenants in the Property are entitled to a portion of same under the express
provisions of their Lease(s).  To the extent any tax appeals or protests have
been instituted or are pending at and as of Closing, Seller and Purchaser shall
execute such documents as reasonably are necessary for Purchaser to assume any
such tax appeal or protest and the prosecution thereof with attorneys or
consultants reasonably acceptable to Seller; provided, however, that Purchaser
agrees to remit to Seller, within ten (10) days after receipt by Purchaser, all
refunds or an amount equal to all credits or reductions of real estate taxes
obtained in connection with such tax appeal to the extent such refunds, credits
or reductions relate to the period prior to Closing, and after deducting
therefrom Seller’s pro rata share of attorneys’ fees and collection costs
incurred in connection with obtaining such refunds, credits or reductions,
calculated on the basis of the number of days during the period for which such
refund, credit or reduction, was issued that Seller and Purchaser, respectively,
owned the Property.  This provision shall not merge with the Deed delivered
hereunder but shall survive Closing.
 
(f) Amounts due or paid, if any, under all Contracts assumed by Purchaser shall
be prorated as of Closing in accordance with the purposes and intent of this
Agreement.
 
(g) At Closing, Purchaser shall assume and be solely responsible and liable for
all Landlord Lease Obligations (as hereinafter defined):  (i) with respect to
those Leases listed on Exhibit “H”, first coming due or arising after Closing,
including those Landlord Lease Obligations accruing or arising as the result of
the exercise by a tenant under its Lease of any expansion, extension or renewal
option contained therein; and (ii) with respect to any Lease entered into
pursuant to Paragraph 13, Purchaser, at Closing, shall reimburse and pay to
Seller all amounts for Landlord Lease Obligations expended by Seller in
connection therewith; provided that Purchaser is given notice of any such
amounts not less than three (3) business days prior to the Approval Date.  For
purposes of this Agreement, the term “Landlord Lease Obligations” shall mean and
include:  (a) all unpaid leasing commissions and brokerage fees in connection
with the existing Leases or the exercise by the tenant thereunder of any
extension, renewal or expansion option (provided, however, that Purchaser shall
only assume responsibility for any of such commissions and fees pursuant to any
brokerage agreement listed on Exhibit “J”), and all leasing commissions and
brokerage fees payable in connection with the execution of a Lease entered into
pursuant to Paragraph 13; (b) all unpaid tenant improvement allowances (if any)
specified in such Lease required to be funded by landlord thereunder, including
tenant allowances required to be funded upon the exercise by a tenant under its
Lease of any extension, renewal, expansion or purchase option; (c) the cost of
completing tenant improvements, if any, specified in the Lease to be performed
by landlord, including tenant improvements to be performed by the landlord upon
the exercise by a tenant under its Lease of any extension, renewal or expansion
option; (d) expenses incurred or to be incurred pursuant to the terms of the
Lease for the purposes of satisfying or terminating the obligations of a tenant
under another lease to the landlord thereunder (whether or not such other lease
covers space in the Property) and any other inducement to the tenant under such
Lease pursuant to the terms thereof; (e) any costs associated with the
negotiation, execution and delivery of such Lease (s), including attorneys’ and
consultants’ fees and expenses; and (f) any “free” rent to the extent any tenant
is entitled thereto pursuant to its lease.
 
(h) With respect to percentage rents based upon gross sales or other income
generated by the business of a tenant located on the Property during a specific
period of time (the “Applicable Period”), Purchaser, upon collection of such
percentage rent, shall remit to Seller an amount equal to the product obtained
by multiplying the percentage rent so collected by a fraction, the numerator of
which is the number of days which have elapsed in the Applicable Period prior to
Closing and the denominator of which is the total number of days in the
Applicable Period.
 
(i) With respect to the additional rent attributable to insurance, taxes, common
area maintenance and other operating expenses which are passed through to
tenants under the Leases (the “Pass Through Expenses”) which have been billed by
Seller to tenants prior to Closing but which have not yet been collected and are
delinquent, such Pass Through Expenses shall be prorated between the parties as
uncollected rent as provided in subparagraph (j) below.  With respect to Pass
Through Expenses which (a) have been billed prior to Closing but which have not
yet been collected and are not delinquent, and (b) have not been billed to
tenants as of Closing, Purchaser shall use its commercially reasonable efforts
to collect such amounts, and upon the collection of same, Purchaser shall remit
to Seller an amount equal to that portion of Pass Through Expenses which accrued
prior to Closing, after deducting therefrom Seller’s pro rata share of
attorneys’ fees and collection costs incurred in connection with recovering such
Pass Through Expenses, calculated on the basis of the number of days during the
period for which such Pass Through Expenses were incurred, that Seller and
Purchaser, respectively, owned the Property.  With respect to Pass Through
Expenses which have not been billed to tenants as of Closing, Purchaser shall
bill each tenant for same in accordance with each such Lease.  At Closing,
Seller and Purchaser reasonably shall estimate the amount, if any, by which
tenants in the Property have overpaid or underpaid their proportionate shares of
operating expenses and real estate taxes through Closing.  If, at Closing,
Purchaser and Seller determine that an overpayment by tenants exists, Purchaser
shall receive a credit in the aggregate amount of such estimated
overpayment.  If, at Closing, Purchaser and Seller determine that an
underpayment by tenants exists, Seller shall receive a credit in the aggregate
amount of such estimated underpayment.  Notwithstanding the foregoing, the
parties shall perform a final reconciliation after Closing of such pass-through
costs in accordance with the other provisions of this Paragraph 11.  Seller
shall continue to be responsible for the actual amount of any overpayment and
Purchaser shall be responsible for the actual amount of any underpayment, to the
extent collected from tenants.  In the event that Seller and Purchaser, after
using commercially reasonable efforts to do so, are not able to agree at Closing
on an estimated amount of overpayment or underpayment of operating expenses and
real estate taxes, by tenants, the parties shall reconcile the proration of such
Pass-Through expenses after Closing.
 
(j) Seller shall be entitled to the return of any deposit(s) posted by it with
any utility company and Seller shall notify each utility company serving the
Property to terminate Seller’s account, effective at noon on the Closing Date.
 
(k) Upon Closing, Seller shall retain all rights in and to any rents or other
amounts due for any period prior to Closing, but shall have no right to commence
any legal proceedings which would, or could, result in the eviction or
dispossession of a tenant from the Property.  Seller shall retain and shall have
the right to seek monetary damages against any tenant in arrears.  Purchaser
shall use its commercially reasonable efforts during the twelve (12) month
period immediately following Closing to collect and promptly remit to Seller
rents or other amounts due Seller for the period prior to Closing.  Purchaser
shall apply all rents or other amounts received by Purchaser, first, to costs of
collection; second, for the account of Purchaser for any and all amounts due to
Purchaser for the month in which such amounts were received; third, for the
account of Seller for any and all amounts due Seller for periods prior to
Closing; and the balance shall be retained by Purchaser.  In exercising its
commercially reasonable efforts to collect rents and other amounts due Seller as
herein required, Purchaser, during the entirety of the foregoing twelve (12)
month period, shall bill and invoice tenants owing any such amounts to Seller on
a monthly basis, and institute the same “follow-up” actions or programs used by
Purchaser to collect delinquent amounts owed by tenants to Purchaser.
 
(l) Any other costs or charges of closing this transaction not specifically
mentioned in this Agreement shall be paid and adjusted in accordance with local
custom in the commercial real estate market in which the Property is located.
 
(m) Except as expressly provided herein, the purpose and intent of the
provisions for prorations and apportionments set forth in this Paragraph 11 and
elsewhere in this Agreement are for Seller to bear all expenses of ownership and
operation of the Property and to receive all income therefrom accruing through
midnight of the day preceding Closing and for Purchaser to bear all expenses and
receive all such income accruing thereafter; provided, however, that if Seller
and/or any lender of a loan secured by the Property being repaid from sales
proceeds at Closing, do not actually receive, in immediately available funds,
and by 2:00 p.m. on the Closing Date, all amounts required to be disbursed to
them pursuant to a closing statement executed by all parties at Closing, then
all Closing adjustments and prorations shall be recalculated and made as of
midnight on the next business day immediately following the Closing; provided,
further, that the foregoing provision shall not be construed to give either
party the right unilaterally and without the agreement of the other party, to
extend Closing beyond the scheduled Closing Date, and the failure of either
party to consummate Closing on the scheduled Closing Date, at the option, and in
the sole discretion, of the non-defaulting party, shall constitute a default
hereunder.  All of the provisions contained in this Paragraph 11 shall survive
Closing.
 
12. RISK OF LOSS AND CONDEMNATION.
 
(a) Seller assumes the risk of any loss or damage to the Property beyond
ordinary wear and tear until the Closing Date.  In the event of any insured
casualty to the Property, beyond ordinary wear and tear prior to the delivery of
the Deed, which does not exceed the Casualty Threshold (as hereinafter defined)
Seller, at its sole option, either shall repair the damage to the Property out
of any insurance proceeds actually received by Seller as a result of the damage
caused by such occurrence, or assign the entire insurance proceeds (including
any rent interruption proceeds applicable to the period following the Closing)
actually received or to be received by Seller as a result of the damage caused
by such occurrence to Purchaser at Closing (less an amount equal to any expenses
and costs reasonably incurred by Seller to obtain the proceeds and/or to repair
or restore the Property and any portion of such proceeds paid or to be paid on
account of the loss of rents or other income from the Property for the period
prior to and including the Closing Date, all of which shall be payable to and
retained by Seller) without any change in the Purchase Price or in any other
terms and conditions hereof and allow as a credit against the Purchase Price, an
amount equal to the deductible of any such insurance policy.  If, however, there
is any damage or injury caused to the Property, beyond normal wear and tear
prior to the delivery of the Deed, which exceeds the Casualty Threshold, whether
or not Seller elects to repair and restore, Purchaser may elect to terminate
this Agreement by notice to Seller, delivered within thirty (30) days of the
casualty occurrence.  If this Agreement is so terminated, there shall be no
further obligations hereunder except that Escrow Agent shall return the Deposit
to Purchaser in accordance with the provisions of Paragraph 16 hereof, and
except for Surviving Obligations.  If Seller elects to repair and/or restore the
Property pursuant to this Paragraph 12(a), then Closing shall be postponed for a
time sufficient to allow Seller to obtain insurance proceeds and repair and/or
restore the Property.  The term “Casualty Threshold” shall mean Two Million Five
Hundred Thousand and 00/100 ($2,500,000) Dollars with respect to any individual
Real Property or ten (10%) percent of the Purchase Price in the aggregate with
respect to all of the Real Property.
 
(b) If, prior to the Closing, action is initiated to take any material portion
of any individual Real Property by eminent domain proceedings or by deed in lieu
thereof, Purchaser may (a) terminate this Agreement by notice to Seller, or (b)
consummate the Closing, in which latter event, subject to the operation and
effect of any mortgage, all of Seller’s assignable right, title and interest in
and to the award of the condemning authority shall be assigned to Purchaser at
the Closing and there shall be no reduction in the Purchase Price.  For these
purposes only, a material portion of any individual Real Property shall mean a
loss of a material income producing portion of any individual Real Property, a
taking of the main access to such Real Property or a taking of parking relating
thereto, other than minor peripheral takings for road widenings and other
similar takings.
 
13. FUTURE OPERATIONS.  From the Effective Date until Closing or earlier
termination of this Agreement:
 
(a) Seller shall comply with the obligations of the landlord under the Leases
which Seller is required to carry out and perform prior to the Closing.
 
(b) Seller shall maintain its existing or comparable casualty and liability
insurance with respect to the Property;
 
(c) Seller shall operate and maintain the Property substantially in accordance
with its past practices;
 
(d) Promptly upon Seller’s execution thereof, but in no event later than three
(3) business days prior to the Approval Date, Seller shall provide to Purchaser
a copy of any new contract, or any amendment or modification to any existing
Contract entered into by Seller during the Due Diligence Period.  Between the
Approval Date and Closing, Seller will enter into only those Contracts which
Seller believes are necessary to carry out its obligations under Paragraph 13(b)
hereof and which shall be cancelable on not more than thirty (30) days’ written
notice or without the payment of any termination or other similar fee.  If
Seller enters into any such Contract after the Approval Date, Seller shall
provide prompt notice thereof to Purchaser and unless Purchaser, within five (5)
business days after such Seller’s notice, notifies Seller of Purchaser’s
intention not to assume such Contract, the Contract shall be assumed by
Purchaser at Closing pursuant to Paragraph 5.
 
(e) (i)  Promptly upon Seller’s execution thereof, but in no event later than
three (3) business days prior to the Approval Date, Seller shall provide to
Purchaser a copy of any new Lease, or of any amendment or modification to any
existing Lease listed on Exhibit “H” attached hereto, entered into by Seller
during the Due Diligence Period.  Between the Approval Date and Closing, without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, delayed or conditioned Seller shall not:  (A) execute any new Lease
affecting the Property, or any part thereof; (B) amend any existing Lease listed
on Exhibit “H” attached hereto; or (C) terminate or accept the surrender of any
Lease; provided, however, that Seller is authorized to accept the termination of
any Lease at the end of its existing term and to expand, extend or renew any
Lease pursuant to expansion, extension or renewal options contained therein.
 
(ii) With respect to any request for consent pursuant to Paragraph 13(d)(i), if
Purchaser:  (A) shall fail either to consent or to expressly withhold its
consent by a notice to Seller which specifically states the reasonable basis for
Purchaser’s objection within five (5) business days after Purchaser’s receipt of
such request; or (B) unreasonably refuses to grant its consent, then Purchaser
shall be deemed to have consented to such request.
 
(iii) Seller shall make good faith efforts to obtain and deliver to Purchaser,
on or before Closing (with estoppel certificates to be sent to Purchaser
promptly as they are received) estoppel certificates dated no more than
forty-five (45) days prior to the Closing Date [without taking into account any
extension of the original Closing Date (x) of thirty (30) or fewer days as
elsewhere provided, or (y) due to Purchaser’s failure to close in a timely
manner] from:  (A) A&P, Planet Fitness, Walgreens, Rite Aid, Petco (at both the
Kinnelon Real Property and Midland Park Real Property), Kings, CVS and Tuesday
Morning (the “Major Tenants”), substantially in the form attached hereto as
Exhibit “F” or on such Major Tenants’ form in accordance with the terms of their
respective Leases; (B) from all tenants occupying a minimum of 4,000 square feet
of gross leasable area; and (C) other tenants leasing at least seventy-five
(75%) percent of the remaining square footage of the buildings constituting the
Real Property (measured by gross leasable square footage of space occupied by
tenants) substantially in the form attached hereto as Exhibit “F” or the form
required by the terms of their Lease (the estoppels set forth in (B) and (C)
being the “Required In-Line Tenants”).  Seller shall request an estoppel
certificate from each tenant in accordance with the terms of the applicable
Lease, but Seller shall not be obligated to expend any funds (other than nominal
printing and delivery costs) in connection with obtaining any such tenant
estoppel certificates, and the failure of Seller to obtain any such tenant
estoppel certificates shall not be a breach or default hereunder.  Purchaser
shall be allowed to assist Seller in obtaining estoppel certificates and Seller
shall cooperate reasonably with Purchaser in seeking to obtain the same.
 
As of the scheduled Closing Date, if the Required In-Line Tenants have not
signed and delivered estoppel certificates which, in each case (x) do not
contain any information that materially contradicts any representation or
warranty of Seller made herein, or the terms of the applicable Lease, and (y) do
not disclose a material default on the part of the landlord or the tenant under
the applicable Lease) (the “Estoppel Requirement”), then Seller shall execute
and deliver a certificate to Purchaser covering such Required In-Line Tenants
for which tenant estoppel certificates meeting such requirements have not been
signed and delivered (subject to the limitations as hereinafter provided)
sufficient (taken together with the tenant estoppel certificates) to satisfy the
Estoppel Requirement, which certificate shall be dated the Closing Date, and
which shall be subject to the same limitations on liability and survivability
set forth in Paragraph 7(c) hereof as apply to the representations and
warranties made by Seller, except the Claims Floor shall not apply to any
Seller’s certificate, the Survival Period with respect to claims against Seller
for common area maintenance charge-related and real estate tax-related errors or
omissions in any Seller’s certificate(s) shall end on June 30, 2015, and the
Claims Cap with respect to Seller’s certificates shall be Six Hundred Thousand
($600,000.00) Dollars, which cap is inclusive of the Five Hundred Thousand
($500,000.00) Dollar cap set forth in Paragraph 7(c).  Notwithstanding anything
herein to the contrary, (I) a Seller’s certificate may be given by Seller for no
more than forty (40%) percent of the Required In-Line Tenants, and (II)
Purchaser shall have no obligation to accept a Seller’s certificate in lieu of
an estoppel certificate from any Major Tenant.  A Seller’s certificate delivered
in lieu of a tenant estoppel certificate shall be deemed revoked, null and void,
if Seller subsequently delivers to Purchaser, within ninety (90) days after
Closing, a tenant estoppel certificate covering the Lease to which Seller’s
certificate pertains, which contains substantially the same information as such
Seller’s certificate and without materially contradicting any information in
such Seller’s certificate.  In the event that all of the estoppel delivery
requirements set forth in this Paragraph 13 are not satisfied by the scheduled
Closing Date, taking into account Seller’s certificates to the extent allowable
hereunder, Seller shall have the option to extend Closing for up to thirty (30)
days to satisfy all such estoppel delivery requirements.  In the event the
Estoppel Requirement is not met by the scheduled Closing Date (or extended date
should Seller elect to extend as aforesaid), taking into account Seller’s
certificates to the extent allowable hereunder, then Seller will not be in
default by reason thereof, and Purchaser, as its sole option, shall be entitled
to terminate this Agreement by notice to Seller given within five (5) business
days after the scheduled Closing Date or extended date; provided, however, if
the Estoppel Requirement is met at any time prior to the giving of such
termination notice by Purchaser as aforesaid, Purchaser shall have no right to
terminate this Agreement.  If Purchaser timely terminates this Agreement
pursuant to this Paragraph 13(d), the Deposit shall be returned to Purchaser and
neither party shall have any further obligations or liability hereunder, except
for the Surviving Obligations.
 
(f) Purchaser shall assume the obligations (including payment) arising from and
after the Closing Date under any Contracts which Purchaser must assume, as
herein elsewhere provided, and any Contracts designated by Purchaser or deemed
designated by Purchaser, during the Due Diligence Period for assumption by
Purchaser, including any work for tenant improvements and/or other capital
expenditures.  This provision shall survive Closing.
 
14. NOTICES.  All notices, requests, consents, approvals, responses, waivers or
other communications (“notice(s)”) required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) by certified mail, postage
prepaid, return receipt requested, (b) by a commercial overnight courier that
guarantees next business day delivery and provides a receipt, or (c) electronic
mail, if followed by the giving of such notice pursuant to one of the other
means set forth in this Paragraph 14 before the end of the first business day
thereafter.  Such notices shall be addressed as follows:
 
To Seller:
c/o Gabrellian Associates

 
95 North State Route 17

 
Paramus, New Jersey 07652

 
Attention:  Mr. Mark Gabrellian

 
Email: mark@gabrellian.com

 
with a copy to:
Cole, Schotz, Meisel, Forman & Leonard, P.A.

 
Court Plaza North

 
25 Main Street

 
Hackensack, New Jersey 07602-0800

 
Attention:  Gary M. Albrecht, Esq.

 
E-mail: galbrecht@coleschotz.com

 
Attention:  Richard W. Abramson, Esq.

 
E-mail:  rabramson@coleschotz.com

 
To Purchaser:
Urstadt Biddle Properties Inc.

 
321 Railroad Avenue

 
Greenwich, CT 06830

 
Attention:  Willing L. Biddle

 
E-mail:  wbiddle@ubproperties.com

 
with a copy to:
Urstadt Biddle Properties Inc.

 
321 Railroad Avenue

 
Greenwich, CT 06830

 
Attention:  Stephan Rapaglia

 
E-mail:  srapaglia@ubproperties.com

 
To Escrow Agent:                    at its address set forth in Paragraph 3
hereof
 
or to such other address as any party from time to time may specify in writing
to the other Parties.  Any notice sent as hereinabove provided shall be deemed
effectively given on the date mailed if sent by certified mail, postage prepaid,
return receipt requested or by a commercial overnight courier or on the date
mailed if sent via electronic mail.  Such notices shall be deemed received: (a)
on the date of delivery, if delivered by overnight express delivery service; (b)
on the date indicated on the return receipt if mailed, or (c) on the date (and
at the time) sent via electronic mail, if sent via electronic mail, subject to
the giving of such notice pursuant to one of the other means set forth in this
Paragraph 14 before the end of the first business day thereafter.  If any notice
mailed is properly addressed but returned for any reason, such notice shall be
deemed to be effective notice and to be given on the date of mailing.  Any
notice sent by the attorney representing a party shall qualify as notice under
this Agreement.
 
15. DEFAULT; REMEDIES.
 
(a) If Purchaser shall default in any manner under this Agreement, for any
reason other than (i) a default by Seller under this Agreement or (ii) the
non-occurrence of any conditions precedent to Purchaser’s obligation to close or
perform under this Agreement, which default shall continue for ten (10) days
after notice from Seller, then Purchaser shall forfeit to Seller all of its
right, title and interest in and to the Deposit paid hereunder; and Purchaser
shall have no further liability to Seller (except for the Surviving
Obligations).  The parties have agreed that the actual damages suffered by
Seller would be extremely difficult or impracticable to ascertain.  After
negotiation, the parties have agreed that, considering all the circumstances
existing on the Effective Date, the amount of the Deposit is a reasonable
estimate of the damages that Seller would incur in such an event and that the
aforesaid payment of the Deposit is liquidated damages hereunder and not a
penalty.  The provisions of this Paragraph 15(a) shall not limit or affect any
of Purchaser’s indemnities as provided in Paragraphs 5 and 18 of this Agreement.
 
(b) If Seller shall refuse or fail to convey the Property to Purchaser in
violation of Seller’s obligations hereunder, for any reason other than (i) a
default by Purchaser under this Agreement or (ii) the non-occurrence of any
conditions precedent to Seller’s obligation to close or perform under this
Agreement, or if Seller otherwise shall be in default of its obligations
hereunder, for any reason other than (i) a default by Purchaser under this
Agreement or (ii) the non-occurrence of any conditions precedent to Seller’s
obligation to close or perform under this Agreement, which default shall
continue for ten (10) days after notice from Purchaser, Purchaser, as its sole
remedies hereunder, shall have the right to:  (A) terminate this Agreement and
receive a return of the Deposit; or (B) seek specific performance; or (C) waive
such breach or default and proceed to Closing.  In the event that Purchaser
elects to seek specific performance under (B) above, Purchaser shall bring such
action within sixty (60) days after the scheduled Closing Date, or else such
remedy shall be deemed waived; and unless otherwise expressly required pursuant
to this Agreement, in no event shall Seller be obligated to undertake any of the
following:  (1) change the condition of the Property or restore the same after
any fire or casualty; (2) expend money or post a bond to remove or insure over a
Title Defect or encumbrance or to correct any matter shown on a survey of the
Property; (3) secure any permit, approval, or consent with respect to the
Property or Seller’s conveyance thereof; or (4) expend any money to repair,
improve, remediate or alter the Property or any portion thereof.  If Purchaser
shall not institute an action for specific performance within sixty (60) days
after the scheduled Closing Date, time being of the essence, and Purchaser has
not elected to waive such default by Seller, Purchaser shall be deemed to have
elected to terminate set forth in (i) above.  Notwithstanding the foregoing,
nothing contained in this Paragraph 15(b) will limit Purchaser’s remedies at law
or in equity in the event of a breach by Seller of any obligation of Seller
which survives Closing.
 
(c) In no event shall Seller be liable to Purchaser for any punitive,
speculative or consequential damages.
 
16. ESCROW AGENT.
 
(a) The Deposit shall be held in escrow by Escrow Agent in one or more
interest-bearing, federally insured bank accounts selected by Escrow Agent on
the terms hereinafter set forth.
 
(b) When Closing has occurred, Escrow Agent shall deliver the Deposit to Seller.
 
(c) If Escrow Agent receives a request for the Deposit signed by Seller stating
that Purchaser has defaulted in the performance of its obligations under this
Agreement, Escrow Agent shall submit (in the manner set forth in Paragraph 14
hereof) a copy of such request to Purchaser.  If Escrow Agent shall not have
received notice of objection from Purchaser within five (5) business days after
Escrow Agent has forwarded such request, Escrow Agent shall deliver the Deposit
to Seller.  If Escrow Agent shall receive a timely notice of objection from
Purchaser as aforesaid, Escrow Agent promptly shall submit a copy thereof to
Seller.
 
(d) If Escrow Agent receives a request signed by Purchaser stating that this
Agreement has been canceled or terminated, or that Seller has defaulted in the
performance of its obligations hereunder, and that Purchaser is entitled to the
Deposit, Escrow Agent shall submit (in the manner set forth in Paragraph 14
hereof) a copy of such request to Seller.  If Escrow Agent shall not have
received notice of objection from Seller within five (5) business days after
Escrow Agent has forwarded such request, Escrow Agent shall deliver the Deposit
to Purchaser.  If Escrow Agent shall receive a timely notice of objection from
Seller as aforesaid, Escrow Agent promptly shall submit a copy thereof to
Purchaser.
 
(e) Any notice to Escrow Agent shall be sufficient only if given in the manner
set forth in Paragraph 14 hereof and received by Escrow Agent within the
applicable time period set forth herein.  All mailings and notices from Escrow
Agent to Seller and/or Purchaser, or from Purchaser and/or Seller to Escrow
Agent, shall be addressed to Escrow Agent and to the Party to receive such
notice at its address as set forth in Paragraphs 3 or 14 hereof.
 
(f) If Escrow Agent receives notice signed by Seller instructing Escrow Agent to
pay the Deposit to Purchaser, or if Escrow Agent receives notice signed by
Purchaser instructing Escrow Agent to pay the Deposit to Seller, Escrow Agent
shall deliver the Deposit in accordance with such instructions.
 
(g) If Escrow Agent shall have received a notice of objection as provided for in
Paragraphs 16(c) or 16(d) hereof within the time therein prescribed, Escrow
Agent shall not comply with any requests or demands it may have received it and
shall continue to hold the Deposit until Escrow Agent receives either:  (i) a
written notice signed by both Seller and Purchaser stating who is entitled to
the Deposit; or (ii) a final order of a court of competent jurisdiction
directing disbursement of the Deposit in a specific manner; in either of which
events, Escrow Agent then shall disburse the Deposit in accordance with such
notice or order. Escrow Agent shall not be or become liable in any way or to any
person for its refusal to comply with any such requests or demands until and
unless it has received a direction of the nature described in (i) or (ii) above.
 
(h) Notwithstanding the foregoing provisions of Paragraph 16(g) above, if Escrow
Agent shall have received a notice of objection as provided for in Paragraphs
16(c) or 16(d) hereof within the time therein prescribed, or shall have received
at any time before actual disbursement of the Deposit a notice from either
Seller or Purchaser advising that litigation between Seller and Purchaser over
entitlement to the Deposit has been commenced, or otherwise shall believe in
good faith at any time that a disagreement or dispute has arisen between the
Parties hereto over entitlement to the Deposit (whether or not litigation has
been instituted), Escrow Agent shall have the right, upon notice to both Seller
and Purchaser, (i) to deposit the Deposit with the Clerk of the Court in which
any litigation is pending, and/or (ii) to take such affirmative steps, at its
option, as it may elect in order to terminate its duties as Escrow Agent,
including, but not limited to, the depositing of the Deposit with a court of
competent jurisdiction and the commencement of an action for interpleader, the
costs thereof to be borne by whichever of Seller or Purchaser is the losing
party, and thereupon Escrow Agent shall be released of and from all liability
hereunder except for any previous gross negligence or willful default.
 
(i) Escrow Agent shall have the right to represent Seller in any dispute between
the parties relating to the Deposit, any other aspect of this Agreement or
otherwise.
 
(j) Escrow Agent shall have no duty to invest all or any portion of the Deposit
during any period of time Escrow Agent may hold the same prior to disbursement
thereof except in one or more interest-bearing accounts as aforesaid, and any
disbursements or deliveries of the Deposit required herein to be made by Escrow
Agent shall be with such interest, if any, as shall have been earned thereon.
 
(k) Escrow Agent shall be under no obligation to deliver any instrument or
documents to a court or take any other legal action in connection with this
Agreement or towards its enforcement, or to appear in, prosecute or defend any
action or legal proceeding which, in Escrow Agent’s opinion, would or might
involve it in any cost, expense, loss or liability unless, as often as Escrow
Agent may require, Escrow Agent shall be furnished with security and indemnity
satisfactory to it against all such costs, expenses, losses or liability.
 
(l) Escrow Agent shall not be liable for any error or judgment or for any act
done or omitted by it in good faith, or for any mistake of fact or law, and is
released and exculpated from all liability hereunder except for willful
misconduct or gross negligence.
 
(m) Escrow Agent’s obligations hereunder shall be as a depositary only, and
Escrow Agent shall not be responsible or liable in any manner whatever for the
sufficiency, correctness, genuineness or validity of any notice, written
instructions or other instrument furnished to it or deposited with it, or for
the form of execution thereof, or for the identity or authority of any person
depositing or furnishing same.
 
(n) Escrow Agent shall not have any duties or responsibilities except those set
forth in this Agreement and shall not incur any liability in acting upon any
signature, notice, request, waiver, consent, receipt or other paper or document
believed by it to be genuine, and Escrow Agent may assume that any person
purporting to give any notice or advice on behalf of any Party in accordance
with the provisions hereof has been duly authorized to do so.  Seller and
Purchaser hereby jointly and severally agree to indemnify and to hold and save
Escrow Agent harmless from and against any and all loss, damage, cost or expense
Escrow Agent may suffer or incur as Escrow Agent hereunder unless caused by its
gross negligence or willful misconduct.
 
(o) The terms and provisions of this Paragraph 16 shall create no right in any
person, firm or corporation other than the parties hereto and their respective
successors and permitted assigns, and no third party shall have the right to
enforce or benefit from the terms hereof.
 
(p) The provisions of this Paragraph 16 shall survive Closing or the termination
of this Agreement for any reason.
 
17. ASSIGNMENT.  Purchaser shall neither assign its rights nor delegate its
obligations hereunder without obtaining Seller’s prior written consent, which
consent may be granted or withheld in Seller’s sole discretion.  Notwithstanding
anything to the contrary contained in this Paragraph 17, Purchaser may assign,
at Closing (and at no time prior thereto), all of its rights and delegate all of
its obligations hereunder to any Affiliate (as hereinafter defined) of Purchaser
which is under the control of Purchaser.  In connection with any assignment
permitted or consented to hereunder, such assignee shall assume in writing all
of the assignor’s obligations under this Agreement in form and substance
satisfactory to Seller, provided that Purchaser originally named herein shall
not be relieved from its obligations under this Agreement.  Any other purported
or attempted assignment or delegation without obtaining Seller’s prior written
consent or not otherwise permitted hereunder shall be void and of no
effect.  Any change in control of Purchaser or of any of the direct or indirect
ownership interests in Purchaser, at any level or tier of ownership, whether in
one transaction or a series of transactions, shall constitute an assignment for
purposes of this Paragraph 17.  For purposes of this Paragraph 17, the term: (a)
“Affiliate” means: (i) any corporation in which Purchaser or any partner,
shareholder, member of Purchaser directly or indirectly owns or controls more
than fifty one percent (51%) of the beneficial interest, (ii) any partnership,
joint venture or limited liability company in which Purchaser or any partner,
shareholder, member of Purchaser is a partner, joint venturer or member, (iii)
any trust in which Purchaser or any partner, shareholder, member of Purchaser is
a trustee or beneficiary; and (b) “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the entity in question, whether through the ownership of voting
stock, by contract or otherwise.  No consent given by Seller to any transfer or
assignment of Purchaser’s rights or obligations hereunder shall be construed as
a consent to any other transfer or assignment of Purchaser’s rights or
obligations hereunder.  No transfer or assignment in violation of the provisions
hereof shall be valid or enforceable.
 
18. BROKERAGE.  Neither Seller nor Purchaser has authorized any broker or finder
to act on Seller’s or Purchaser’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party.  Purchaser agrees to
indemnify and hold harmless Seller from and against any and all claims, losses,
damages, costs or expenses of any kind or character arising out of or resulting
from any agreement, arrangement or understanding alleged to have been made by
Purchaser or on Purchaser’s behalf with any broker or finder in connection with
this Agreement or the transaction contemplated hereby, together with any and all
losses, damages, costs and expenses, including reasonable attorneys’ fees and
disbursements and expert fees, relating to such claims or arising therefrom or
incurred by Seller in connection with this indemnification provision.  Seller
agrees to indemnify and hold harmless Purchaser from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Seller with any broker or finder in connection with this Agreement
or the transaction contemplated hereby, together with any and all losses,
damages, costs and expenses, including reasonable attorneys’ fees and
disbursements and expert fees, relating to such claims or arising therefrom or
incurred by Purchaser in connection with this indemnification provision.  In the
event that by settlement or otherwise any monies or other consideration is
awarded to or turned over  as a result of a commission claim, it is the
intention of the parties hereto that the indemnifying party shall be solely
responsible therefor.  The provisions of this Paragraph 18 shall survive Closing
or the termination of this Agreement.
 
19. CONFIDENTIALITY.  Purchaser agrees that, unless Seller otherwise agrees in
writing, all of the Proprietary Information is and shall be deemed and treated
by Purchaser and all of the Releasors as proprietary, privileged and
confidential and neither Purchaser nor any Releasor shall disclose same to any
other person except those Releasors assisting Purchaser with the transaction
contemplated herein, or Purchaser’s lender, if any, attorneys and consultants
and then only on a need-to-know basis, and upon Purchaser or Releasor making
each such person aware of the confidentiality restrictions set forth herein and
procuring such person’s agreement to be bound thereby.  Notwithstanding the
foregoing, Purchaser shall not be deemed to have violated the provisions of this
Paragraph 19 if Purchaser or any Releasor is required to disclose any
Proprietary Information pursuant to a judicial order validly issued and served
upon Purchaser or any Releasor by a court with competent jurisdiction over the
Property and the Proprietary Information which is the subject of such order and
Purchaser:  (i) promptly, and in no event less than five (5) business days after
Purchaser’s or any Releasor’s receipt of such court order, delivers a copy of
same, together with any notices or other documents which were served on
Purchaser or any Releasor with such court order, to Seller; and (ii) cooperates
in any effort (provided that neither Purchaser nor any Releasor thereby is
placed in breach of such court order) instituted by Seller to prevent such
disclosure.  In the event the purchase and sale contemplated hereby fails to
close for any reason whatsoever, Purchaser agrees to deliver to Seller, or cause
to be delivered to Seller, upon Seller’s request, all Proprietary Information in
the possession of Purchaser and/or any Releasor(s) and any Proprietary
Information for any purpose other than to determine whether Purchaser shall
proceed with the contemplated purchase, or if the purchase and sale is
consummated, in connection with the operation of the Property
post-Closing.  Purchaser, on behalf of itself and the Releasors, agrees to
indemnify Seller and each of the Seller Parties against all costs, claims and
damages, including attorneys’ fees, suffered or sustained as the result of a
breach by Purchaser or any of the Releasors of the covenants contained in this
Paragraph 19.  All obligations of Purchaser and Releasors under this Paragraph
19 shall be referred to as the “Confidential Obligations”.  Notwithstanding any
other term of this Agreement, the provisions of this Paragraph 19 shall survive
the termination of this Agreement, but such provisions shall not survive
Closing.
 
20. SURVIVING OBLIGATIONS.  The term “Surviving Obligations” as used herein
shall mean, collectively, the Indemnity Obligations, the Confidentiality
Obligations and the indemnities set forth in Paragraphs 5 and 18 hereof,
together with other obligations of the parties which expressly survive the
termination of this Agreement for any reason.
 
21. ENTIRE AGREEMENT.  This Agreement constitutes the final and entire agreement
between the parties and neither party shall be bound by any terms, conditions,
statements, warranties or representations, oral or written, not contained
herein.  All understandings and agreements heretofore made between the parties
are merged in this Agreement, which alone fully and completely expresses the
agreement of the parties and may not be changed, modified, varied or terminated
except by a written instrument signed by the parties or their respective
counsel.  Except as and to the extent expressly provided herein, none of the
terms and provisions of this Agreement shall survive the delivery of the Deed
and all such terms and provisions of this Agreement shall be merged into the
Deed.
 
22. BINDING EFFECT.  This Agreement shall be binding upon and shall inure to the
benefit of Seller and Purchaser and their respective successors and assigns,
except as otherwise provided herein.
 
23. CONSTRUCTION.  The interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New Jersey, without
regard to principles of conflict of laws.
 
24. FURTHER ASSURANCES.  Each party, at any time and from time to time, shall
execute, acknowledge when appropriate, and deliver such further instruments and
documents and take such other action as reasonably may be requested by the other
Party in order to carry out the intent and purpose of this Agreement; provided,
however, that the requested modifications shall be ministerial in scope and,
without limitation, shall not:  (i) modify or alter in any form or manner the
monetary obligation of either party hereto; or (ii) materially increase any
non-monetary obligations or materially and adversely affect the rights (monetary
or non-monetary) of either party under this Agreement, as determined by the
affected party in its reasonable judgment.  Further, Seller:  (i) shall not be
obligated to agree in any form or manner, to any additional indemnity agreements
or any representations, warranties or guaranties which are not already expressly
agreed upon in this Agreement; (ii) shall not be obligated to agree to any
changes to the environmental agreements set forth herein or in any other
document; and (iii) shall not allow others to act as attorney-in-fact for
Seller.  The provisions of this Paragraph 24 shall survive Closing or the
termination of this Agreement for any reason.
 
25. CAPTIONS.  The captions preceding the paragraphs of this Agreement are
intended only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Agreement or the intent of any provision
hereof.
 
26. WAIVER OF CONDITIONS.
 
(a) Purchaser and Seller each shall have the right, in the sole and absolute
exercise of its discretion, to waive any of the terms or conditions of this
Agreement which are strictly for its respective benefits and to complete Closing
in accordance with the terms and conditions of this Agreement which have not
been so waived.  Unless otherwise specifically provided herein, any such waiver
shall be effective and binding only if made and delivered at or prior to
Closing.
 
(b) No waiver by either party of any failure or refusal by the other party to
comply with its obligations hereunder shall be deemed a waiver of any other or
subsequent failure or refusal by the other party so to comply.
 
27. SEVERABILITY.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
of the other conditions and provisions of this Agreement will nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
either party.  Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
 
28. GENDER.  As used in this Agreement, the masculine gender shall include the
feminine or neuter genders and the neuter gender shall include the masculine or
feminine genders, the singular shall include the plural and the plural shall
include the singular, wherever appropriate to the context.
 
29. NO PUBLIC DISCLOSURE.  Prior to Closing, all press releases or other
dissemination of information to the media or responses to requests from the
media for information relating to the transaction contemplated herein shall be
subject to the prior consent of both parties hereto.  After Closing, this
covenant shall terminate and no longer be binding on either party.
 
30. NO PARTNERSHIP.  Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.
 
31. TIMING PROVISION.  TIME IS OF THE ESSENCE for the giving of all notices
required under this Agreement to be given by a date certain, including, by way
of example, but not limitation, any Due Diligence Termination Notice, Purchaser
Title Notice and Subsequent Title Notice.  Except as provided in Paragraph 4
above, whenever action must be taken (including the giving of notice, the
delivery of documents or the funding of money) under this Agreement, prior to
the expiration of, by no later than or on a particular date, such action must be
completed by 5:00 p.m. (Eastern Standard Time) on such date.
 
32. RECORDATION.  This Agreement does not convey any interest in real property
and no lien or encumbrance shall arise against the Property as a result of this
Agreement or any monies deposited hereunder.  Neither this Agreement nor any
affidavit or memorandum concerning it will be recorded and any recording of this
Agreement or any such affidavit or memorandum by Purchaser will be deemed a
default by Purchaser hereunder.
 
33. PROPER EXECUTION.  The submission by Seller to Purchaser of this Agreement
in an unsigned form shall be deemed to be a submission solely for Purchaser’s
consideration and not for acceptance and execution.  Such submission shall have
no binding force and effect, shall not constitute an option or an offer, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial
performance.  The submission by Seller to Purchaser of this Agreement for
execution by Purchaser and the actual execution thereof and delivery to Seller
by Purchaser similarly shall have no binding force and effect on Seller unless
and until Seller shall have executed this Agreement and the Deposit shall have
been received by Escrow Agent.
 
34. BUSINESS DAYS. If any date herein set forth for the performance of any
obligations by Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should fall on a Saturday, Sunday or Legal Holiday (as
hereinafter defined), the compliance with such obligations or delivery shall be
deemed acceptable on the next business day following such Saturday, Sunday or
Legal Holiday.  As used herein, the term “Legal Holiday” shall mean any local or
federal holiday on which post offices are closed in the jurisdiction in which
the Property is located.
 
35. LIKE-KIND EXCHANGE.
 
(a) Purchaser, at the request of Seller, agrees to cooperate reasonably with
Seller so that Seller may dispose of the Property in a transaction intended to
qualify in whole or in part as a tax-deferred exchange pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended (the “Tax Code”).  In order to
implement such exchange:  (a) Seller, upon notice to Purchaser, shall assign its
rights, but not its obligations, under this Agreement to a third party
designated by Seller to act as a qualified intermediary (as such phrase is
defined in applicable regulations issued under the Tax Code); (b) Purchaser
shall, and hereby agrees to, acknowledge such assignment and make all payments
due hereunder to or as may be directed by such intermediary; and (c) at Closing,
Seller shall convey the Property directly to Purchaser; provided, however,
that:  (i) Purchaser’s cooperation shall be limited to the actions specifically
contemplated by the preceding sentence; (ii) none of Purchaser’s rights or
obligations hereunder shall be affected or modified in any way, nor shall any
time periods contained herein be affected in any way; (iii) Purchaser shall have
no responsibility or liability to Seller or any other person for the
qualification of Seller’s purported exchange transaction under Section 1031 of
the Tax Code other than as a result of Purchaser’s failure to perform the
actions specifically contemplated in this Paragraph; and (iv) Purchaser shall
not be required to incur any additional expense (unless reimbursed by Seller) or
liability (other than to a de minimis extent) as a result of such cooperation,
exchange or assignment.  Seller hereby agrees to and shall save, defend,
indemnify and hold Purchaser harmless from and against any and all liability
incurred by Purchaser as a result of any such cooperation, exchange or
assignment.
 
(b) Seller, at the request of Purchaser, agrees to cooperate reasonably with
Purchaser to structure this transaction so that it qualifies, in whole or in
part, pursuant to the tax-deferred exchange provisions of Section 1031 of Tax
Code.  In order to implement such structure: (i) Purchaser, upon notice to
Seller, may assign its rights, but not its obligations, under this Agreement to
a third party designated by Purchaser to act as a qualified intermediary; (ii)
Seller agrees to acknowledge such assignment and to accept payment of all or a
portion of the Purchase Price from the qualified intermediary; and (iii) at
Closing, Seller shall convey the Property directly to Purchaser or to the
qualified intermediary, as the case may be, provided, however that; (w) Seller’s
cooperation shall be limited to the actions specifically contemplated by the
preceding sentence; (x) none of the rights or obligations of Seller or Purchaser
hereunder shall be affected or modified in any way, nor shall any time periods
contained herein be affected in any way; (y) Seller shall have no responsibility
or liability to Purchaser or any other person for the qualification of
Purchaser’s purported exchange transaction under Section 1031 of the Tax Code,
other than solely as a result of Seller’s failure to perform the actions
specifically contemplated by in this Paragraph 35(b); and (z) Seller shall not
be required to incur any additional expense or liability as a result of such
cooperation, exchange or assignment.  Additionally, Seller agrees to reasonably
cooperate post-Closing with Purchaser’s auditors in connection with the review
of any of Seller’s property operating statements that may be required in order
for Purchaser to meet public company reporting obligations.  Purchaser hereby
agrees to and shall save, defend, indemnify and hold Seller harmless from and
against any and all liability incurred by Seller as a result of any such
cooperation, exchange or assignment.
 
(c) The provisions of this Paragraph 35 shall survive Closing.
 
36. LIMITED LIABILITY.  Notwithstanding anything to the contrary contained in
this Agreement, none of the employees, directors, officers, members, partners,
managers, principals, consultants, shareholders, advisors, attorneys or agents
of Seller or Seller Parties, or any other person or entity, shall have any
personal liability or obligation whatsoever for obligations entered into by or
on behalf of Seller.  The provisions of this Paragraph 36 shall survive Closing
or termination of this Agreement.
 
37. NO ELECTION BY SELLER.  Each right of Seller provided for in this Agreement
shall be cumulative and shall be in addition to every other right provided for
in this Agreement or now or hereafter existing at law or in equity, by statute
or otherwise, and the exercise or beginning of the exercise by Seller of any one
or more of such rights shall not preclude the simultaneous or later exercise by
Seller of any or all other rights provided for in this Agreement or now or
hereafter existing at law or in equity, by statute or otherwise.
 
38. NO THIRD PARTY BENEFICIARY.  The provisions of this Agreement are not
intended to benefit any third parties.
 
39. EQUITABLE OWNERSHIP.  Prior to the conveyance of the Property hereunder,
Purchaser shall not acquire, obtain or assume any equitable ownership of or
title to the Property by reason of this Agreement.
 
40. PREPARATION OF AGREEMENT.  This Agreement shall not be construed more
strongly against either party regardless of who is responsible for its
preparation.
 
41. EXHIBITS:  All Exhibits referred to herein are a part of the Agreement.
 
42. COUNTERPARTS AND ELECTRONIC SIGNATURES.  This Agreement may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed original.  All such fully executed original
counterparts will collectively constitute a single agreement.  Signatures
transmitted by fax or electronic mail (in portable data format (PDF)) are also
permitted as binding signatures to this Agreement.
 
43. BULK SALES TAX.  Purchaser shall have the right to comply with N.J.S.A.
54:32B-22(c) and N.J.S.A. 54:50-38 by delivering a Notification of Sale,
Transfer, or Assignment in Bulk (Form C-9600) (the “Tax Notification”) to the
Director of the Division of Taxation of the State of New Jersey Department of
the Treasury (the “Director”) (together with a copy of this Agreement) by
certified mail or overnight delivery at least ten (10) business days prior to
the Closing.  At least fifteen (15) business days prior to the Closing, Seller
shall execute and deliver to Purchaser a completed Asset Transfer Tax
Declaration (TTD).  Seller shall cooperate with Purchaser in connection with
such compliance and shall provide all information necessary for Purchaser to
complete the Tax Notification.  If the Director informs Purchaser that a
possible claim for taxes, including any interest and penalties thereon, exists
(the “Claim”) and the amount thereof (the “Deficiency”), then Purchaser and
Seller shall close as scheduled and without delay, and Purchaser shall withhold
the portion of the Purchase Price equal to the amount of the Deficiency (the
“Tax Escrow”), which Tax Escrow shall be held in escrow by the Escrow Agent
(which, for purposes of the Tax Escrow, will also be called in this Agreement
the “Bulk Sales Tax Escrowee”).  The terms and conditions of such escrow shall
be those set forth in this Paragraph 43, together with (to the extent not
inconsistent with this Paragraph 43) the other protections for the Escrow Agent
that are expressly set forth elsewhere in this Agreement.  If, after the
Closing, the Director requests payment of all or any portion of the Deficiency
from the Tax Escrow, then Bulk Sales Tax Escrowee shall release to the Division
of Taxation such amount from the Tax Escrow.  If the Director informs Purchaser
that the Deficiency has been fully paid or that Purchaser has no further
liability for the Deficiency, and the Director issues a tax clearance letter to
Purchaser authorizing the release of the Tax Escrow (or any remaining portion
thereof), then Purchaser shall direct Bulk Sales Tax Escrowee to release such
escrowed funds to Seller.  If the Director gives notice to Purchaser that Seller
is liable for taxes, including interest and penalties thereon, in an amount that
is greater than the Tax Escrow, Seller shall promptly pay the difference to the
Division of Taxation and shall provide Purchaser with evidence
thereof.  Notwithstanding anything to the contrary contained herein, Seller
shall have the right to negotiate with the Director regarding the Claim and the
Deficiency; provided, however, that (i) Purchaser and Bulk Sales Tax Escrowee
shall be entitled to comply with all instructions of the Director, and (ii) the
Closing shall not be delayed as a result thereof.  This Paragraph 43 shall
survive the Closing.
 
44. ATTORNEYS’ FEES.  If an action is brought to enforce or interpret the
provisions and conditions of this Agreement, the substantially prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs.
 
[No Further Text On This Page; Signature Page Follows]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by duly authorized persons on the day and year first above
written.
 

 
SELLER:
KINNELON HYE L.P.
By:  Midpark Hye Corp.,
its General Partner
By: /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
MIDPARK HYE PARTNERS
By:  Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
POMPTON LAKES HYE PARTNERS
By:  Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
WYCKOFF HYE PARTNERS
By:  Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ James M. Aries
Name:  James M. Aries
Title:  Senior Vice President
 



 
JOINDER AND CONSENT OF ESCROW AGENT
 
An original, fully executed copy of this Agreement, together with the Deposit,
has been received by Escrow Agent this ___ day of ______________, 2014, and by
execution hereof Escrow Agent covenants and agrees to be bound by the terms of
this Agreement.
 
STEWART TITLE GUARANTY COMPANY
 
By:  /s/ Henry Sillcocks
Name:  Henry Sillcocks
Title:  Vice President


 
LIST OF EXHIBITS
 
EXHIBIT “A-1”                                Legal Description – Kinnelon Land
 
EXHIBIT “A-2”                                Legal Description – Midland Park
Land
 
EXHIBIT “A-3”                                Legal Description – Pompton Lakes
Land
 
EXHIBIT “A-4”                                Legal Description – Wyckoff Land
 
EXHIBIT “B”                                Assignment of Leases and Security
Deposits
 
EXHIBIT “C”                                Bill of Sale
 
EXHIBIT “D”                                Assignment of Contracts
 
EXHIBIT “E”                                Tenant Notices
 
EXHIBIT “F”                                Form of Estoppel Certificate
 
EXHIBIT “G”                                Permitted Exceptions
 
EXHIBIT “H”                                Tenant List
 
EXHIBIT “I”                                  Contracts
 
EXHIBIT “J”                                  Brokerage Agreements
 
EXHIBIT “K”                                Litigation
 
EXHIBIT “L”                                Environmental Reports
 


EXHIBIT “A-1”
 
Legal Description – Kinnelon Land
 
[see attached]
 
EXHIBIT “A-2”
 
Legal Description – Midland Park Land
 
[see attached]
 
EXHIBIT “A-3”
 
Legal Description – Pompton Lakes Land
 
[see attached]
 
EXHIBIT “A-4”
 
Legal Description – Wyckoff Land
 
[see attached]
 
EXHIBIT “B”
 
ASSIGNMENT OF LEASES AND SECURITY DEPOSITS
 
THIS ASSIGNMENT OF LEASES AND SECURITY DEPOSITS (this “Assignment”) is made on
_____________, 2014, by and between _________________, a  ____________
(“Assignor”), having an office at ________________________ and ______________, a
_______________ (“Assignee”), having an office at ________________________.
 
FOR AND IN CONSIDERATION of the sum of Ten and 00/100 ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, Assignor does hereby sell, assign, transfer and set over unto
Assignee all of Assignor’s right, title and interest as landlord in and to: (i)
all written leases, licenses, concessions and occupancy agreements of all or any
portion of the buildings located on the land described on Schedule 1 annexed
hereto and made a part hereof or of any portion of such land, and all renewals,
modifications, amendments, guaranties and other security affecting the same
(collectively, the “Leases”), as more particularly set forth on Schedule 2
attached hereto and incorporated herein by reference; and (ii) all security
deposits, prepaid rentals (if any) and other deposits, together in each case
with all interest accrued thereon which is payable to tenants or occupants under
Leases, paid or deposited by tenants or occupants under the Leases as set forth
on Schedule 2 (collectively, the “Security Deposits”), receipt of which hereby
is acknowledged by Assignee (the items described in clauses (i) and (ii) above,
collectively, the “Assigned Interest”).
 
TO HAVE AND TO HOLD the Assigned Interest unto Assignee, its successors and
assigns, forever.
 
This Assignment is made without any warranty or representation by, or recourse,
against Assignor of any kind whatsoever except and to the extent expressly set
forth in the Agreement of Sale, dated September__, 2014, between Assignor and
Assignee (the “Agreement of Sale”).  All capitalized terms used herein and not
otherwise defined, shall have the meaning ascribed to such terms in the
Agreement of Sale.
 
Assignee accepts the foregoing assignment and assumes and shall pay, perform and
discharge, as and when due, all of the obligations of Assignor under the Leases
accruing from and after the date hereof and agrees to be bound by all of the
terms and conditions of the Leases, and Assignee further agrees that, as between
Assignor and Assignee, Assignee shall be responsible for Landlord Lease
Obligations to the extent provided in Paragraph 11(g) of the Agreement of Sale.
 
Assignee shall indemnify, protect, defend and hold Assignor harmless from and
against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, reasonable attorneys’ fees and costs) arising out of or
resulting from the Leases and the Security Deposits for the period from and
after the Closing Date.
 
Assignor shall remain liable for all of Assignor’s obligations under the Leases
accruing prior to the date hereof.  Subject to the provisions of Paragraph 7(d)
of the Agreement of Sale (which provisions are not modified in any way by the
following indemnity, except that the Claims Floor shall not apply to such
indemnity), Assignor agrees, for the period from and after the Closing Date, to
indemnify, protect, defend and hold Assignee harmless from and against any and
all claims, demands, liabilities, losses, costs, damages or expenses (including,
reasonable attorneys’ fees and costs) arising out of or resulting from the
Leases and the Security Deposits relative to the period prior to the date
hereof; provided, however, that the foregoing indemnity shall not apply to any
all claims, demands, liabilities, losses, costs, damages or expenses relating in
any way to the physical, environmental or other condition of the Property (other
than a failure to complete prior to the Closing Date any work expressly required
to be completed under a Lease listed on Exhibit “H” to the Agreement of Sale) or
the compliance or non-compliance of the Property with any legal requirements;
and provided further that the foregoing indemnity shall apply solely to claims
first raised after the Closing Date and shall survive only for the Survival
Period.  Any such claim which Assignee may have at any time against Assignor,
whether known or unknown, which is not specifically asserted by written notice
to Assignor within such Survival Period shall not be valid or effective, and
neither Assignor nor any Seller Parties shall have any liability with respect
thereto.
 
The obligations of Assignor are intended to be binding only on the property of
Assignor and shall not be personally binding upon, nor shall any resort be had
to, the private properties of any of its trustees, officers, beneficiaries,
directors, members, partners or shareholders, or the general partners, officers,
directors, members, or shareholders thereof, or any employees or agents of
Assignor.
 
To facilitate execution, this Assignment of Leases may be executed in as many
counterparts as may be required.  It shall not be necessary that the signatures
on behalf of all parties appear on each counterpart hereof.  All counterparts
hereof shall collectively constitute a single agreement, at such time as each
party has executed and delivered a copy hereof to the other.
 
IN WITNESS WHEREOF, this Assignment of Leases has been executed and delivered by
duly authorized persons of Assignor and Assignee as of the ____ day of
__________________, 2014.
 
ASSIGNOR:
 
________________________,
 
a ________________________
 
By:                                                                
 
Name:
 
Title:
 
ASSIGNEE:
 
________________________,
 
a ________________________
 
By:                                                                
 
Name:
 
Title:
 
ACKNOWLEDGEMENTS TO
 
ASSIGNMENT OF LEASES AND SECURITY DEPOSITS
 
STATE OF                                           )
 
:  ss.:
 
COUNTY OF                                           )
 
On this ____ day of __________________, 20__, before me, the undersigned
officer, personally appeared ______________________, who, I am satisfied, are
the individuals named in the foregoing instrument as the authorized signatory of
______________________ and, on behalf of ______________________ did acknowledge
that they signed, sealed and delivered the foregoing instrument as their
voluntary act and deed and as the voluntary act and deed of said
____________________, for the purposes therein contained.
 
WITNESS my hand and Notarial seal this ____ day of ________________, 20__.
 


 
Notary Public
 
STATE OF                                           )
 
:  ss.:
 
COUNTY OF                                           )
 
On this ____ day of __________________, 20__, before me, the undersigned
officer, personally appeared ______________________, who, I am satisfied, are
the individuals named in the foregoing instrument as the authorized signatory of
______________________ and, on behalf of ______________________ did acknowledge
that they signed, sealed and delivered the foregoing instrument as their
voluntary act and deed and as the voluntary act and deed of said
____________________, for the purposes therein contained.
 
WITNESS my hand and Notarial seal this ____ day of ________________, 20__.
 


 
Notary Public
 
SCHEDULE 1
 
To Assignment Of Leases and Security Deposits
 
SCHEDULE 2
 
To Assignment Of Leases and Security Deposits
 
EXHIBIT “C”
 
BILL OF SALE
 
KNOW ALL PERSONS BY THESE PRESENTS that on this ___ day of _________________
2014, the undersigned, _________________, a _________________, located at
___________________________ (“Seller”), pursuant to the terms of that certain
Purchase and Sale Agreement, dated _________________ (the “Agreement”) between
Seller and _________________, a _________________, located at
___________________________ (“Purchaser”), and in consideration for the Purchase
Price set forth in the Agreement and other good and valuable consideration all
as more particularly set forth in the Agreement, the receipt and sufficiency of
which hereby are acknowledged, concurrently with the execution of this Bill of
Sale, has conveyed to Purchaser fee title in and to the property set forth on
Exhibit A (the “Real Property”) and hereby sells, assigns, transfers, conveys
and delivers unto Purchaser absolutely, free and clear of any and all liens,
encumbrances or security interests, all of Seller’s right, title, and interest
in and to all fixtures, equipment and other articles of personal property
attached to or used in the operation of the Real Property, and any replacements
or substitutions therefor (all such fixtures, articles and personal property
hereinafter being collectively referred to as the “Personal Property”).
 
TO HAVE AND TO HOLD the same unto said Purchaser, its successors and assigns,
forever.
 
Purchaser acknowledges and agrees that, except as expressly provided herein and
in the Agreement, and subject to the limitations contained herein and in the
Agreement, Seller has not made, does not make and specifically disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to (a) the
nature, quality or conditions of the personal property, (b) the income to be
derived from the Personal Property, (c) the suitability of the personal property
for any and all activities and uses which Assignee may conduct thereon, (d) the
compliance of or by the personal property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body, (e)
the quality, habitability, merchantability or fitness for a particular purpose
of any of the Personal Property, or (f) any other matter with respect to the
Personal Property.  Purchaser further acknowledges and agrees that, having been
given the opportunity to inspect the Personal Property, Purchaser is relying
solely on its own investigation of the Personal Property and not on any
information provided or to be provided by Assignor, except as specifically
provided in the Agreement.  Purchaser further acknowledges and agrees that (a)
any information provided or to be provided with respect to the Personal Property
was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information; and (b) the sale
of the Personal Property as provided for herein is made on an “as is, where is”
condition and basis “with all faults,” except as specifically provided in, and
subject to the limitations contained in, the Agreement.
 
The obligations of Seller are intended to be binding only on the property of
Seller and shall not be personally binding upon, nor shall any resort be had to,
the private properties of any of its trustees, officers, beneficiaries,
directors, members, partners or shareholders, or the general partners, officers,
directors, members, or shareholders thereof, or any employees or agents of
Seller.
 
Seller hereby agrees to execute and deliver such further instruments of
conveyance, transfer and assignment reasonably acceptable to Purchaser, and to
take such other and further action without further consideration, as Purchaser
reasonably may request, to evidence conveyance, transfer and assignment of the
Personal Property conveyed hereunder, and to assist Purchaser in exercising all
rights with regard thereto.
 
This Bill of Sale shall be binding upon the successors and assigns of Seller and
shall inure to the benefit of the successors and assigns of Purchaser.
 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered by duly authorized persons as of the date set forth above.
 
_________________,
a _________________
 
By:                                                                
 
Name:
 
Title:
 
ACKNOWLEDGEMENT TO
 
BILL OF SALE
 
STATE OF                                           )
 
:  ss.:
 
COUNTY OF                                           )
 
On this ____ day of __________________, 20__, before me, the undersigned
officer, personally appeared ______________________, who, I am satisfied, are
the individuals named in the foregoing instrument as the authorized signatory of
______________________ and, on behalf of ______________________ did acknowledge
that they signed, sealed and delivered the foregoing instrument as their
voluntary act and deed and as the voluntary act and deed of said
____________________, for the purposes therein contained.
 
WITNESS my hand and Notarial seal this ____ day of ________________, 20__.
 


 
Notary Public
 
EXHIBIT “D”
 
ASSIGNMENT OF CONTRACTS AND INTANGIBLE PROPERTY
 
THIS ASSIGNMENT OF CONTRACTS AND INTANGIBLE PROPERTY (this “Assignment”), dated
as of the _____ day of _______________________, 20__, between
________________________, a ________________________, having an office at
________________________ (“Assignor”), and ________________________, a
________________________, having an office at ________________________
(“Assignee”).
 
RECITALS:
 
Assignor, as seller, and ________________________ (“Assignee”), as purchaser,
have entered into an [Purchase and Sale Agreement], dated
________________________ (the “Purchase and Sale Agreement”), whereby Assignor
has agreed to sell to Assignee, and Assignee has agreed to purchase from
Assignor, certain real property with improvements known as
________________________ located in ________________________,
________________________ County, ________________________, and more fully
described in Exhibit A, attached hereto (the “Property”).
 
NOW, THEREFORE, in consideration of the Purchase and Sale Agreement and other
good and valuable consideration, the receipt and sufficiency or which hereby are
acknowledged, Assignor and Assignee, intending to be legally bound hereby,
hereby agree as follows:
 
1. Assignment.  Assignor hereby assigns and transfers unto Assignee, and its
successors and assigns, all of Assignor’s right, title and interest, if any, in
and to:
 
A. all of Assignor’s right, title and interest under certain maintenance,
service and other contracts related to the operation of the Property which are
listed on  Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”).
 
B. all unexpired warranties and guaranties in favor of Assignor in effect as of
the date hereof with respect to any part of the Property and/or any mechanical
equipment on the Property to the extent assignable (except those warranties
obtained directly by any tenant of the Property) as set forth on Exhibit C
attached hereto and made a part hereof;
 
C. all licenses and permits relating to the use, occupancy and operation of the
Property to the extent assignable, including, but not limited to, those licenses
and permits set forth on Exhibit D attached hereto and made a part hereof; and
 
D. the rights of Assignor to use in connection with the Property the name
“_________” and any variant thereof and any trademarks, servicemarks, logotypes
and other identifying marks or symbols associated with such name (collectively,
the “Intangible Property”).
 
2. Representations.  This Assignment is made without any warranty or
representation by, or recourse, against Assignor of any kind whatsoever except
and to the extent expressly set forth herein and in the Purchase and Sale
Agreement, to the extent applicable and subject to any limitations thereon as
provided in the Purchase and Sale Agreement, which are hereby incorporated by
reference.
 
3. Further Acts.  Assignor and Assignee agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered any and all further acts,
assurances and documents as Assignee reasonably may require to perfect
Assignee’s interest in the property and rights assigned hereby.
 
4. Governing Law.  This Assignment and all other instruments referred to herein
shall be governed by, and shall be construed in accordance with, the substantive
laws of the State in which the Property is located, without regard to principles
of conflict of law.
 
5. Successors and Assigns.  This Assignment and the terms and provisions hereof
shall inure to the benefit of, and shall be binding upon Assignor and Assignee
and their respective successors and assigns.
 
6. Limited Liability.  The obligations of Assignor are intended to be binding
only on the property of Assignor and shall not be personally binding upon, nor
shall any resort be had to, the private properties of any of its trustees,
officers, beneficiaries, directors, members, partners or shareholders, or the
general partners, officers, directors, members, or shareholders thereof, or any
employees or agents of Assignor.
 
7. Counterparts.  To facilitate execution, this Assignment may be executed in as
many counterparts as may be required. It shall not be necessary that the
signatures on behalf of all parties appear on each counterpart hereof.  All
counterparts hereof shall collectively constitute a single agreement at such
time as each party has executed and delivered a copy thereof to the other.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered on its behalf by a duly authorized person as of the date
first above written.
 
ASSIGNOR:
 
________________________,
 
a ________________________
 
By:                                                                
 
Name:
 
Title:
 
ASSIGNEE:
 
________________________,
 
a ________________________
 
By:                                                                
 
Name:
 
Title:
 
ACKNOWLEDGEMENTS TO
 
ASSIGNMENT OF CONTRACTS AND INTANGIBLE PROPERTY
 
STATE OF                                           )
 
:  ss.:
 
COUNTY OF                                           )
 
On this ____ day of __________________, 20__, before me, the undersigned
officer, personally appeared ______________________, who, I am satisfied, are
the individuals named in the foregoing instrument as the authorized signatory of
______________________ and, on behalf of ______________________ did acknowledge
that they signed, sealed and delivered the foregoing instrument as their
voluntary act and deed and as the voluntary act and deed of said
____________________, for the purposes therein contained.
 
WITNESS my hand and Notarial seal this ____ day of ________________, 20__.
 


 
Notary Public
 
STATE OF                                           )
 
:  ss.:
 
COUNTY OF                                           )
 
On this ____ day of __________________, 20__, before me, the undersigned
officer, personally appeared ______________________, who, I am satisfied, are
the individuals named in the foregoing instrument as the authorized signatory of
______________________ and, on behalf of ______________________ did acknowledge
that they signed, sealed and delivered the foregoing instrument as their
voluntary act and deed and as the voluntary act and deed of said
____________________, for the purposes therein contained.
 
WITNESS my hand and Notarial seal this ____ day of ________________, 20__.
 


 
Notary Public
 
EXHIBIT A
 
DESCRIPTION OF THE REAL ESTATE
 
EXHIBIT B
 
LIST OF CONTRACTS
 
EXHIBIT C
 
LIST OF WARRANTIES AND GUARANTIES
 
EXHIBIT D
 
LIST OF LICENSES AND PERMITS
 
EXHIBIT “E”
 
Tenant Notices
 
[______________]
 C/O GABRELLIAN ASSOCIATES, LP
95 NORTH STATE ROUTE 17, SUITE 100
PARAMUS, NEW JERSEY, 07652
 




 
________________________, 2014
 
VIA [________________________]
 
________________________
________________________
________________________


Re:
Agreement of Lease, dated as of [________________________] (as amended, the
“Lease”), by and between [________________________], as landlord (“Landlord”),
and [________________________], as tenant (“Tenant”)

 
Ladies & Gentlemen:
 
Reference is made to the Lease.  Pursuant to the Lease, Tenant has leased from
Landlord certain premises located in that certain property located at
[________________________] (the “Property”).
 
Landlord hereby notifies Tenant that Landlord is, on the date hereof, conveying
and otherwise transferring its interest in the Property to
[________________________], a [________________________] (“Purchaser”),
including, without limitation, Landlord’s interest in the Lease.
 
Please be advised that all future rentals and payments under the Lease should be
delivered to Purchaser (as the new landlord under the Lease) as follows:
 
c/o [_________]
[_________]
[_________]
Attention: [__________]
 
Please be further advised that all future notices and correspondence under the
Lease should be delivered to Purchaser (as the new landlord under the Lease) as
follows:
 
c/o [_________]
[_________]
[_________]
Attention: [__________]
 
with a copy to:
c/o [_________]
[_________]
[_________]
Attention: [__________]
 
Purchaser hereby notifies Tenant that the new manager for the Property is
____________________.  The contact person is ___________________, who may be
reached by telephone at ____________________ or via e-mail at
_______________________.
 
Further, please notify the insurance carrier(s) providing insurance required
under your Lease of the foregoing and arrange for the carrier(s) to send to
_____________________________ c/o ______________, a revised Certificate of
Insurance replacing Seller as the additional named insured with that of
__________________ as the additional named insured.  [The name of the Lender
named as the other additional named insured should be changed to
_________________.]
 
Please call Purchaser’s representative [_________], at [________], if you have
any questions regarding the Lease after the date hereof.
 
(Signatures on following page)

Very truly yours,


Seller:


[________________________],
a [________________________]




By:_________________________
Name:
Title:


Purchaser:


[________________________],
a [________________________]




By: ______________________________
Name:
Title:




cc:           [Required Notice Parties Under the Lease]
 


 
EXHIBIT “F”
 
Form of Estoppel Certificate
 


TENANT ESTOPPEL CERTIFICATE



TENANT: ___________________________________________________________ (“Tenant”)

STORE NO: _______ (the "Premises") at ________________________ (the “Shopping
Center”)

LEASE:  That certain lease dated as of __________ by and between
______________________, as current landlord (“Landlord”), and
____________________, as Tenant (as the same may have been amended, extended and
assigned, the "Lease").



As of the date hereof, Tenant hereby certifies the following:



(a)           Tenant is the present tenant of the Premises pursuant to the
Lease.  The Lease has not been modified, amended, extended, or assigned except
as set forth on Exhibit A hereto.  The Lease is in full force and effect.  There
are no oral agreements between Landlord and Tenant with respect to the
Premises.  [The guarantor(s) under the Lease is/are ______________.][There is no
guarantor of the Lease.]


(b)           The term of the Lease commenced on ____, and the current term of
the Lease expires on ______________, 20__.  [Subject to the terms and conditions
of the Lease, Tenant has ___ (_) remaining renewal options of ____ (_) years
each.][Tenant has no option to renew or extend the Lease.]


(c)           The current monthly base or minimum rent under the Lease is
$_________.  Monthly rent has been paid through _____________, 201_.  No advance
monthly rent has been paid other than as may be provided for in the Lease.  No
agreement has been made with Landlord that would reduce the monthly rent.


(d)           Tenant pays a pro rata share of common area maintenance charges,
taxes and insurance equal to ___% (as more particularly described in the Lease),
and Tenant has paid its pro rata share of all such obligations in full through
_______________, 201_.  The current estimated monthly payment of common area
maintenance charges is $_____, the current estimated monthly payment of taxes is
$____, and the current monthly estimated payment of insurance is $___ (if not
included with the estimated monthly payment of common area maintenance
charges).  No advance payments of such obligations have been made other than as
may be provided for in the Lease.  No agreement has been made with Landlord that
would reduce Tenant’s pro rata share or any such payment obligations.


(e)           In 201_, Tenant paid percentage rent to Landlord in the total
amount of $_______.  If none, state “None”.  For the period of January 1, 201_
through __________, 201_, Tenant has paid percentage rent to Landlord in the
amount of $_______.  If none, state “None”.


(f)           The only form of security given under the Lease and not returned
to Tenant is a [cash security deposit][letter of credit] in the amount of $
________.  If no form of security has been given, state “None”: _________.


(g)           As of the date hereof, neither Landlord nor Tenant is in default
in the performance of its obligations under the Lease, nor, to Tenant’s
knowledge, does any condition exist which with the giving of notice of the
passage of time, or both, would constitute a default by Landlord or Tenant, as
the case may be, under the Lease, except as follows: ________________________
_____________________________________________________________________________.



(h)           Tenant has accepted possession of the Premises and is now
occupying the Premises.  Any improvements required to be made by Landlord have
been completed to the satisfaction of Tenant.  Tenant is not entitled to any
free rent (other than as may be provided for in the Lease) or rent concessions,
and Tenant has commenced the payment of full rent under the Lease.  All tenant
inducements and/or allowances owing to Tenant have been paid in full.


(i)           No assignments, subleases, mortgages, or other transfers or any of
Tenant's interest in the Lease are currently in effect, except as follows:
____________________________
_____________________________________________________________________________.



(j)           The Lease contains no option to purchase all or any portion of the
Shopping Center, nor are there other instruments pursuant to which Tenant has a
right to purchase all or any portion of the Shopping Center.  Other than as may
be provided for in the Lease, Tenant does not have any option or right of first
refusal to lease any additional space at the Shopping Center.


(k)           Tenant has no existing defense, set off, deduction, or claim with
respect to the payment of base or minimum rent, additional rent (including
common area maintenance charges) or other sums or the performance of its other
obligations under the Lease, except as follows:
_____________________________________________________________________________
_____________________________________________________________________________.



(l)           No actions, whether voluntary or otherwise are pending against
Tenant or any general partner of Tenant (or, to Tenant’s knowledge, threatened
against Tenant or any general partner of Tenant) under the bankruptcy laws of
the United States or any State thereof.


(m)           Tenant’s current address for the delivery of notices under the
Lease is: _________
_____________________________________________________________________________.



(n)           The person signing this Tenant Estoppel Certificate is duly
authorized to sign this Tenant Estoppel Certificate on behalf of Tenant.


[Signature page follows.]

The certifications and information contained in this Tenant Estoppel Certificate
may be relied upon by Urstadt Biddle Properties Inc. (“UBP”), any successor or
assignee of UBP, and any lender with respect to the Shopping Center.



TENANT:

________________________________



By:
_____________________________

Name: _____________________

Title: ______________________
Date: ___________ __, 201_
Exhibit A



Complete List of Lease Documents





EXHIBIT “G”
 
Permitted Exceptions
 
1.  
Building restrictions and zoning regulations and ordinances and amendments and
additions thereto adopted by any governmental authority having or asserting
jurisdiction thereover, affecting the Property at the date hereof.

 
2.  
Any easement or right of use created in favor of any public utility corporation
for electricity, steam, gas, telephone or other service in any street or avenue
abutting the Property and the right of said utility companies to use and
maintain cables, terminal boxes, lines, service connections, poles, mains and
other facilities in, upon and across the Property, provided the same do not
materially interfere with the use of the Property.

 
3.  
Any state of facts as an accurate survey may show, provided the same do not
render title unmarketable.

 
4.  
Taxes not yet due and payable.

 
5.  
Existing leases, without any Property acquisition rights.

 
6.  
Any other matter disclosed by Purchaser’s title commitment and not objected to
by Purchaser.

 
7.  
Applicable provisions of this Agreement.

 
EXHIBIT “H”
 
Tenant List
 
[TO BE INSERTED]
 
EXHIBIT “I”
 
Contract List
 
POMPTON LAKES TOWNE SQUARE
 
Contracts:


1.  
Commercial Access Agreement between Pompton Lakes Hye Partners and Cablevision
of Oakland, LLC dated January 5, 2007.



2.  
Contractor:                      Tri County Property Maintenance, LLC

Services:                      Landscaping services


3.  
Contractor:                      Boltzer Landscaping, Inc.

Services:                      Landscaping services


4.  
Contractor:                      Interstate Waste Services

Services:                      Monthly waste pick-up


5.  
Contractor:                      K&M Contracting, Inc.

Services:
Monthly parking lot sweeping & maintenance



6.  
Contractor:                      Merchants Alarm Systems, Inc.

Services:                      Quarterly monitoring of fire alarm


7.  
Contractor:                      K&M Contracting, Inc.

Services:                      Sewer inspections and maintenance (4 times per
year)


Contractors Used on an “As-Needed” Basis Without a Formal Contract:


8.  
Contractor:                      Associated Fire Protection

Services:
Inspections and maintains the portable fire protection equipment



9.  
Contractor:                      North Jersey Fire Protection Co., Inc.

Services:
Inspections, testing and maintenance of wet pipe sprinkler systems



10.  
Contractor:                      Haitz Electric Company, Inc.,

Services:
Licensed electrical contractor performing inspections and maintenance



11.  
Contractor:                      Mullen & Sons Contractors, Inc.

Services:                      Evaluations, maintenance and repairs to roof


12.  
Contractor:                      T.P.D. Design Co., Inc.

Services:
Plumbing, heating and air conditioning services





CEDAR HILL SHOPPING CENTER
 
Contracts:


1.  
Commercial Access Agreement between Wyckoff Hye Partners and Cablevision of
Oakland, LLC dated of November 14, 2005.



2.  
Contractor:                      Tri County Property Maintenance, LLC

Services:                      Landscaping and irrigation services


3.  
Contractor:                      K&M Contracting, Inc.

Services:
Monthly parking lot sweeping & maintenance (7 nights per week)



4.  
Contractor:                      Force Termite & Pest Control, Inc.

Services:                      Monthly rodent and insect control services


5.  
Contractor:                      Merchants Alarm Systems, Inc.

Services:                      Quarterly monitoring of fire alarm


6.  
Contractor:                      K&M Contracting, Inc.

Services:                      Monthly sewer inspections and maintenance


7.  
Contractor:                      Brighter Scene, LLC

Services:                      Weekly rest room maintenance


Contractors Used on an “As-Needed” Basis Without a Formal Contract:


8.  
Contractor:                      North Jersey Fire Protection Co., Inc.

Services:
Inspections, testing and maintenance of wet pipe sprinkler systems



9.  
Contractor:                      Haitz Electric Company, Inc.,

Services:
Licensed electrical contractor performing inspections and maintenance



10.  
Contractor:                      Mullen & Sons Contractors, Inc.

Services:                      Evaluations, maintenance and repairs to roof


11.  
Contractor:                      ASC Construction Co., Inc.

Services:                      Construction services


12.  
Contractor:                      T.P.D. Design Co., Inc.

Services:
Plumbing, heating and air conditioning services at the Cedar Hill Shopping
Center



MEADTOWN SHOPPING CENTER


Contracts:


1.  
Contractor:                      Tri County Property Maintenance, LLC

Services:                      Landscaping services


2.  
Contractor:                      Boltzer Landscaping, Inc.

Services:                      Landscaping services


3.  
Contractor:                      K&M Contracting, Inc.

Services:
Monthly parking lot sweeping & maintenance



4.  
Contractor:                      Merchants Alarm Systems, Inc.

Services:                      Quarterly monitoring of fire alarm


5.  
Contractor:                      Force Termite & Pest Control, Inc.

Services:                      Monthly rodent and insect control services




Contractors Used on an “As-Needed” Basis Without a Formal Contract:


6.  
Contractor:                      ASC Construction Co., Inc.

Services:                      Construction services


7.  
Contractor:                      Haitz Electric Company, Inc.,

Services:
Licensed electrical contractor performing inspections and maintenance



8.  
Contractor:                      K&M Contracting, Inc.

Services:                      Sewer inspections and maintenance


9.  
Contractor:                      Mullen & Sons Contractors, Inc.

Services:                      Evaluations, maintenance and repairs to roof


10.  
Contractor:                      T.P.D. Design Co., Inc.

Services:
Plumbing, heating and air conditioning services





MIDLAND PARK SHOPPING CENTER
 
Contracts:


1.  
Contractor:                      Tri County Property Maintenance, LLC

Services:                      Landscaping and irrigation services


2.  
Contractor:                      Interstate Waste Services

Services:                      Monthly waste pick-up


3.  
Contractor:                      K&M Contracting, Inc.

Services:
Monthly parking lot sweeping & maintenance (7 nights per week)



4.  
Contractor:                      Force Termite & Pest Control, Inc.

Services:                      Monthly rodent and insect control services


5.  
Contractor:                      Merchants Alarm Systems, Inc.

Services:                      Quarterly monitoring of fire alarm


6.  
Contractor:                      K&M Contracting, Inc.

Services:                      Sewer inspections and maintenance (6 times per
year).


Contractors Used on an “As-Needed” Basis Without a Formal Contract:


7.  
Contractor:                      Haitz Electric Company, Inc.,

Services:
Licensed electrical contractor performing inspections and maintenance



8.  
Contractor:                      Mullen & Sons Contractors, Inc.

Services:                      Evaluations, maintenance and repairs to roof


9.  
Contractor:                      T.P.D. Design Co., Inc.

Services:
Plumbing, heating and air conditioning services

EXHIBIT “J”
 
Brokerage Agreements
 
[TO BE INSERTED]
 


EXHIBIT “K”
 
Litigation
 
POMPTON LAKES TOWNE SQUARE
 
1.  
PLHP v. Cocina DeGeePee, LLC, Angel Gonzalez and Anne Gonzalez

Superior Court of New Jersey, Bergen County
Docket No.: BER-L-541-14


2.  
Pompton Lakes Hye, L.P. v. DonL Tanning LLC d/b/a Planet Beach Tanning Spa and
Don Lowery

Superior Court of New Jersey, Bergen County
Docket No.: BER-L-1188-12
Payments being made directly to Pompton Lakes Hye, L.P. through February, 2015


CEDAR HILL SHOPPING CENTER
 
1.  
Wyckoff Hye Partners v. Martin Eller & Associates

Superior Court of New Jersey, Bergen County
Docket No.: BER-DC-012537-13
DJ-190315-13
Per Settlement, $11,000.00 to be paid at $250.00 per month – October 1, 2013
through May 1, 2017. Payments are being made directly to Wyckoff Hye Partners.
EXHIBIT “L”
 
Environmental Reports
 
POMPTON LAKES TOWNE SQUARE


1.  
Phase I Environmental Site Assessment prepared by JLC Environmental Consultants,
Inc. for Pompton Lakes Hye dated November 19, 1996, JLC Project #96-6163.



CEDAR HILL SHOPPING CENTER


1.  
Phase I Environmental Site Assessment prepared by JLC Environmental Consultants,
Inc. for Cedar Hills Strip Mall c/o Stealth Contracting Corporation dated
October 23, 1996, JLC Project #96-6028-001.



MIDLAND PARK SHOPPING CENTER


1.  
Phase I Environmental Site Assessment prepared by JLC Environmental Consultants,
Inc. for Michael G. Stingone, Esq. of Winne, Bata, Hetherington, Basralian &
Khan, P.C. dated September 10, 2004, JLC Project #04-3452



 


AMENDMENT TO AGREEMENT OF SALE REGARDING DUE DILIGENCE ITEMS
 
THIS AMENDMENT TO AGREEMENT OF SALE REGARDING DUE DILIGENCE ITEMS (this
“Amendment”), is made as of the 27th day of October, 2014 (“Effective Date”), by
and among KINNELON HYE L.P. (“Kinnelon Hye”), MIDPARK HYE PARTNERS (“Midpark
Hye”), POMPTON LAKES HYE PARTNERS (“Pompton Lakes Hye”), and WYCKOFF HYE
PARTNERS (“Wyckoff Hye”, along with Kinnelon Hye, Midpark Hye and Pompton Lakes
Hye referred to herein jointly and severally, as the context requires, as
“Seller”), each being a New Jersey limited partnership and having an address at
95 North State Route 17, Paramus, New Jersey 07652, and URSTADT BIDDLE
PROPERTIES INC., a Maryland corporation, having an address at 321 Railroad
Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as “Purchaser”).
 
W I T N E S S E T H :
 
WHEREAS, Seller and Purchaser entered into an Agreement of Sale dated as of
September 12, 2014 (the “Agreement of Sale”), with respect to the Property
described in said Agreement of Sale; and
 
WHEREAS, Seller and Purchaser have entered into four (4) separate First
Amendment to Agreement of Sale Regarding Environmental Matters dated as of even
date herewith pertaining to the Kinnelon Real Property, Midland Park Real
Property, Pompton Lakes Real Property and Wyckoff Real Property, respectively
(the Agreement of Sale, together with such amendments, being, collectively, the
“Agreement”); and
 
WHEREAS, as a result of matters raised during the Due Diligence Period (as
defined in the Agreement), the Seller and Purchaser wish to memorialize certain
agreements reached between them.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
45. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
46. CONCLUSION OF DUE DILIGENCE PERIOD.  Purchaser hereby forever waives and
relinquishes any right to deliver a Due Diligence Termination Notice to Seller.
 
47. PURCHASER CREDITS.
 
(a) VIP Cleaners Lease.  Seller has agreed to allow a credit against the
Purchase Price of Thirty-One Thousand Two Hundred and 00/100 Dollars
($31,200.00) at Closing, in consideration for a rent reduction not factored in
to Purchaser’s underwriting analysis.
 
(b) Commissions on Certain Existing Leases.  Seller and Purchaser acknowledge
that pursuant to the terms of the Brokerage Agreements Seller is obligated to
pay commissions on rents payable during certain renewal periods if hereafter
exercised.  Seller hereby agrees to provide a credit against the Purchase Price
of Seventy-Four Thousand Three Hundred Five and 01/100 Dollars ($74,305.01) at
Closing, which credit is allocated as follows:
 
House of Thai/Meadtown
$11,491.36
Terrie O’Connor Realtors/Meadtown
$  8,580.00
Christian Health Care/Cedar Hill
$13,501.10
Supercuts/Cedar Hill
$  9,625.00
Arjay Wireless/Midland Park
$12,998.80
GNC/Pompton Lakes
$  8,580.00
Supercuts/Pompton Lakes
$  9,528.75



 
48. SELLER REIMBURSEMENT.  In accordance with Paragraph 11(g) of the Agreement
of Sale, Purchaser hereby agrees to reimburse Seller Forty-five Thousand Three
Hundred Seventy-Two and 12/100 Dollars ($45,372.12) at Closing for certain
amounts expended in connection with the Landlord Lease Obligations, which
reimbursement is broken down as follows:
 
Cole, Schotz, Meisel, Forman & Leonard, P.A.
$14,896.85
Lapatka Associates, Inc.
$12,295.27
Dahn and Krieger Architects Planners, P.C.
$18,180.00



 
49. ADDITIONAL SELLER OBLIGATIONS.
 
(a) Asbestos Abatement.  Seller is in receipt of that certain Pre-Renovation
Asbestos Inspection report dated October 15, 2014 from Geo Environmental Co.
Inc. to Anthony Shabani citing the presence of asbestos containing materials in
Units #14 and 15 (the “Existing ACM”).  Prior to the Closing, Seller shall
remove the Existing ACM and shall comply with all applicable state and federal
requirements related to asbestos abatement, including notice, reporting, and
recordkeeping requirements, and shall provide to Purchaser copies of all
required notices and reports, and records in connection with such abatement
work.
 
(b) EFIS Repairs.  Seller is in receipt of that certain Roof Inspections report
from Russel Watsky, Inc. dated September 30, 2014 (“Roof Report”).  Prior to
Closing, Seller agrees to repair certain damaged EFIS located in the Midland
Park Shopping Center cited in #22 and #23 of such Roof Report.  Notwithstanding
the foregoing, Seller may forego the performance of said repairs and, in lieu
thereof, provide Purchaser a credit against the Purchase Price of Twenty-five
Thousand and 00/100 Dollars ($25,000.00) at the Closing.
 
(c) Municipal Approvals.  Seller agrees that to the extent any municipal
approval is required for the sale of the Real Property to Purchaser and to the
extent that such approval is conditioned upon Seller remedying any existing
violation of law which is not the responsibility of a tenant, Seller shall cure
such violation prior to Closing.
 
(d) Notices of Violation.  Purchaser has provided Seller with four notices
attached hereto as Exhibit “M”.  Seller agrees that it shall cure any violations
referenced in such notices if the violation pertains to work performed by Seller
or its contractor.
 
(e) Condition of Vacant Spaces.  Seller agrees to deliver any vacant leasable
premises within the Real Property in a broom clean condition on the Closing
Date, provided, however, that the foregoing shall not apply to any vacant
premises which is leased as of the Closing Date and is either subject to work
requirements set forth in the applicable lease or in the midst of being
renovated pursuant to the applicable lease.
 
50. SELLER REPRESENTATION.  Seller warrants and represents to Purchaser that, as
of the Effective Date, it has no knowledge of any purported default of Seller
under any easement agreement affecting the Meadtown Shopping Center.  A breach
of the warranty and representation in this Section 6 shall have the same effect
and be subject to the same terms and limitations as a breach of a Seller
warranty and representation set forth in Paragraph 7(a) of the Agreement of
Sale.
 
51. DIRECTION TO TERMINATE SERVICE CONTRACTS.  Purchaser hereby gives Seller its
Service Contract Termination Notice (as defined in Paragraph 5(g) of the
Agreement of Sale) of Purchaser’s election to cause Seller to terminate all
Terminable Contracts under Exhibit “I” of the Agreement of Sale.
 
52. A&P/POMPTON LAKES ESTOPPEL  To meet the estoppel delivery requirement set
forth in Paragraph 13 of the Agreement of Sale, an estoppel certificate
delivered by A&P must state that to A&P’s knowledge (or similar qualification)
Seller is not in default of the A&P lease, without A&P asserting a violation of
the use restrictions in its lease due to the presence of the “Planet Fitness” in
that shopping center.
 
53. ATTACHMENT OF EXHIBITS.  Exhibits “H” and “J” annexed hereto are hereby
deemed to be attached to the Agreement of Sale as if they were set forth therein
on the Effective Date of such Agreement of Sale.
 
54. MISCELLANEOUS.
 
(a) All capitalized terms used in this Amendment and not otherwise defined or
redefined herein shall have the same meanings as previously given in the
Agreement.  All capitalized terms which are defined herein and are used in the
Agreement shall have the new meanings ascribed to such terms in this Amendment.
 
(b) Except as herein amended, the Agreement is hereby ratified and confirmed and
shall continue in full force and effect, and all of the terms, covenants and
conditions contained in the Agreement shall remain in full force and effect.
 
(c) In the event of any conflict between the terms of the Agreement and this
Amendment, the terms of this Amendment shall prevail.
 
(d) This Amendment may be executed in the manner permitted under Paragraph 42 of
the Agreement of Sale.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by duly authorized persons on the day and year first above
written.
 


 


 
[No Further Text On This Page; Signature Page Follows]

 
SELLER:
KINNELON HYE L.P.
By:           Midpark Hye Corp.,
its General Partner
By: /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
MIDPARK HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By: /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
POMPTON LAKES HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By: /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
WYCKOFF HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:/s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By: /s/ Willing L. Biddle
Name: Willing L. Biddle
Title: President



 
EXHIBIT “H”
 
Tenant List
 
POMPTON LAKES TOWNE SQUARE
 
1.  
Agreement of Lease between Pompton Lakes Hye Partners and Spylen of Pompton
Lakes, L.L.C. dated June 15, 2004; as confirmed by the Memorandum of Lease dated
March 16, 2005.

 
2.  
Agreement of Lease between Pompton Lakes Hye Partners, LLC and Vanni, LLC dated
September 3, 2004; as confirmed by the Confirmation Agreement dated September,
2005; as assigned by the Assignment and Assumption of Lease dated February 6,
2009; as amended by the First Amendment of Lease dated February 6, 2009 and as
guaranteed by the Guaranty dated February 6, 2009.

 
3.  
Amended and Restated Agreement of Lease between Pompton Lakes Hye Partners, L.P.
and Pet Valu, Inc. dated August 27, 2013.

 
4.  
Agreement of Lease between Pompton Lakes Hye Partners and Frank’s Pizza of
Pompton Lakes, Inc., dated November 30, 2000; as amended by a First Amendment to
Lease dated February 8, 2010.

 
5.  
Agreement of Lease between Pompton Lakes Hye Partners and Ardara, L.L.C. dated
November 20, 2002; as confirmed by the Confirmation Agreement dated April 17,
2003; as amended by a First Amendment to Lease dated June 30, 2009, Letter
Agreement dated December 23, 2010 and Letter Agreement dated March 16, 2012.

 
6.  
Agreement of Lease between Pompton Lakes Hye Partners and Crowne Point, LLC
d/b/a One Hour Martinizing dated February 15, 2001; as guaranteed by the
Guaranty dated January 9, 2001 and the Guaranty dated November, 2005; as
assigned by an Assignment and Assumption and Amendment to Lease dated January
26, 2006; as guaranteed by the Reaffirmation of Guaranty dated January 26, 2006;
as amended by a First Amendment to Lease dated November 25, 2009, Second
Amendment to Shopping Center Lease Agreement dated June of 2014 and as
guaranteed by the Reaffirmation of Guaranty dated July 18, 2014.

 
7.  
Agreement of Lease between Pompton Lakes Hye Partners, L.P. and General
Nutrition Corporation, dated October 3, 2013.

 
8.  
Agreement of Lease between Pompton Lakes Hye Partners, L.P. and Wireless Plaza
of Wayne, LLC d/b/a Phones for You, dated May 27, 2010.

 
9.  
Agreement of Lease between Pompton Lakes Hye Partners and BKG Corp. dated March
11, 2002; as confirmed by the Confirmation Agreement dated 2003; as amended by
the First Amendment to Lease dated April 5, 2010 and the Sublease dated June 25,
2005; as guaranteed by the Guaranty dated November 17, 2005 and Reaffirmation of
Guaranty dated November 17, 2005; as further amended by the Sublease dated
September 22, 2006; as guaranteed by the Guaranty dated October 12, 2006 and as
further amended by the Notice of Lease Extension, dated September 23, 2010.

 
10.  
Agreement of Lease between Pompton Lakes Hye Partners and CM Management, L.L.C.
dated August 31, 2001; as guaranteed by the Guaranty (undated); as amended by
the First Amendment to Lease dated July 28, 2010; as assigned and amended by the
Assignment of Lease By Lessee Assumption of Lessee’s Covenants By Assignee, and
Landlord’s Consent to Assignment, Modification of Lease, dated September 28,
2012.

 
11.  
Lease between Pompton Lakes Hye Partners and The Great Atlantic & Pacific Tea
Company, Inc. dated September, 1999; as amended by the First Lease Modification
Agreement, dated February 10, 2000; as confirmed by the Confirmation Agreement
dated November 7, 2000; as amended by the Starbucks Waiver Letter dated
December, 2007; Construction Costs Settlement Agreement and Release, dated
October 7, 2003; as amended by the Letter Agreements dated September 17, 2001
(missing), August 29, 2003, November 30, 2007 and December 13, 2007 and the
Second Amendment to Lease dated July 19, 2011; as amended by the Consent Letter
dated June 10, 2013.

 
12.  
Store Lease between Pompton Lakes Hye Partners, L.P. and Commerce Bank/North,
dated April 13, 2000; as assigned by the Assignment and Assumption of Lease
Agreements dated March 27, 2008; as amended by the Addendum to Request for
Consent dated September 26, 2008.

 
13.  
Agreement of Lease between Pompton Lakes Hye Partner, L.P. and Supercuts
Corporation Shops, Inc., dated March 4, 2013; as confirmed by the Commencement
Date Agreement dated June 18, 2013.

 
14.  
Agreement of Lease between Pompton Lakes Hye Partners and Alfred E. Clark d/b/a/
Clark’s Hallmark, dated March 7, 2003; as confirmed by the Confirmation of Lease
dated October 6, 2003; as amended by the Lease Extension Letter, dated March 4,
2008; as assigned by the Assignment and Assumption of Agreement of Lease, dated
April 1, 2009; as guaranteed by the Guaranty dated April 1, 2009 and as further
amended by the First Amendment to Lease dated April 1, 2009 and the Lease
Extension Letter dated April 25, 2014.

 
15.  
Agreement of Lease between Pompton Lakes Hye Partners, L.P. and Pomp-Fit LLC,
dated August 31, 2009; as amended by the Addendum to Lease dated September 14,
2009 and as confirmed by the Confirmation Agreement dated February 23, 2010.

 
16.  
Commercial Lease between Pompton Lakes Hye Partners and Starbucks Corporation
dated January 14, 2008; as permitted by the A&P Waiver Letter dated November 30,
2007 and the A&P Consent dated December 13, 2007.

 
CEDAR HILL SHOPPING CENTER
 
1.  
Agreement of Lease between Petruccelli Pasta & Ravioli Company, L.L.C. and
Wyckoff Hye Partners dated June 17, 2005; as amended by Letter Agreement dated
October 6, 2005; as confirmed by the Confirmation Agreement dated February 9,
2006; as assigned by the Assignment dated July 30, 2008 and the Assignment and
Assumption of Lease Agreement, dated August 6, 2008 and as guaranteed by the
Reaffirmation of Unconditional Guaranty, dated August 6, 2008.

 
2.  
Agreement of Lease between Ballet Makers, Inc. and Wyckoff Hye Partners dated
November 26, 2013; as amended by the Landlord’s Waiver dated November, 2013.

 
3.  
Agreement of Lease between F.J.S. Pizza, L.L.C. and Wyckoff Hye Partners dated
May 2, 2006; as confirmed by the Confirmation Agreement dated February 2, 2007.

 
4.  
Agreement of Lease between HMS Global Holdings, LLC and Wyckoff Hye Partners
dated April 1, 2012; as amended by Lease Extension dated April 25, 2013 and
Lease Extension dated April 11, 2014.

 
5.  
Agreement of Lease between the Wisteria Nails Corp. and Wyckoff Hye Partners,
dated May 13, 2013.

 
6.  
Agreement of Lease between Glen Rock Savings Bank and Wyckoff Hye Partners dated
May 4, 1998, as amended by the First Amendment to Lease dated November 25, 2002,
Second Amendment to Lease dated July 7, 2006, Letter Amendment dated November
30, 2004, Letter Amendment dated June 26, 2006, Letter Amendment dated November
28, 2011, Letter Amendment dated December 15, 2011, Letter Amendment dated
January 18, 2012 and Letter Amendment dated January 19, 2012.

 
7.  
Agreement of Lease between Supercuts Corporate Shops, Inc. and Wyckoff Hye
Partners dated July 19, 2012; as confirmed by the Commencement Date Agreement
dated January 15, 2013.

 
8.  
Agreement of Lease between CHCC CCRC, Inc. and Wyckoff Hye Partners dated June
14, 2006; as confirmed by the Confirmation Agreement dated October 31, 2006; as
amended by the Letter Agreement dated March 15, 2007; as further amended by that
certain Letter Agreement A, dated March 15, 2007, Letter Agreement B, dated
March 7, 2007, Lease Extension Agreement dated June 14, 2006, Lease Extension
dated May 8, 2012, and First Amendment to Lease Agreement, dated June 17, 2014.

 
9.  
Agreement of Lease between Community Distributors Inc. and Wyckoff Hye Partners
dated April 28, 1995; as amended by the First Amendment to Lease dated August 5,
2010.

 
10.  
Agreement of Lease between Cedar Hill Donuts, LLC and Wyckoff Hye Partners dated
May 1, 2003; as confirmed by the Confirmation Agreement dated September 22,
2003; as amended by the Consent and Waiver by owner dated October 3, 2006 and
the First Amendment to Lease dated December 29, 2011.

 
11.  
Agreement of Lease between Subway Real Estate Corp. and Wyckoff Hye Partners
dated June 27, 2003; as amended by Sublease Agreement dated October 13, 2003; as
assigned by the Assignment and Assignment of Sublease dated November 13, 2006;
as further assigned by the Assignment and Assumption of Sublease dated January
23, 2008, as further amended by the First Amendment to Lease dated May 22, 2008,
as further assigned by the Assignment and Assumption of Sublease, dated January
21, 2010; as subsequently amended by the Renewal Letter dated March 1, 2013 and
the Renewal Letter dated June 26, 2013.

 
12.  
Agreement of Lease between International Purification Systems Inc. and Wyckoff
Hye Partners, dated June 1, 2001, as amended by Lease Termination Agreement
dated June 22, 2001; as further amended by the First Extension Agreement to
Lease dated February 16, 2006, and the Second Extension Agreement to Lease,
dated June 20, 2007.

 
13.  
Agreement of Lease between Chemical Bank New Jersey and Wyckoff Hye Partners
dated August 15, 1994, as amended by the First Amendment to Lease dated February
28, 2005 and the Second Amendment to Lease dated June of 2012.

 
14.  
Agreement of Lease between BR Holistic Healing LLC and Wyckoff Hye Partners
dated June 23, 2004, as amended by the First Lease Extension Agreement dated
June 25, 2010 and as further amended by the Letter Extension dated September 1,
2013.

 
15.  
Agreement of Lease between National French Cleaners and Wyckoff Hye Partners,
dated June 24, 1999; as guaranteed by the Guaranty dated January 1, 1998; as
amended by the Agreement to Assign Lease to Lender dated June 24, 1999; as
amended by the First Amendment to Lease dated June 10, 2003; as guaranteed by
the Guaranty dated June 20, 2005; as further amended by the Letter Extension,
dated February 3, 2009 and the Second Amendment to Lease, dated March 2, 2009.

 
MEADTOWN SHOPPING CENTER
 
1.  
Agreement of Lease between Kinnelon Hye Partners and Vrandavan Inc., dated
September 19, 2013.

 
2.  
Agreement of Lease between Kinnelon Hye, L.P. and Kinnelon Gifts, Inc. dated
March 31, 1998; as guaranteed by the Guaranty dated March 26, 1998; as confirmed
by the Confirmation Agreement dated September, 1998; as amended by the First
Amendment to Lease dated November 20, 2001; as assigned by the Consent to
Assignment dated November 20, 2001 and the Assignment and Assumption of Lease
dated November 21, 2001; as further amended by the Second Amendment to Lease
dated June 10, 2004; and Third Amendment to Lease, dated April 1, 2009.

 
3.  
Agreement of Lease between Kinnelon Hye, L.P. and House of Thai, LLC dated May
12, 2014; as guaranteed by the Guaranty dated May 9, 2014.

 
4.  
Store Lease between Kinnelon Hye Partners and Katow Jewelry & Watches, Inc.
dated March 23, 2010; as guaranteed by that Guaranty dated April, 2010.

 
5.  
Agreement of Lease between Kinnelon Hye, L.P. and M&J Shoes, LLC dated January
21, 2010, as amended by the Amendment to Lease dated January 21, 2010; as
guaranteed by the Guaranty dated January 19, 2010; as assigned by the Assignment
of Lease dated February of 2010; as further amended by the Second Amendment of
Lease dated July 19, 2010 and Letter Agreement dated May 15, 2012.

 
6.  
Agreement of Lease between Kinnelon Hye Partners and Meadtown Barber Shop dated
April 30, 2002; as amended by the Extension Agreement dated May 7, 2007 and
First Amendment dated April 5, 2010; as guaranteed by the Guaranty dated
September, 2012; as further amended by the Lease Extension Letter dated February
27, 2012 and as assigned by the Assignment and Assumption of Lease Agreement
dated September 6, 2012.

 
7.  
Agreement of Lease between Kinnelon Hye Partners and Meadtown Cleaners, Inc.
dated July 19, 1994; as assigned by the Assignment and Assumption of Lease and
Acceptance of Assignment of Lease dated September 25, 2002; as amended by the
First Amendment to Lease and Consent to Assignment dated September 20, 2002; as
assigned by the Assignment, Assumption and Amendment of Lease Agreement dated
March 7, 2014 and as further amended by the Second Amendment to Lease dated
September 30, 2010.

 
8.  
Agreement of Lease between Kinnelon Hye, L.P. and Hung Phi Hoang and Uyen Tu Ta
dated March 15, 2000; as assigned by the Assignment and Assumption of Lease
dated March 28, 2001; as further assigned by the Assignment and Assumption to
Lease Agreement dated April 1, 2007; as amended by the Extension Agreement dated
March 2, 2010, and as further assigned by the Assignment and Assumption of Lease
dated October 11, 2010 and the Assignment and Assumption of Lease, dated
February 27, 2012.

 
9.  
Petco Lease between Kinnelon Hye, L.P. and Petco Animal Supplies Stores, Inc.
dated February 26, 2009; as confirmed by the Commencement Date Agreement dated
August 3, 2009.

 
10.  
Lease between Meadtown Shopping Center, Inc. and the First National Bank of
Butler dated April 9, 1965, as amended by: the Letter Agreement dated April 9,
1965; the Lease Modification and Extension Agreement dated August 18, 1982; the
First Amendment to Lease Modification and Extension Agreement dated October 13,
1982; the Lease Extension Letter dated February 28, 1985; the Second Amendment
to Lease Modification and Extension Agreement dated August 1, 1995; the Merger
Notification Letter dated June 6, 1996;  the Fourth Amendment to Lease, dated
February 2, 2005; and the Lease Extension Letter, dated July 29, 2009.

 
11.  
Agreement of Lease between Kinnelon Hye, L.P. and Kinnelon Bagel, Inc. dated
August 1, 1996; as amended by the Letter Agreement dated August 30, 1996, the
First Amendment to Lease dated May 6, 2002; as assigned by the Assignment and
Assumption of Lease Agreement dated October 15, 2004, and as further amended by
the Second Amendment to Lease dated October 15, 2004 and the Third Amendment to
Lease dated August 19, 2008.

 
12.  
Agreement of Lease between Kinnelon Hye, L.P. and Terconn Kinnelon, LLC dated
May of 2012.

 
13.  
Agreement of Lease between Kinnelon Hye, L.P. and Thrift Drug, Inc. dated March
10, 1994, as amended by: the First Amendment to Lease dated November 19, 1996;
the Lease Extension Letter dated November 1, 2007, and the Second Amendment to
Lease dated August 28, 2012.

 
14.  
Agreement of Lease between Kinnelon Hye, L.P. and Big M, Inc. dated December 18,
2000, as amended by the First Amendment to Lease dated April 11, 2001, the Lease
Extension Letter dated March 21, 2011, and as assigned by the Assignment and
Assumption of Leases Agreement, dated June 11, 2013; as further amended by the
Letter Agreement dated July 25, 2014.

 
15.  
Agreement of Lease between Kinnelon Hye, L.P. and Little South Beach Tanning
Spa, LLC on or about August 26, 2009 (Lease to be provided).

 
MIDLAND PARK SHOPPING CENTER
 
1.  
Agreement of Lease between Midpark Hye Partners and A&A Health Foods, Inc. dated
April 1, 1992, as amended by the First Amendment to Lease dated January 3, 1997,
the Second Amendment to Lease dated April 29, 2002, the Third Amendment to Lease
dated March 15, 2007, the Lease Extension Letter dated February 7, 2012, and as
assigned and amended by the Assignment and Assumption and Fourth Amendment to
Lease dated May of 2013.

 
2.  
Agreement of Lease between Midpark Hye Partners and Abed Eliya dated September
1, 2003; as amended by the First Amendment to Lease dated August 25, 2008; the
Second Amendment to Lease dated April 5, 2010 and the Lease Extension Letter
dated May 1, 2014.

 
3.  
Agreement of Lease between Midpark Hye Partners and Arjay Wireless, Inc. of
Pennsylvania, dated January 28, 2014; as guaranteed by the Corporate Guaranty
dated January 31, 2014.

 
4.  
Agreement of Lease between Midpark Hye Partners and Midland Bagel Emporium
Corp., dated May 13, 2013.

 
5.  
Agreement of Lease between Midpark Hye Partners and Delric, Inc., dated October
1, 1998; as amended by the Agreement of Lease between Midpark Hye Partners and
Chandel Jewelers dated December 2, 2003; as further amended by the First
Amendment to Lease dated December 12, 2008, the First Amendment to Lease dated
January 1, 2009, the Lease Extension Letter dated April 28, 2010, the Lease
Extension Agreement dated July 13, 2010 and the Third Amendment to Lease, dated
August 1, 2011.

 
6.  
Agreement of Lease between Midpark Hye Partners and Community Thrift Shop dated
October 7, 1994; as amended by the Extension Agreement to Lease dated September
29, 1998, First Amendment to Lease dated January 13, 1999, Second Extension
Agreement to Lease dated December 7, 2001, Third Extension Agreement to Lease
dated November 1, 2006 and Fourth Extension Agreement to Lease dated May 23,
2011.

 
7.  
Lease between Midpark Hye Partners and Midland Park CVS, Inc. dated November 10,
1994; as amended by the Letter Agreement dated April 3, 1995; as assigned by the
Assignment and Assumption Agreement dated January 1, 2001; as amended by the
Lease Renewal dated May 2, 2005, the Lease Renewal dated May 18, 2010, the
Letter Notification dated November 30, 2006 and the Lease Renewal dated March
22, 2013.

 
8.  
Agreement of Lease between Midpark Hye Partners and AAHK, Inc. dated October 5,
2008; as guaranteed by the Guaranty dated November 4, 2008 and as amended by the
First Amendment to Lease dated June 1, 2011.

 
9.  
Agreement of Lease between Midpark Hye Partners and Merblue Ethos MP, LLC dated
July 28, 2005; as amended by the Amendment to Lease dated October 20, 2006 and
the Lease Extension Letter dated December 3, 2013.

 
10.  
Agreement of Lease between Midpark Hye Partners and Gamestop, Inc. dated
February 13, 2003; as renewed by the Option Letter dated April 6, 2007 and as
amended by the First Amendment to Lease, dated January 3, 2013.

 
11.  
Agreement of Lease between Midpark Hye Partners and Grand Ballroom, Inc., dated
December 10, 1998, as amended by Lease Renewal Letter, dated July 17, 2003 and
the First Amendment to Lease dated December 15, 2008.

 
12.  
Agreement of Lease between Midpark Hye Partners and Hans Richards Salon, dated
March 3, 2004; as amended by the Lease Extension Agreement dated February 20,
2009; as guaranteed by the Reaffirmation of Guaranty (undated) and as amended by
the Second Lease Extension Agreement dated August 25, 2011.

 
13.  
Agreement of Lease between Midpark Hye Partners and Hudson Savings Bank dated
June 4, 2001; as renewed by the Option Letter dated April 28, 2011 and as
amended by the Letter Agreement dated December 7, 2012.

 
14.  
Lease Agreement between Midpark Hye Partners and Kings Super Markets, Inc. dated
September 28, 1998; as amended by the First Amendment to Lease dated March 30,
1999; as confirmed by the Memorandum of Lease dated July 19, 1999; as further
amended by the Second Amendment to Lease dated September 1, 1999 and the Letter
Consent dated November 29, 2006.

 
15.  
Agreement of Lease between Midpark Hye Partners and Martinka & Co., Inc. dated
May 2, 2005; as extended by the Option Letter dated October 6, 2006 and as
amended by the Letter Agreement dated October 20, 2006

 
16.  
Lease between Midpark Hye Partners and M&J Shoes, LLC dated May 6, 2009.

 
17.  
Agreement of Lease between Midland Hye Partners and Evam Corp. dated January 1,
1998; as amended by the First Amendment to Lease dated April 29, 2002, Second
Amendment to Lease and Consent to Assignment dated June 20, 2005, Lease
Extension Letters dated February 21, 2007 and April 12, 2012 and the Assignment
and Assumption to Lease Agreement dated March 31, 2007

 
18.  
Agreement of Lease between Midpark Hye Partners and Miss Patti’s School of Dance
dated December 1, 2004; as amended by the First Amendment to Lease dated August
31, 2009 and the Second Amendment to Shopping Center Lease Agreement dated June
24, 2014.

 
19.  
Petco Lease between Midpark Hye Partners and Petco Animal Supplies Stores, Inc.
dated April 2, 2014; as confirmed by the Memorandum of Lease dated April 2,
2014.

 
20.  
Lease Agreement between Midpark Hye Partners and Tandy Corporation dated May 27,
1992; as amended by the Date of Possession Agreement dated October 5, 1992; the
Lease Extension Letter dated June 13, 2002, the First Amendment to Lease dated
May 23, 2007 and the Lease Extension Agreement dated May 31, 2012.

 
21.  
Commercial Lease between Midpark Hye Partners and Starbucks Corporation dated
September of 2006 and fully executed on February 27, 2007; as amended by the
Letter Agreement dated August 14, 2007.

 
22.  
Agreement of Lease between Midpark Hye Partners and Subway Real Estate Corp.
dated December 18, 2001; as confirmed by the Memorandum of Lease dated December
18, 2002; as amended by the Landlord’s Agreement and Waiver of Lease dated
January of 2010, the Sublease between Subway Real Estate Corp. and Dumar E and
Karen Beltran dated January 31, 2002 and the Letter Agreement dated February 3,
2010; as assigned by the Assignment and Assumption of Sublease dated January 21,
2010 and as extended by the Option Letter dated October 24, 2011.

 
23.  
Agreement of Lease between Midpark Hye Partners and Young Kim dated July 28,
2004; as guaranteed by the Guaranty dated July 21, 2004.

 
24.  
Agreement of Lease between Midpark Hye Partners and Kid’s Clubhouse & Learning
Center, Inc. dated December 10, 2009; as assigned by Landlord’s Consent to
Assignment dated July 28, 2011; as amended by the First Amendment to Lease dated
July 29, 2011 and as guaranteed by the Guaranty dated July 29, 2011.

 
25.  
Agreement of Lease between Midpark Hye Partners and Tuesday Morning, Inc. dated
July 14, 2004; as amended by the First Amendment to Lease dated February 26,
2009; as assigned by the Assignment Letter Agreement dated July 28, 2011
(missing).

 
26.  
Agreement of Lease between Midpark Hye Partners and V&T Pizza, Inc. dated March
15, 2011; as amended by the Letter Agreement dated April 28, 2011; as confirmed
by the Date of Possession Letter dated July 19, 2011; as further amended by the
Amendment to Lease dated April of 2012 and the Confirmation and Amendment to
Lease Agreement dated February 2013.

 
27.  
Agreement of Lease between Midpark Hye Partners and Lieth Incorporated dated
April 22, 2008; as assigned by the Assignment and Assumption of Lease Agreement
dated January 1, 2011 and as amended by the Lease Extension Letter dated August
22, 2012.

 
28.  
Agreement to Lease between Midpark Hye Partners and Wholesale Photo Supply, Inc.
dated September 1, 2013; as guaranteed by the Guaranty dated September 1, 2003;
as renewed by the Option Letter dated August 27, 2007; as amended by the First
Amendment to Lease dated October 25, 2010 and the Letter Agreement dated
September 10, 2012.

 
29.
Agreement of Lease between Midpark Hye Partners and The Doctors Office of New
Jersey, LLC dated September 12, 2014; as guaranteed by that Guaranty dated
September, 2014.

 
EXHIBIT “J”
 
Brokerage Agreements
 
POMPTON LAKES TOWNE SQUARE
 
1.  
Exclusive Listing Agreement between Pompton Lakes Hye Partners and Jeffery
Realty, Inc. dated April 17, 2001, as amended by a Letter Extension Agreement,
dated May 15, 2012.

 
CEDAR HILL SHOPPING CENTER
 
1.  
Exclusive Listing Agreement between Wyckoff Hye Partners and Jeffery Realty,
Inc. dated March 17, 2005, as amended by a Letter Extension Agreement, dated May
15, 2012.

 
MEADTOWN SHOPPING CENTER
 
1.  
Exclusive Listing Agreement between Kinnelon Hye, L.P. and Welco Realty, Inc.,
dated December 27, 1999.

 
2.  
Exclusive Listing Agreement between Gabrellian Associates and Welco Realty,
Inc., dated on or about July of 1999 concerning Former A&P Building on Route 23
& Kinnelon Rd., Kinnelon, NJ.

 
3.  
Letter Agreement concerning Brokerage Commission between Gabrellian Associates
and Welco Realty, Inc. for Mandees Lease dated April 16, 2001.

 
MIDLAND PARK SHOPPING CENTER
 
1.  
Exclusive Listing Agreement between Midpark Hye Partners and Welco Realty, Inc.,
dated March 1, 2002.

 
2.  
Commission Agreement between Gabrellian Associates and A.S. Goldstein Company,
Inc., dated February 19, 1999, concerning the Grand Ballroom and Gabrellian
Associates lease agreement

 
EXHIBIT “M”
 
Notices of Violation
 
(See Attached)
 


FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS – POMPTON
LAKES
 
THIS FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS (this
“First Amendment”), made as of the ____ day of October, 2014, by and between
POMPTON LAKES HYE PARTNERS (“Seller”), a New Jersey limited partnership, having
an address at 95 North State Route 17, Paramus, New Jersey 07652, and URSTADT
BIDDLE PROPERTIES INC., a Maryland corporation, having an address at 321
Railroad Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Purchaser”) (Seller and Purchaser being referred to collectively as the
“Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Parties (among others) entered into an Agreement of Sale dated as
of September 12, 2014 (the “Agreement”) with respect to the Pompton Lakes Real
Property (hereinafter, the “Property”), among other properties; and
 
WHEREAS, in the course of Purchaser’s due diligence it identified the presence
of the chlorinated solvent tetrachloroethene (“PCE”) in sub-slab gas sampling at
a concentration of 3,783.90 ug/m3 at the VIP Cleaners dry cleaning operation at
the Property (“VIP Cleaners Space”), which exceeds the New Jersey Department of
Environmental Protection soil gas non-residential screening level of 2,400 ug/m3
(the “Environmental Conditions”); and
 
WHEREAS, the Parties have agreed to allocate pre- and post-closing
responsibility for the further investigation and Remediation (as hereinafter
defined), if necessary, of the Environmental Conditions in accordance with the
terms of this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
55. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
56. DEFINITIONS.  Capitalized terms used herein that are defined in the
Agreement shall, unless defined herein, have the meanings ascribed to them in
the Agreement.  In addition to the terms defined elsewhere herein, the following
terms shall have the following meanings when used herein:
 
“CEA” means Classification Exception Area, Well Restriction Area or both, as
those terms are defined in Environmental Requirements.
 
“Engineering Controls” means caps (including all site preparation, grading and
subbase material), covers, below grade dikes, below grade trenches, below grade
leachate collection systems, “engineering controls” as defined in Environmental
Requirements and such similar approaches as may hereafter be available or
authorized for use, excluding signs and fencing.
 
“Institutional Controls” means an administrative mechanism used to limit human
activities at or near a contaminated site or to ensure the effectiveness of the
remedial action over time, when contaminants remain at a contaminated site at
levels or concentrations above the applicable remediation standard that would
allow unrestricted use of that property, including,  without limitation, land
use restrictions; natural resources use restrictions; CEAs; deed notices
regarding the presence of Hazardous Materials; “institutional controls” as
defined in Environmental Requirements; and such similar approaches that may
hereafter be available or authorized for use.
 
“LSRP” means Licensed Site Remediation Professional, as defined in N.J.S.A.
58:10C-1 etseq.
 
“NJDEP” shall mean the New Jersey Department of Environmental Protection or any
successor agency.
 
“Release” means the release, spill, discharge, leak or emission of Hazardous
Materials into the environment, but shall not mean the passive migration of
Hazardous Materials present in the environment (except that “Release” shall
include the passive migration, if any, of the Environmental Conditions).
 
“Remedial Action Permit” shall have the meaning described in N.J.S.A. 58:10C.
 
“Remediate” or “Remediation” shall means all necessary actions to investigate
and cleanup a Release of Hazardous Materials, including, without limitation, the
preliminary assessment, site investigation, remedial investigation, remedial
selection and remedial action, as any of the foregoing is defined in the
Environmental Requirements.
 
“Response Action Outcome” or “RAO” shall have the meaning described in N.J.S.A.
58:10C, and shall include any successor or equivalent document created or
authorized by NJDEP or the State of New Jersey that is intended to serve as a
final remediation document indicating that the Environmental Conditions have
been Remediated in accordance with NJDEP requirements.
 


 


 
57. SELLER’S PRE-CLOSING ENVIRONMENTAL OBLIGATIONS.
 
a.           Seller shall, using commercially reasonable, diligent efforts, and
at its sole cost and expense, commence and complete prior to the Closing all
tasks necessary to confirm the presence (or lack thereof) of PCE and/or
degradation products of PCE (the “Dry Cleaner Solvents”) in the sub-slab gas in
the vicinity of the VIP Cleaners Space (the “Pre-Closing Investigation”).  The
Parties shall work cooperatively to develop the scope of the Pre-Closing
Investigation, which shall include a minimum of three (3) sub-slab gas sampling
locations and shall be subject to Purchaser’s consent (not to be unreasonably
withheld).  Seller shall notify Purchaser no less than three (3) business days
prior to any on-site investigatory work to implement the Pre-Closing
Investigation, and Purchaser shall have the right, but not the obligation, to
observe such Pre-Closing Investigation at Purchaser’s sole cost and
expense.  Seller shall retain an LSRP to undertake the Pre-Closing
Investigation.  In the event Seller’s LSRP determines that such Pre-Closing
Investigation confirms the presence of Dry Cleaner Solvents in the sub-slab gas
in the vicinity of the VIP Cleaners Space, Seller shall promptly notify the
NJDEP with respect to this matter, and the Parties shall proceed with their
respective Post-Closing Environmental Obligations and all associated
requirements set forth in the remainder of this First Amendment.  In the event
such Pre-Closing Investigation establishes that there are no Dry Cleaner
Solvents present in sub-slab gases beneath the VIP Cleaners Space at levels
exceeding the NJDEP’s soil gas non-residential screening level for such Dry
Cleaner Solvent(s), or that all Dry Cleaner Solvents detected in the sub-slab
gases derive from above-grade operations only and not from Releases, then at the
Closing Seller shall deliver to Purchaser a letter from its LSRP, on which
Purchaser can rely, stating such determination and that, pursuant to the NJDEP
Technical Requirements for Site Remediation, no further investigation or
Remediation is required with respect to this issue.
 
b.           The Parties acknowledge that a Deed Notice, dated May 21, 1999, has
been recorded for the Property by a prior owner of the Property, Artistic
Identification Systems, Inc., for which Seller shall, at its sole cost and
expense, prior to Closing, apply for a Remedial Action Permit, and Seller shall
be responsible for prosecuting the application and delivering to Purchaser the
Remedial Action Permit, whether before or after Closing.  Seller shall be solely
responsible for any fines or penalties issued by the NJDEP pertaining to
Seller’s actions or omissions prior to Closing with regard to the Deed Notice,
the Remedial Action Permit application or the Remedial Action Permit.
 
c.           In the event such Pre-Closing Investigation establishes that there
are no Dry Cleaner Solvents present in the sub-slab gases beneath the VIP
Cleaners Space at levels exceeding the NJDEP’s soil gas non-residential
screening level for such Dry Cleaner Solvent(s), then, except as to Seller’s
obligation in Section 3(b) of this First Amendment: (i) this First Amendment
shall terminate as of the Closing Date with no further obligation of Seller with
respect to the matters addressed herein, and (ii) Purchaser shall, as of the
Closing Date, affirm and ratify the Releasors’ release of the Seller Parties in
accordance with Section 8(d) of the Agreement, including without limitation the
Releasors’ release of the Seller Parties from any and all claims, losses,
damages or liabilities of any nature arising from Hazardous Materials which are
on, at, or under or emanating from the Property, including without limitation
the Environmental Conditions.
 
58. SELLER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  Unless this First
Amendment has been terminated as of the Closing Date pursuant to Section 3
above, then after the Closing Seller shall, using commercially reasonable,
diligent efforts, and at its sole cost and expense, commence and complete all
tasks necessary to obtain and deliver to Purchaser an area-of-concern only RAO
issued by an LSRP retained by Seller with respect solely to the Environmental
Conditions existing at the Property as of the Closing Date (the “Required RAO”),
including, but not limited to: (a) performing all actions necessary to Remediate
the Environmental Conditions in connection with obtaining the Required RAO; (b)
obtaining any and all Remedial Action Permits required in connection with
obtaining the Required RAO; (c) posting of any financial assurance required by
any such Remedial Action Permit; (d) payment of all NJDEP fees and charges
required in connection with obtaining the Required RAO; (e) closure of all
monitoring wells and the removal and decommissioning of all materials and
equipment not required for post-RAO purposes; and (f) remedying any deficiencies
in the Required RAO in the event NJDEP audits the Required RAO during the
three-year audit period and determines that it is deficient, including without
limitation, performing any additionally required Remediation (“Seller’s
Post-Closing Environmental Obligations”).  Seller may Remediate the
Environmental Conditions to the least restrictive cleanup levels acceptable to
the NJDEP, which Remediation may include residential use restrictions and/or the
use of Engineering Controls and/or Institutional Controls, including, without
limitation, the imposition of a deed notice and/or a CEA, as long as such
Engineering Controls or Institutional Controls do not: (i) materially interfere
with the use and operation of the Property as a commercial shopping center; (ii)
materially interfere with the rights of any tenants under leases at the
Property; or (iii) at the time of the issuance of the Required RAO be
anticipated to involve any active remediation or mitigation systems other than a
sub-slab depressurization system.  Contemporaneous with the delivery of the
Required RAO from Seller to Purchaser, Seller shall deliver to Purchaser a
document prepared by Seller’s LSRP setting forth the present value (using a
discount rate of 4%) of the reasonably estimated cost of Purchaser’s
Post-Closing Environmental Obligations (as defined below) associated with the
monitoring and maintenance of any and all Engineering Controls and/or
Institutional Controls established in connection with the Required RAO (the
“Post-RAO Cost Estimate”).  All work undertaken to obtain the Required RAO shall
be performed in a good and workmanlike manner, in accordance with all applicable
laws, including all Environmental Requirements, and free and clear of all liens
and encumbrances.  Nothing herein shall be construed to require Seller to
perform any Remediation of or assume responsibility for Hazardous Materials at
the Property other than those within the meaning of the term “Environmental
Conditions” as defined above.  Seller shall not be responsible for any Hazardous
Materials Released on, at, or under the Property after the Closing Date, or
which are migrating onto the Property from the property of another, including
without limitation any Environmental Conditions to the extent that such are
determined by Seller’s LSRP to derive from an off-site source.
 
59. PURCHASER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  From and after the
delivery of the Required RAO and the Post-RAO Cost Estimate from Seller to
Purchaser in accordance with Section 4 above, except as otherwise set forth in
this First Amendment and except for the obligation of the Seller to provide the
requisite notices and request the disbursement of the Final Balance, if any,
remaining in the Escrow Account in accordance with the terms of the
Environmental Escrow Agreement, attached hereto as Exhibit B (the “Escrow
Agreement”), all responsibilities regarding the Environmental Conditions shall
be the responsibility of and shall be performed by Purchaser, without cost to,
or contribution from, Seller, including without limitation (a) all monitoring
and reporting obligations, including without limitation periodic groundwater
monitoring, biennial monitoring and maintenance, and certifications required by
or pursuant to the Required RAO and the Engineering Controls and/or
Institutional Controls (if any); (b) maintaining any and all Remedial Action
Permits; (c) replacement of financial assurance required by any Remedial Action
Permit (and cooperation with Seller in effectuating the return of any financial
assurance previously posted by Seller); (d) payment of all NJDEP fees and
charges; and (e) any and all post-RAO remediation that may be required with
respect to the Environmental Conditions.  Notwithstanding the foregoing, Seller
shall remain responsible to remedy any deficiencies in the Required RAO in the
event NJDEP audits the Required RAO during the three-year audit period and
determines that it is deficient, including without limitation, performing any
additionally required Remediation.
 
6.           COOPERATION.                                  The Parties shall
reasonably cooperate with each other in good faith in order for Seller to
satisfy Seller’s Post-Closing Environmental Obligations, including, without
limitation, providing required consent to any Engineering Controls or
Institutional Controls, and execution of any true, accurate and complete
documents, including without limitation a deed notice, in connection with any
Engineering Controls and Institutional Controls.  Promptly following receipt,
Seller shall provide Purchaser with a copy of all final sample results, reports
and other non-privileged environmental documents, and correspondence to and from
governmental authorities pertaining to Seller’s Post-Closing Environmental
Obligations.  Seller shall make its LSRP reasonably available to Purchaser to
discuss such information.  Not less than five (5) business days prior to
submittal of any report to the NJDEP, Seller shall provide Purchaser with such
report in draft form so that Purchaser can review and provide comments, which
comments Seller and its LSRP shall take into reasonable consideration prior to
finalizing and submitting such report but which Seller is not obligated to
incorporate into such report, except in the case of factual errors or
inaccuracies.  Seller shall notify Purchaser in advance of any meeting being
scheduled with the NJDEP regarding Seller’s Post-Closing Environmental
Obligations, and Purchaser shall have the right (but not the obligation) to
attend and observe any such meeting, at Purchaser’s sole cost and
expense.  Purchaser shall not otherwise initiate communications with NJDEP
regarding Seller’s Post-Closing Environmental Obligations except with prior
notice to Seller, and Seller shall have the right at its sole cost and expense
to participate in any such permitted communications, if any, between Purchaser
and NJDEP.
 
7.           POST-CLOSING ACCESS.  After Closing, Seller and Seller’s agents,
representatives and contractors shall have the non-exclusive and limited right
to enter upon the Property upon not less than five (5) business days prior
notice by Seller to Purchaser in order to perform work reasonably necessary to
satisfy Seller’s Post-Closing Environmental Obligations; provided, however, that
(a) prior to each such entry, Seller shall provide Purchaser with all
information reasonably necessary to understand the work plan, which information
shall include, without limitation, (i) date and time of entry, (ii) nature,
location and extent of all work, (iii) duration of entry, and (iv) traffic
control plans, if applicable, and (b) Seller shall use commercially reasonable
efforts to comply with any reasonable requirements imposed by Purchaser in
connection with such entry that are intended to minimize interference with (i)
the use and operation of the Property as a commercial shopping center and/or
(ii) the rights of any tenants under leases at the Property, which requirements
may include the hiring of a security officer.  Performance of Seller’s
Post-Closing Environmental Obligations shall be coordinated with a
representative of Purchaser.  Any monitoring wells installed at the Property
shall be flush mounted and installed at a location reasonably acceptable to
Purchaser.  Any materials or equipment brought to the Property, or wastes
generated by Seller’s Post-Closing Environmental Obligations, shall be stored at
a location reasonably acceptable to Purchaser and shall be Seller’s
responsibility to secure.  Seller shall remove any such wastes from the Property
as expeditiously as possible, but in no event more than thirty (30) days from
generation.  Purchaser and its agents and representatives shall cooperate with
Seller and its agents, representatives and contractors by arranging access to
such areas of the Property as shall be reasonably necessary for the purpose of
permitting Seller to satisfy Seller’s Post-Closing Environmental
Obligations.  Any such work shall be done in a manner so as not to unreasonably
disrupt or materially interfere with business operations at the
Property.  Seller shall promptly restore any disturbance of or damage to the
Property caused by its activities at the Property to a condition substantially
the same as that which existed before such disturbance.
 
8.           INSURANCE.  Prior to any entry on the Property, Seller shall cause
its environmental consultant to obtain and maintain not less than One Million
($1,000,000.00) Dollars per occurrence, Two Million ($2,000,000) Dollars
aggregate in commercial general liability insurance coverage with a contractual
liability endorsement; not less than One Million ($1,000,000.00) Dollars per
claim, Two Million ($2,000,000) Dollars aggregate in Consultants’ Professional
Liability insurance; not less than One Million ($1,000,000.00) Dollars per
occurrence, Two Million ($2,000,000) Dollars aggregate in Contractors’ Pollution
Legal Liability insurance; and not less than Four Million ($4,000,000.00)
Dollars per occurrence/aggregate in umbrella coverage.  All insurance policies
required pursuant to this paragraph shall be issued by a recognized insurance
company licensed to do business in the State of New Jersey with an AM Best
Rating of “A” or better, and shall be endorsed to waive the insurer’s rights of
subrogation as against Purchaser and Purchaser’s property manager, if any, at
the Property.  All insurance policies (except the Consultants’ Professional
Liability insurance) shall name Purchaser, its mortgagee, other parties in
interest and Purchaser’s property manager, if any, at the Property as additional
insureds thereunder.  Proof of the required coverage and proof of premium
payment shall be provided by Seller to Purchaser prior to any entry on to the
Property.  Such insurance coverage shall be maintained by Seller’s environmental
consultant for a period of not less than one (1) year after issuance of the
Required RAO.  In the event NJDEP audits the Required RAO during the three-year
audit period and determines that it is deficient, Seller’s consultant shall
re-acquire and maintain insurance in the amounts set forth above for a period of
not less than one (1) year after satisfying the deficiencies identified in
NJDEP’s audit.
 
9.           PURCHASER’S RELEASE AND INDEMNITY.  Except as expressly set forth
herein with respect to the Environmental Conditions, Purchaser hereby affirms
and ratifies the Releasors’ release of the Seller Parties in accordance with
Section 8(d) of the Agreement, including without limitation the Releasors’
release of the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from Hazardous Materials which are on, at, or
under or emanating from the Property.  In addition, upon satisfaction by Seller
of Seller’s Post-Closing Environmental Obligations, Purchaser on behalf of
itself and the other Releasors shall release in accordance with Section 8(d) of
the Agreement the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from the Environmental Conditions.  Purchaser
shall indemnify, defend and hold the Seller Parties harmless from any claims,
losses, damages or liabilities of any nature arising from Purchaser’s breach of
this First Amendment.  Provided Seller performs Seller’s Post-Closing
Environmental Obligations in accordance with this First Amendment, Purchaser on
behalf of itself and the other Releasors shall not assert any claims against the
Seller Parties for lost profits, special damages and consequential damages
arising from the Environmental Conditions and Seller’s Remediation of same.
 
10.           SELLER’S
INDEMNITY.                                           Seller shall indemnify,
defend and hold Purchaser and its affiliates, investment advisors, the partners,
trustees, beneficiaries, shareholders, members, managers, directors, officers,
employees, agents and representatives of each of them, and their respective
heirs, successors, personal representatives and assigns harmless from and
against any and all any claims, losses, damages or liabilities of any nature
arising out of or caused by (a) any injury (including death) sustained by any
person or persons or any damage to personal or real property by reason of any
negligent, reckless or intentional act or omission on the part of the Seller
and/or any employee, invitee, agent or contractor of the Seller in the course of
any activities by or on behalf of the Seller at the Property in the performance
of Seller’s Post-Closing Environmental Obligations; (b) any and all natural
resource damage claims that may be asserted by third parties with respect to the
Environmental Conditions for which Seller is responsible under this First
Amendment; or (c) Seller’s breach of this First Amendment.


11.           SECURITY FOR SELLER’S PERFORMANCE.  At Closing, Seller shall
deposit the sum of One Million and 00/100 ($1,000,000) Dollars in escrow in
accordance with the Escrow Agreement to secure its obligation and liability to
complete Seller’s Post-Closing Environmental Obligations.  In addition, Seller
agrees that it shall retain an additional Five Hundred Thousand and 00/100
($500,000) Dollars of the Purchase Price (“Retained Purchase Price”) in its
account(s) to be used by Seller for the payment of Seller’s Post-Closing
Environmental Obligations and the costs of maintaining the Seller entity in
existence from the Closing Date through the date which is three years after
issuance of the Required RAO.  Notwithstanding anything herein or in the Escrow
Agreement to the contrary, (a) prior to seeking to withdraw funds from escrow
pursuant to the Escrow Agreement, unless in connection with a request for a
final disbursement following the issuance of the Required RAO, Seller shall
expend Four Hundred Fifty Thousand and 00/100 ($450,000) Dollars of the Retained
Purchase Price on the performance of Seller’s Post-Closing Environmental
Obligations, and (b) Seller’s obligation to complete Seller’s Post-Closing
Environmental Obligations is not limited to the escrow amount or the Retained
Purchase Price. The Parties shall each execute and deliver the Escrow Agreement
at Closing.
 
12.           PURCHASER’S TRANSFEREE.  Purchaser shall contractually bind any
party to which Purchaser transfers title to all or any portion of the Property:
(a) to permit Seller to exercise all of Seller’s post-Closing rights under this
First Amendment; and (b) to perform all of Purchaser’s Post-Closing
Environmental Obligations as described in this First Amendment.
 
13.           OPPORTUNITY TO CURE.  The Parties shall give each other notice of
any alleged breach of the other Party’s obligations hereunder this First
Amendment with a reasonable opportunity thereafter to effectuate a cure.  The
Parties shall not be deemed in breach of, or to not be performing their
obligations under this First Amendment, unless they fail to effectuate a cure
after a reasonable opportunity to do so.  In the event that Seller fails, after
notice and a reasonable opportunity to cure in accordance with this Section, to
comply with the requirements of Section 4 to use commercially reasonable,
diligent efforts to obtain the Required RAO, then Purchaser may at its option
elect to assume the responsibility to complete the Remediation and obtain the
Required RAO.  Prior to assuming such responsibility, Purchaser shall provide no
less than thirty (30) days’ notice to Seller (the “Work Assumption Notice”)
setting forth (a) the specific tasks that Purchaser believes remain to be
accomplished in order to obtain the RAO (the “Remaining Work”), (b) a proposed
schedule to accomplish the Remaining Work, (c) a cost estimate for the Remaining
Work; and (d) the identity of the environmental consulting firm and LSRP
selected by Purchaser to undertake the Remaining Work.  In the event that Seller
disputes Purchaser’s contention that Seller is in breach of Seller’s obligations
under Section 4 hereof, or disputes the Purchaser’s proposed plan to undertake
the Remaining Work, Seller may, within ten (10) days after delivery of the Work
Assumption Notice, notify Purchaser in good faith that it disputes Purchaser’s
right to do so.  In such event, the dispute shall promptly be submitted to
arbitration in Passaic County, New Jersey, pursuant to the terms of this Section
13, before one arbitrator in accordance with the procedural rules with respect
to commercial disputes then in effect of the American Arbitration Association or
any successor thereto.  The decision of the arbitrator shall be final,
conclusive and binding on the Parties, but the powers of the arbitrator are
hereby expressly limited to the determination of factual issues, and the
arbitrator shall have no power to reform, supplement or modify this First
Amendment.  The arbitrator shall make only required findings of fact incident to
the dispute, which findings shall be set forth in reasonable detail in a written
decision by the arbitrator.  The Parties shall share equally in the cost and
expenses of such arbitration, and each shall separately pay its own attorneys’
fees and expenses, unless the arbitrator finds that one of the Parties did not
act in good faith in connection with the dispute or the conduct of the
arbitration proceeding, in which case the arbitrator may award all or part of
said costs, expenses and fees to the other party.   If Seller expressly agrees
to allow Purchaser to assume the Remaining Work, or if the arbitrator’s award
permits Purchaser to assume the Remaining Work, Purchaser may immediately do so
using (at Purchaser’s discretion) either Seller’s LSRP or Purchaser’s own LSRP
(in which case Purchaser’s LSRP shall assume all of the responsibilities of
Seller’s LSRP hereunder), and Purchaser may thereafter submit Withdrawal
Requests (as defined in the Escrow Agreement) to the Escrow Agent in accordance
with the terms of the Escrow Agreement to reimburse Purchaser for the
Remediation Costs (as defined in the Escrow Agreement) Purchaser incurs in
performing the Remaining Work.  Upon completion of the Remaining Work, Purchaser
shall obtain and deliver to Seller a true and correct copy of the Required RAO
and the Post-RAO Cost Estimate.  Nothing herein shall prohibit Seller from
curing any default prior to Purchaser’s assumption of the Remaining Work as
aforesaid; it being agreed that the arbitration procedure set forth in this
Paragraph relates only to Purchaser’s contention that Seller is in breach of its
obligations under Section 4 hereof or Seller’s dispute of Purchaser’s proposed
plan to undertake the Remaining Work.  Notwithstanding anything herein,
Purchaser’s assumption of the Remaining Work shall not negate Seller’s covenant
to remain responsible for all costs related to Seller’s Post-Closing
Environmental Obligations.
 
14.           SURVIVAL.  Except to the extent terminated pursuant to Section
3(c) of this First Amendment, the provisions of this First Amendment shall
survive the Closing and delivery of the Deed.
 
15.           NOTICES.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) or email
(with confirmed receipt) to the address, facsimile number or email address set
forth on Exhibit B hereto, or to such other address as each party may designate
for itself by like notice, and shall be deemed to have been given on the date
deposited in the mail, if mailed, by first-class, registered or certified mail,
postage prepaid, addressed as set forth on Exhibit B hereto, or to such other
address as each party may designate for itself by like notice.
 
16.           GOVERNING LAW.  This First Amendment shall be governed by the laws
of the State of New Jersey.  The Parties acknowledge that this First Amendment
has been executed and delivered in the State of New Jersey, and the Parties
submit to the jurisdiction of the courts of the State of New Jersey.
 
17.           NO AMENDMENT, ETC.  In the event of any conflict or inconsistency
between this First Amendment and the Agreement, the terms and provisions of this
First Amendment shall prevail.  No change, addition or modification to this
First Amendment shall be effective unless signed in writing by both
Parties.  Except as expressly set forth herein, the terms of the Agreement shall
remain in full force and effect.
 
18.           NO ASSIGNMENT.  Seller shall not assign any rights or delegate any
responsibility imposed under this First Amendment.
 
19.           NO RECORDING.  Neither this First Amendment nor any memorandum of
this First Amendment shall be recorded.
 
20.           DISPUTES; PREVAILING PARTY. In the event of a dispute between
Seller and Purchaser under this First Amendment, the non-prevailing party shall
be responsible for the reasonable attorneys’ fees and costs of the prevailing
party.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by duly authorized persons on the day and year first
above written.
 

 
SELLER:
POMPTON LAKES HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ Willing L. Biddle
Name:  Willing L. Biddle
Title:  CEO
 







EXHIBIT A


ENVIRONMENTAL ESCROW AGREEMENT






EXHIBIT B


NOTICE ADDRESSES


If to Seller:



c/o Gabrellian Associates

95 North State Route 17

Paramus, New Jersey 07652

Attention: Mr. Mark Gabrellian

Email: mark@gabrellian.com



With a copy to:



Cole, Schotz, Meisel, Forman & Leonard, P.A.

25 Main Street

Hackensack, New Jersey 07601

Attention: Gary M. Albrecht, Esq.

E-mail: galbrecht@coleschotz.com

Attention: Marcie R. Horowitz, Esq.

E-mail: mhorowitz@coleschotz.com





If to Purchaser:


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Willing L. Biddle
E-mail: wbiddle@ubproperties.com


and


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Stephan Rapaglia
E-mail: srapaglia@ubproperties.com




With a copy to:


Greenbaum, Rowe, Smith & Davis LLP
P.O. Box 5600
Woodbridge, NJ 07095
Attn: Jay A. Jaffe, Esq.
Email: jjaffe@greenbaumlaw.com




FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS – CEDAR
HILL
 
THIS FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS (this
“First Amendment”), made as of the ____ day of October, 2014, by and between
WYCKOFF HYE PARTNERS (“Seller”), a New Jersey limited partnership, having an
address at 95 North State Route 17, Paramus, New Jersey 07652, and URSTADT
BIDDLE PROPERTIES INC., a Maryland corporation, having an address at 321
Railroad Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Purchaser”) (Seller and Purchaser being referred to collectively as the
“Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Parties (among others) entered into an Agreement of Sale dated as
of September 12, 2014 (the “Agreement”) with respect to the Wyckoff Real
Property (hereinafter, the “Property”), among other properties; and
 
WHEREAS, in the course of Purchaser’s due diligence it identified the presence
of the chlorinated solvent tetrachloroethene (and its breakdown products) in and
around the location of the dry cleaning operation at the Property, as more
particularly described in Exhibit A attached hereto, which Seller has reported
to the New Jersey Department of Environmental Protection and which report has
been assigned Notification Number 14-10-03-1637-41 (the “Environmental
Conditions”); and
 
WHEREAS, the Parties have agreed to allocate post-closing responsibility for the
Remediation (as hereinafter defined) of the Environmental Conditions in
accordance with the terms of this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
60. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
61. DEFINITIONS.  Capitalized terms used herein that are defined in the
Agreement shall, unless defined herein, have the meanings ascribed to them in
the Agreement.  In addition to the terms defined elsewhere herein, the following
terms shall have the following meanings when used herein:
 
“CEA” means Classification Exception Area, Well Restriction Area or both, as
those terms are defined in Environmental Requirements.
 
“Engineering Controls” means caps (including all site preparation, grading and
subbase material), covers, below grade dikes, below grade trenches, below grade
leachate collection systems, “engineering controls” as defined in Environmental
Requirements and such similar approaches as may hereafter be available or
authorized for use, excluding signs and fencing.
 
“Institutional Controls” means an administrative mechanism used to limit human
activities at or near a contaminated site or to ensure the effectiveness of the
remedial action over time, when contaminants remain at a contaminated site at
levels or concentrations above the applicable remediation standard that would
allow unrestricted use of that property, including,  without limitation, land
use restrictions; natural resources use restrictions; CEAs; deed notices
regarding the presence of Hazardous Materials; “institutional controls” as
defined in Environmental Requirements; and such similar approaches that may
hereafter be available or authorized for use.
 
“LSRP” means Licensed Site Remediation Professional, as defined in N.J.S.A.
58:10C-1 etseq.
 
“NJDEP” shall mean the New Jersey Department of Environmental Protection or any
successor agency.
 
“Release” means the release, spill, discharge, leak or emission of Hazardous
Materials into the environment, but shall not mean the passive migration of
Hazardous Materials present in the environment (except that “Release” shall
include the passive migration, if any, of the Environmental Conditions).
 
“Remedial Action Permit” shall have the meaning described in N.J.S.A. 58:10C.
 
“Remediate” or “Remediation” shall means all necessary actions to investigate
and cleanup a Release of Hazardous Materials, including, without limitation, the
preliminary assessment, site investigation, remedial investigation, remedial
selection and remedial action, as any of the foregoing is defined in the
Environmental Requirements.
 
“Response Action Outcome” or “RAO” shall have the meaning described in N.J.S.A.
58:10C, and shall include any successor or equivalent document created or
authorized by NJDEP or the State of New Jersey that is intended to serve as a
final remediation document indicating that the Environmental Conditions have
been Remediated in accordance with NJDEP requirements.
 
62. SELLER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  Seller shall, using
commercially reasonable, diligent efforts, and at its sole cost and expense,
commence and complete all tasks necessary to obtain and deliver to Purchaser an
area-of-concern only RAO issued by an LSRP retained by Seller with respect
solely to the Environmental Conditions existing at the Property as of the
Closing Date (the “Required RAO”), including, but not limited to: (a) performing
all actions necessary to Remediate the Environmental Conditions in connection
with obtaining the Required RAO; (b) obtaining any and all Remedial Action
Permits required in connection with obtaining the Required RAO; (c) posting of
any financial assurance required by any such Remedial Action Permit; (d) payment
of all NJDEP fees and charges required in connection with obtaining the Required
RAO; (e) closure of all monitoring wells and the removal and decommissioning of
all materials and equipment not required for post-RAO purposes; and (f)
remedying any deficiencies in the Required RAO in the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, including without limitation, performing any additionally required
Remediation  (“Seller’s Post-Closing Environmental Obligations”).  Seller may
Remediate the Environmental Conditions to the least restrictive cleanup levels
acceptable to the NJDEP, which Remediation may include residential use
restrictions and/or the use of Engineering Controls and/or Institutional
Controls, including, without limitation, the imposition of a deed notice and/or
a CEA, as long as such Engineering Controls or Institutional Controls do not:
(i) materially interfere with the use and operation of the Property as a
commercial shopping center; (ii) materially interfere with the rights of any
tenants under leases at the Property; or (iii) at the time of the issuance of
the Required RAO be anticipated to involve any active remediation or mitigation
systems other than a sub-slab depressurization system.  Contemporaneous with the
delivery of the Required RAO from Seller to Purchaser, Seller shall deliver to
Purchaser a document prepared by Seller’s LSRP setting forth the present value
(using a discount rate of 4%) of the reasonably estimated cost of Purchaser’s
Post-Closing Environmental Obligations (as defined below) associated with the
monitoring and maintenance of any and all Engineering Controls and/or
Institutional Controls established in connection with the Required RAO (the
“Post-RAO Cost Estimate”).  All work undertaken to obtain the Required RAO shall
be performed in a good and workmanlike manner, in accordance with all applicable
laws, including all Environmental Requirements, and free and clear of all liens
and encumbrances.  Nothing herein shall be construed to require Seller to
perform any Remediation of or assume responsibility for Hazardous Materials at
the Property other than those within the meaning of the term “Environmental
Conditions” as defined above.  Seller shall not be responsible for any Hazardous
Materials Released on, at, or under the Property after the Closing Date, or
which are migrating onto the Property from the property of another, including
without limitation any Environmental Conditions to the extent that such are
determined by Seller’s LSRP to derive from an off-site source.
 
63. PURCHASER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  From and after the
delivery of the Required RAO and the Post-RAO Cost Estimate from Seller to
Purchaser in accordance with Section 3 above, except as otherwise set forth in
this First Amendment and except for the obligation of the Seller to provide the
requisite notices and request the disbursement of the Final Balance, if any,
remaining in the Escrow Account in accordance with the terms of the
Environmental Escrow Agreement, attached hereto as Exhibit B (the “Escrow
Agreement”), all responsibilities regarding the Environmental Conditions shall
be the responsibility of and shall be performed by Purchaser, without cost to,
or contribution from, Seller, including without limitation (a) all monitoring
and reporting obligations, including without limitation periodic groundwater
monitoring, biennial monitoring and maintenance, and certifications required by
or pursuant to the Required RAO and the Engineering Controls and/or
Institutional Controls (if any); (b) maintaining any and all Remedial Action
Permits; (c) replacement of financial assurance required by any Remedial Action
Permit (and cooperation with Seller in effectuating the return of any financial
assurance previously posted by Seller); (d) payment of all NJDEP fees and
charges; and (e) any and all post-RAO remediation that may be required with
respect to the Environmental Conditions.  Notwithstanding the foregoing, Seller
shall remain responsible to remedy any deficiencies in the Required RAO in the
event NJDEP audits the Required RAO during the three-year audit period and
determines that it is deficient, including without limitation, performing any
additionally required Remediation.
 
5.           COOPERATION.                                  The Parties shall
reasonably cooperate with each other in good faith in order for Seller to
satisfy Seller’s Post-Closing Environmental Obligations, including, without
limitation, providing required consent to any Engineering Controls or
Institutional Controls, and execution of any true, accurate and complete
documents, including without limitation a deed notice, in connection with any
Engineering Controls and Institutional Controls.  Promptly following receipt,
Seller shall provide Purchaser with a copy of all final sample results, reports
and other non-privileged environmental documents, and correspondence to and from
governmental authorities pertaining to Seller’s Post-Closing Environmental
Obligations.  Seller shall make its LSRP reasonably available to Purchaser to
discuss such information.  Not less than five (5) business days prior to
submittal of any report to the NJDEP, Seller shall provide Purchaser with such
report in draft form so that Purchaser can review and provide comments, which
comments Seller and its LSRP shall take into reasonable consideration prior to
finalizing and submitting such report but which Seller is not obligated to
incorporate into such report, except in the case of factual errors or
inaccuracies.  Seller shall notify Purchaser in advance of any meeting being
scheduled with the NJDEP regarding Seller’s Post-Closing Environmental
Obligations, and Purchaser shall have the right (but not the obligation) to
attend and observe any such meeting, at Purchaser’s sole cost and
expense.  Purchaser shall not otherwise initiate communications with NJDEP
regarding Seller’s Post-Closing Environmental Obligations except with prior
notice to Seller, and Seller shall have the right at its sole cost and expense
to participate in any such permitted communications, if any, between Purchaser
and NJDEP.
 
6.           POST-CLOSING ACCESS.  After Closing, Seller and Seller’s agents,
representatives and contractors shall have the non-exclusive and limited right
to enter upon the Property upon not less than five (5) business days prior
notice by Seller to Purchaser in order to perform work reasonably necessary to
satisfy Seller’s Post-Closing Environmental Obligations; provided, however, that
(a) prior to each such entry, Seller shall provide Purchaser with all
information reasonably necessary to understand the work plan, which information
shall include, without limitation, (i) date and time of entry, (ii) nature,
location and extent of all work, (iii) duration of entry, and (iv) traffic
control plans, if applicable, and (b) Seller shall use commercially reasonable
efforts to comply with any reasonable requirements imposed by Purchaser in
connection with such entry that are intended to minimize interference with (i)
the use and operation of the Property as a commercial shopping center and/or
(ii) the rights of any tenants under leases at the Property, which requirements
may include the hiring of a security officer.  Performance of Seller’s
Post-Closing Environmental Obligations shall be coordinated with a
representative of Purchaser.  Any monitoring wells installed at the Property
shall be flush mounted and installed at a location reasonably acceptable to
Purchaser.  Any materials or equipment brought to the Property, or wastes
generated by Seller’s Post-Closing Environmental Obligations, shall be stored at
a location reasonably acceptable to Purchaser and shall be Seller’s
responsibility to secure.  Seller shall remove any such wastes from the Property
as expeditiously as possible, but in no event more than thirty (30) days from
generation.  Purchaser and its agents and representatives shall cooperate with
Seller and its agents, representatives and contractors by arranging access to
such areas of the Property as shall be reasonably necessary for the purpose of
permitting Seller to satisfy Seller’s Post-Closing Environmental
Obligations.  Any such work shall be done in a manner so as not to unreasonably
disrupt or materially interfere with business operations at the
Property.  Seller shall promptly restore any disturbance of or damage to the
Property caused by its activities at the Property to a condition substantially
the same as that which existed before such disturbance.
 
7.           INSURANCE.  Prior to any entry on the Property, Seller shall cause
its environmental consultant to obtain and maintain not less than One Million
($1,000,000.00) Dollars per occurrence, Two Million ($2,000,000.00) Dollars
aggregate in commercial general liability insurance coverage with a contractual
liability endorsement; not less than One Million ($1,000,000.00) Dollars per
claim, Two Million ($2,000,000.00) Dollars aggregate in Consultants’
Professional Liability insurance; not less than One Million ($1,000,000.00)
Dollars per occurrence, Two Million ($2,000,000.00) Dollars aggregate in
Contractors’ Pollution Legal Liability insurance; and not less than Four Million
($4,000,000.00) Dollars per occurrence/aggregate in umbrella coverage.  All
insurance policies required pursuant to this paragraph shall be issued by a
recognized insurance company licensed to do business in the State of New Jersey
with an AM Best Rating of “A” or better, and shall be endorsed to waive the
insurer’s rights of subrogation as against Purchaser and Purchaser’s property
manager, if any, at the Property.  All insurance policies (except the
Consultants’ Professional Liability insurance) shall name Purchaser, its
mortgagee, other parties in interest and Purchaser’s property manager, if any,
at the Property as additional insureds thereunder.  Proof of the required
coverage and proof of premium payment shall be provided by Seller to Purchaser
prior to any entry on to the Property.  Such insurance coverage shall be
maintained by Seller’s environmental consultant for a period of not less than
one (1) year after issuance of the Required RAO.  In the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, Seller’s consultant shall re-acquire and maintain insurance in the
amounts set forth above for a period of not less than one (1) year after
satisfying the deficiencies identified in NJDEP’s audit.
 
8.           PURCHASER’S RELEASE AND INDEMNITY.  Except as expressly set forth
herein with respect to the Environmental Conditions, Purchaser hereby affirms
and ratifies the Releasors’ release of the Seller Parties in accordance with
Section 8(d) of the Agreement, including without limitation the Releasors’
release of the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from Hazardous Materials which are on, at, or
under or emanating from the Property.  In addition, upon satisfaction by Seller
of Seller’s Post-Closing Environmental Obligations, Purchaser on behalf of
itself and the other Releasors shall release in accordance with Section 8(d) of
the Agreement the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from the Environmental Conditions.  Purchaser
shall indemnify, defend and hold the Seller Parties harmless from any claims,
losses, damages or liabilities of any nature arising from Purchaser’s breach of
this First Amendment.  Provided Seller performs Seller’s Post-Closing
Environmental Obligations in accordance with this First Amendment, Purchaser on
behalf of itself and the other Releasors shall not assert any claims against the
Seller Parties for lost profits, special damages and consequential damages
arising from the Environmental Conditions and Seller’s Remediation of same.
 
9.           SELLER’S
INDEMNITY.                                           Seller shall indemnify,
defend and hold Purchaser and its affiliates, investment advisors, the partners,
trustees, beneficiaries, shareholders, members, managers, directors, officers,
employees, agents and representatives of each of them, and their respective
heirs, successors, personal representatives and assigns harmless from and
against any and all any claims, losses, damages or liabilities of any nature
arising out of or caused by (a) any injury (including death) sustained by any
person or persons or any damage to personal or real property by reason of any
negligent, reckless or intentional act or omission on the part of the Seller
and/or any employee, invitee, agent or contractor of the Seller in the course of
any activities by or on behalf of the Seller at the Property in the performance
of Seller’s Post-Closing Environmental Obligations; (b) any and all natural
resource damage claims that may be asserted by third parties with respect to the
Environmental Conditions for which Seller is responsible under this First
Amendment; or (c) Seller’s breach of this First Amendment.


10.           SECURITY FOR SELLER’S PERFORMANCE.  At Closing, Seller shall
deposit the sum of One Million and 00/100 ($1,000,000) Dollars in escrow in
accordance with the Escrow Agreement to secure its obligation and liability to
complete Seller’s Post-Closing Environmental Obligations.  In addition, Seller
agrees that it shall retain an additional Five Hundred Thousand and 00/100
($500,000) Dollars of the Purchase Price (“Retained Purchase Price”) in its
account(s) to be used by Seller for the payment of Seller’s Post-Closing
Environmental Obligations and the costs of maintaining the Seller entity in
existence from the Closing Date through the date which is three years after
issuance of the Required RAO.  Notwithstanding anything herein or in the Escrow
Agreement to the contrary, (a) prior to seeking to withdraw funds from escrow
pursuant to the Escrow Agreement, unless in connection with a request for a
final disbursement following the issuance of the Required RAO, Seller shall
expend Four Hundred Fifty Thousand and 00/100 ($450,000) Dollars of the Retained
Purchase Price on the performance of Seller’s Post-Closing Environmental
Obligations, and (b) Seller’s obligation to complete Seller’s Post-Closing
Environmental Obligations is not limited to the escrow amount or the Retained
Purchase Price. The Parties shall each execute and deliver the Escrow Agreement
at Closing.
 
11.           PURCHASER’S TRANSFEREE.  Purchaser shall contractually bind any
party to which Purchaser transfers title to all or any portion of the Property:
(a) to permit Seller to exercise all of Seller’s post-Closing rights under this
First Amendment; and (b) to perform all of Purchaser’s Post-Closing
Environmental Obligations as described in this First Amendment.
 
12.           OPPORTUNITY TO CURE.  The Parties shall give each other notice of
any alleged breach of the other Party’s obligations hereunder this First
Amendment with a reasonable opportunity thereafter to effectuate a cure.  The
Parties shall not be deemed in breach of, or to not be performing their
obligations under this First Amendment, unless they fail to effectuate a cure
after a reasonable opportunity to do so.    In the event that Seller fails,
after notice and a reasonable opportunity to cure in accordance with this
Section, to comply with the requirements of Section 3 to use commercially
reasonable, diligent efforts to obtain the Required RAO, then Purchaser may at
its option elect to assume the responsibility to complete the Remediation and
obtain the Required RAO.  Prior to assuming such responsibility, Purchaser shall
provide no less than thirty (30) days’ notice to Seller (the “Work Assumption
Notice”) setting forth (a) the specific tasks that Purchaser believes remain to
be accomplished in order to obtain the RAO (the “Remaining Work”), (b) a
proposed schedule to accomplish the Remaining Work, (c) a cost estimate for the
Remaining Work; and (d) the identity of the environmental consulting firm and
LSRP selected by Purchaser to undertake the Remaining Work.  In the event that
Seller disputes Purchaser’s contention that Seller is in breach of Seller’s
obligations under Section 3 hereof, or disputes the Purchaser’s proposed plan to
undertake the Remaining Work, Seller may, within ten (10) days after delivery of
the Work Assumption Notice, notify Purchaser in good faith that it disputes
Purchaser’s right to do so.  In such event, the dispute shall promptly be
submitted to arbitration in Morris County, New Jersey, pursuant to the terms of
this Section 12, before one arbitrator in accordance with the procedural rules
with respect to commercial disputes then in effect of the American Arbitration
Association or any successor thereto.  The decision of the arbitrator shall be
final, conclusive and binding on the Parties, but the powers of the arbitrator
are hereby expressly limited to the determination of factual issues, and the
arbitrator shall have no power to reform, supplement or modify this First
Amendment.  The arbitrator shall make only required findings of fact incident to
the dispute, which findings shall be set forth in reasonable detail in a written
decision by the arbitrator.  The Parties shall share equally in the cost and
expenses of such arbitration, and each shall separately pay its own attorneys’
fees and expenses, unless the arbitrator finds that one of the Parties did not
act in good faith in connection with the dispute or the conduct of the
arbitration proceeding, in which case the arbitrator may award all or part of
said costs, expenses and fees to the other party.   If Seller expressly agrees
to allow Purchaser to assume the Remaining Work, or if the arbitrator’s award
permits Purchaser to assume the Remaining Work, Purchaser may immediately do so
using (at Purchaser’s discretion) either Seller’s LSRP or Purchaser’s own LSRP
(in which case Purchaser’s LSRP shall assume all of the responsibilities of
Seller’s LSRP hereunder), and Purchaser may thereafter submit Withdrawal
Requests (as defined in the Escrow Agreement) to the Escrow Agent in accordance
with the terms of the Escrow Agreement to reimburse Purchaser for the
Remediation Costs (as defined in the Escrow Agreement) Purchaser incurs in
performing the Remaining Work.  Upon completion of the Remaining Work, Purchaser
shall obtain and deliver to Seller a true and correct copy of the Required RAO
and the Post-RAO Cost Estimate.  Nothing herein shall prohibit Seller from
curing any default prior to Purchaser’s assumption of the Remaining Work as
aforesaid; it being agreed that the arbitration procedure set forth in this
Paragraph relates only to Purchaser’s contention that Seller is in breach of its
obligations under Section 3 hereof or Seller’s dispute of Purchaser’s proposed
plan to undertake the Remaining Work.  Notwithstanding anything herein,
Purchaser’s assumption of the Remaining Work shall not negate Seller’s covenant
to remain responsible for all costs related to Seller’s Post-Closing
Environmental Obligations.
 
13.           SURVIVAL.  The provisions of this First Amendment shall survive
the Closing and delivery of the Deed.
 
14.           NOTICES.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) or email
(with confirmed receipt) to the address, facsimile number or email address set
forth on Exhibit C hereto, or to such other address as each party may designate
for itself by like notice, and shall be deemed to have been given on the date
deposited in the mail, if mailed, by first-class, registered or certified mail,
postage prepaid, addressed as set forth on Exhibit C hereto, or to such other
address as each party may designate for itself by like notice.
 
15.           GOVERNING LAW.  This First Amendment shall be governed by the laws
of the State of New Jersey.  The Parties acknowledge that this First Amendment
has been executed and delivered in the State of New Jersey, and the Parties
submit to the jurisdiction of the courts of the State of New Jersey.
 
16.           NO AMENDMENT, ETC.  In the event of any conflict or inconsistency
between this First Amendment and the Agreement, the terms and provisions of this
First Amendment shall prevail.  No change, addition or modification to this
First Amendment shall be effective unless signed in writing by both
Parties.  Except as expressly set forth herein, the terms of the Agreement shall
remain in full force and effect.
 
17.           NO ASSIGNMENT.  Seller shall not assign any rights or delegate any
responsibility imposed under this First Amendment.
 
18.           NO RECORDING.  Neither this First Amendment nor any memorandum of
this First Amendment shall be recorded.
 
19.           DISPUTES; PREVAILING PARTY. In the event of a dispute between
Seller and Purchaser under this First Amendment, the non-prevailing party shall
be responsible for the reasonable attorneys’ fees and costs of the prevailing
party.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by duly authorized persons on the day and year first
above written.
 

 
SELLER:
WYCKOFF HYE PARTNERS
By:  Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:  President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By: /s/Willing L. Biddle
Name:  Willing L. Biddle
Title:  CEO
 







Exhibit A


Description of Environmental Conditions


Sampling conducted by Buyer’s consultant, Woodard & Curran, on September 25,
2014, identified the following Environmental Conditions in the vicinity of dry
cleaning operations at the Property:


(1)           Concentrations of chlorinated volatile organic compounds in
shallow groundwater:


Concentration range (ug/L)
Tetrachloroethene
ND – 2.9 J

Trichloroethene
ND – 2.5 J

Vinyl chloride
ND – 2.1 J



(2)
Concentrations of chlorinated volatile organic compounds in sub-slab vapor:



Concentration range (ug/m3)

Tetrachloroethene                                           24.75 – 62,047.85
Trichloroethene                                           59.12 – 569.67


NOTE:  Environmental Conditions shall not include any Hazardous Materials that
are migrating onto the Property from the property of another.








EXHIBIT B


ENVIRONMENTAL ESCROW AGREEMENT






EXHIBIT C


NOTICE ADDRESSES


If to Seller:



c/o Gabrellian Associates

95 North State Route 17

Paramus, New Jersey 07652

Attention: Mr. Mark Gabrellian

Email: mark@gabrellian.com



With a copy to:



Cole, Schotz, Meisel, Forman & Leonard, P.A.

25 Main Street

Hackensack, New Jersey 07601

Attention: Gary M. Albrecht, Esq.

E-mail: galbrecht@coleschotz.com

Attention: Marcie R. Horowitz, Esq.

E-mail: mhorowitz@coleschotz.com





If to Purchaser:


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Willing L. Biddle
E-mail: wbiddle@ubproperties.com


and


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Stephan Rapaglia
E-mail: srapaglia@ubproperties.com




With a copy to:


Greenbaum, Rowe, Smith & Davis LLP
P.O. Box 5600
Woodbridge, NJ 07095
Attn: Jay A. Jaffe, Esq.
Email: jjaffe@greenbaumlaw.com




FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS – MIDLAND
PARK
 
THIS FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS (this
“First Amendment”), made as of the ____ day of October, 2014, by and between
MIDPARK HYE PARTNERS (“Seller”), a New Jersey limited partnership, having an
address at 95 North State Route 17, Paramus, New Jersey 07652, and URSTADT
BIDDLE PROPERTIES INC., a Maryland corporation, having an address at 321
Railroad Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Purchaser”) (Seller and Purchaser being referred to collectively as the
“Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Parties (among others) entered into an Agreement of Sale dated as
of September 12, 2014 (the “Agreement”) with respect to the Midland Park Real
Property (hereinafter, the “Property”), among other properties; and
 
WHEREAS, in the course of Purchaser’s due diligence it identified the presence
of the chlorinated solvent tetrachloroethene (and its breakdown product
trichloroethene) in and around the location of the dry cleaning operation at the
Property (the “Dry Cleaner Solvents”), which Seller has reported to the New
Jersey Department of Environmental Protection (“NJDEP”) and which report has
been assigned Notification Number 14-10-03-1631-19, and further identified the
presence of silver, mercury, lead, and 2-methylnaphthalene in soil samples at
the Property in excess of the NJDEP’s Default Impact to Groundwater Screening
Levels (the “Other Contaminants”) (the Dry Cleaner Solvents and the Other
Contaminants hereafter collectively referred to as the “Environmental
Conditions”), as more particularly described in Exhibit A attached hereto; and
 
WHEREAS, the Parties have agreed to allocate post-closing responsibility for the
Remediation (as hereinafter defined) of the Environmental Conditions in
accordance with the terms of this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
64. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
65. DEFINITIONS.  Capitalized terms used herein that are defined in the
Agreement shall, unless defined herein, have the meanings ascribed to them in
the Agreement.  In addition to the terms defined elsewhere herein, the following
terms shall have the following meanings when used herein:
 
“CEA” means Classification Exception Area, Well Restriction Area or both, as
those terms are defined in Environmental Requirements.
 
“Engineering Controls” means caps (including all site preparation, grading and
subbase material), covers, below grade dikes, below grade trenches, below grade
leachate collection systems, “engineering controls” as defined in Environmental
Requirements and such similar approaches as may hereafter be available or
authorized for use, excluding signs and fencing.
 
“Institutional Controls” means an administrative mechanism used to limit human
activities at or near a contaminated site or to ensure the effectiveness of the
remedial action over time, when contaminants remain at a contaminated site at
levels or concentrations above the applicable remediation standard that would
allow unrestricted use of that property, including,  without limitation, land
use restrictions; natural resources use restrictions; CEAs; deed notices
regarding the presence of Hazardous Materials; “institutional controls” as
defined in Environmental Requirements; and such similar approaches that may
hereafter be available or authorized for use.
 
“LSRP” means Licensed Site Remediation Professional, as defined in N.J.S.A.
58:10C-1 etseq.
 
“NJDEP” shall mean the New Jersey Department of Environmental Protection or any
successor agency.
 
“Release” means the release, spill, discharge, leak or emission of Hazardous
Materials into the environment, but shall not mean the passive migration of
Hazardous Materials present in the environment (except that “Release” shall
include the passive migration, if any, of the Environmental Conditions).
 
“Remedial Action Permit” shall have the meaning described in N.J.S.A. 58:10C.
 
“Remediate” or “Remediation” shall means all necessary actions to investigate
and cleanup a Release of Hazardous Materials, including, without limitation, the
preliminary assessment, site investigation, remedial investigation, remedial
selection and remedial action, as any of the foregoing is defined in the
Environmental Requirements.
 
“Response Action Outcome” or “RAO” shall have the meaning described in N.J.S.A.
58:10C, and shall include any successor or equivalent document created or
authorized by NJDEP or the State of New Jersey that is intended to serve as a
final remediation document indicating that the Environmental Conditions have
been Remediated in accordance with NJDEP requirements.
 
66. SELLER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  Seller shall, using
commercially reasonable, diligent efforts, and at its sole cost and expense,
commence and complete all tasks necessary to obtain and deliver to Purchaser an
area-of-concern only RAO issued by an LSRP retained by Seller with respect
solely to the Environmental Conditions existing at the Property as of the
Closing Date (the “Required RAO”), including, but not limited to: (a) performing
all actions necessary to Remediate the Environmental Conditions in connection
with obtaining the Required RAO; (b) obtaining any and all Remedial Action
Permits required in connection with obtaining the Required RAO; (c) posting of
any financial assurance required by any such Remedial Action Permit; (d) payment
of all NJDEP fees and charges required in connection with obtaining the Required
RAO; (e) closure of all monitoring wells and the removal and decommissioning of
all materials and equipment not required for post-RAO purposes; and (f)
remedying any deficiencies in the Required RAO in the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, including without limitation, performing any additionally required
Remediation  (“Seller’s Post-Closing Environmental
Obligations”).  Notwithstanding the foregoing, in the event that further
investigation conducted in accordance with NJDEP requirements indicates that any
or all of the Other Contaminants do not exceed their respective Site-Specific
Impact to Groundwater Soil Remediation Standard developed by Seller’s LSRP in
accordance with NJDEP requirements for the Property, Seller shall not be
required to conduct further investigation or Remediation of such Other
Contaminant(s) and shall deliver to Purchaser a letter from its LSRP, on which
Purchaser can rely, stating such determination and that, pursuant to the NJDEP
Technical Requirements for Site Remediation, no further investigation or
Remediation is required with respect to the Other Contaminant(s); and in such
event, Seller shall not be required to obtain and deliver an RAO with respect to
such Other Contaminant(s).  Seller may Remediate the Environmental Conditions to
the least restrictive cleanup levels acceptable to the NJDEP, which Remediation
may include residential use restrictions and/or the use of Engineering Controls
and/or Institutional Controls, including, without limitation, the imposition of
a deed notice and/or a CEA, as long as such Engineering Controls or
Institutional Controls do not: (i) materially interfere with the use and
operation of the Property as a commercial shopping center; (ii) materially
interfere with the rights of any tenants under leases at the Property; or (iii)
at the time of the issuance of the Required RAO be anticipated to involve any
active remediation or mitigation systems other than a sub-slab depressurization
system.  Contemporaneous with the delivery of the Required RAO from Seller to
Purchaser, Seller shall deliver to Purchaser a document prepared by Seller’s
LSRP setting forth the present value (using a discount rate of 4%) of the
reasonably estimated cost of Purchaser’s Post-Closing Environmental Obligations
(as defined below) associated with the monitoring and maintenance of any and all
Engineering Controls and/or Institutional Controls established in connection
with the Required RAO (the “Post-RAO Cost Estimate”).  All work undertaken to
obtain the Required RAO shall be performed in a good and workmanlike manner, in
accordance with all applicable laws, including all Environmental Requirements,
and free and clear of all liens and encumbrances.  Nothing herein shall be
construed to require Seller to perform any Remediation of or assume
responsibility for Hazardous Materials at the Property other than those within
the meaning of the term “Environmental Conditions” as defined above.  Seller
shall not be responsible for any Hazardous Materials Released on, at, or under
the Property after the Closing Date, or which are migrating onto the Property
from the property of another, including without limitation any Environmental
Conditions to the extent that such are determined by Seller’s LSRP to derive
from an off-site source.
 
67. PURCHASER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  From and after the
delivery of the Required RAO and the Post-RAO Cost Estimate from Seller to
Purchaser in accordance with Section 3 above, except as otherwise set forth in
this First Amendment and except for the obligation of the Seller to provide the
requisite notices and request the disbursement of the Final Balance, if any,
remaining in the Escrow Account in accordance with the terms of the
Environmental Escrow Agreement, attached hereto as Exhibit B (the “Escrow
Agreement”), all responsibilities regarding the Environmental Conditions shall
be the responsibility of and shall be performed by Purchaser, without cost to,
or contribution from, Seller, including without limitation (a) all monitoring
and reporting obligations, including without limitation periodic groundwater
monitoring, biennial monitoring and maintenance, and certifications required by
or pursuant to the Required RAO and the Engineering Controls and/or
Institutional Controls (if any); (b) maintaining any and all Remedial Action
Permits; (c) replacement of financial assurance required by any Remedial Action
Permit (and cooperation with Seller in effectuating the return of any financial
assurance previously posted by Seller); (d) payment of all NJDEP fees and
charges; and (e) any and all post-RAO remediation that may be required with
respect to the Environmental Conditions.  Notwithstanding the foregoing, Seller
shall remain responsible to remedy any deficiencies in the Required RAO in the
event NJDEP audits the Required RAO during the three-year audit period and
determines that it is deficient, including without limitation, performing any
additionally required Remediation.
 
5.           COOPERATION.                                  The Parties shall
reasonably cooperate with each other in good faith in order for Seller to
satisfy Seller’s Post-Closing Environmental Obligations, including, without
limitation, providing required consent to any Engineering Controls or
Institutional Controls, and execution of any true, accurate and complete
documents, including without limitation a deed notice, in connection with any
Engineering Controls and Institutional Controls.  Promptly following receipt,
Seller shall provide Purchaser with a copy of all final sample results, reports
and other non-privileged environmental documents, and correspondence to and from
governmental authorities pertaining to Seller’s Post-Closing Environmental
Obligations.  Seller shall make its LSRP reasonably available to Purchaser to
discuss such information.  Not less than five (5) business days prior to
submittal of any report to the NJDEP, Seller shall provide Purchaser with such
report in draft form so that Purchaser can review and provide comments, which
comments Seller and its LSRP shall take into reasonable consideration prior to
finalizing and submitting such report but which Seller is not obligated to
incorporate into such report, except in the case of factual errors or
inaccuracies.  Seller shall notify Purchaser in advance of any meeting being
scheduled with the NJDEP regarding Seller’s Post-Closing Environmental
Obligations, and Purchaser shall have the right (but not the obligation) to
attend and observe any such meeting, at Purchaser’s sole cost and
expense.  Purchaser shall not otherwise initiate communications with NJDEP
regarding Seller’s Post-Closing Environmental Obligations except with prior
notice to Seller, and Seller shall have the right at its sole cost and expense
to participate in any such permitted communications, if any, between Purchaser
and NJDEP.
 
6.           POST-CLOSING ACCESS.  After Closing, Seller and Seller’s agents,
representatives and contractors shall have the non-exclusive and limited right
to enter upon the Property upon not less than five (5) business days prior
notice by Seller to Purchaser in order to perform work reasonably necessary to
satisfy Seller’s Post-Closing Environmental Obligations; provided, however, that
(a) prior to each such entry, Seller shall provide Purchaser with all
information reasonably necessary to understand the work plan, which information
shall include, without limitation, (i) date and time of entry, (ii) nature,
location and extent of all work, (iii) duration of entry, and (iv) traffic
control plans, if applicable, and (b) Seller shall use commercially reasonable
efforts to comply with any reasonable requirements imposed by Purchaser in
connection with such entry that are intended to minimize interference with (i)
the use and operation of the Property as a commercial shopping center and/or
(ii) the rights of any tenants under leases at the Property, which requirements
may include the hiring of a security officer.  Performance of Seller’s
Post-Closing Environmental Obligations shall be coordinated with a
representative of Purchaser.  Any monitoring wells installed at the Property
shall be flush mounted and installed at a location reasonably acceptable to
Purchaser.  Any materials or equipment brought to the Property, or wastes
generated by Seller’s Post-Closing Environmental Obligations, shall be stored at
a location reasonably acceptable to Purchaser and shall be Seller’s
responsibility to secure.  Seller shall remove any such wastes from the Property
as expeditiously as possible, but in no event more than thirty (30) days from
generation.  Purchaser and its agents and representatives shall cooperate with
Seller and its agents, representatives and contractors by arranging access to
such areas of the Property as shall be reasonably necessary for the purpose of
permitting Seller to satisfy Seller’s Post-Closing Environmental
Obligations.  Any such work shall be done in a manner so as not to unreasonably
disrupt or materially interfere with business operations at the
Property.  Seller shall promptly restore any disturbance of or damage to the
Property caused by its activities at the Property to a condition substantially
the same as that which existed before such disturbance.
 
7.           INSURANCE.  Prior to any entry on the Property, Seller shall cause
its environmental consultant to obtain and maintain not less than One Million
($1,000,000.00) Dollars per occurrence, Two Million ($2,000,000.00) Dollars
aggregate in commercial general liability insurance coverage with a contractual
liability endorsement; not less than One Million ($1,000,000.00) Dollars per
claim, Two Million ($2,000,000.00) Dollars aggregate in Consultants’
Professional Liability insurance; not less than One Million ($1,000,000.00)
Dollars per occurrence, Two Million ($2,000,000.00) Dollars aggregate in
Contractors’ Pollution Legal Liability insurance; and not less than Four Million
($4,000,000.00) Dollars per occurrence/aggregate in umbrella coverage.  All
insurance policies required pursuant to this paragraph shall be issued by a
recognized insurance company licensed to do business in the State of New Jersey
with an AM Best Rating of “A” or better, and shall be endorsed to waive the
insurer’s rights of subrogation as against Purchaser and Purchaser’s property
manager, if any, at the Property.  All insurance policies (except the
Consultants’ Professional Liability insurance) shall name Purchaser, its
mortgagee, other parties in interest and Purchaser’s property manager, if any,
at the Property as additional insureds thereunder.  Proof of the required
coverage and proof of premium payment shall be provided by Seller to Purchaser
prior to any entry on to the Property.  Such insurance coverage shall be
maintained by Seller’s environmental consultant for a period of not less than
one (1) year after issuance of the Required RAO.  In the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, Seller’s consultant shall re-acquire and maintain insurance in the
amounts set forth above for a period of not less than one (1) year after
satisfying the deficiencies identified in NJDEP’s audit.
 
8.           PURCHASER’S RELEASE AND INDEMNITY.  Except as expressly set forth
herein with respect to the Environmental Conditions, Purchaser hereby affirms
and ratifies the Releasors’ release of the Seller Parties in accordance with
Section 8(d) of the Agreement, including without limitation the Releasors’
release of the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from Hazardous Materials which are on, at, or
under or emanating from the Property.  In addition, upon satisfaction by Seller
of Seller’s Post-Closing Environmental Obligations, Purchaser on behalf of
itself and the other Releasors shall release in accordance with Section 8(d) of
the Agreement the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from the Environmental Conditions.  Purchaser
shall indemnify, defend and hold the Seller Parties harmless from any claims,
losses, damages or liabilities of any nature arising from Purchaser’s breach of
this First Amendment.  Provided Seller performs Seller’s Post-Closing
Environmental Obligations in accordance with this First Amendment, Purchaser on
behalf of itself and the other Releasors shall not assert any claims against the
Seller Parties for lost profits, special damages and consequential damages
arising from the Environmental Conditions and Seller’s Remediation of same.
 
9.           SELLER’S
INDEMNITY.                                           Seller shall indemnify,
defend and hold Purchaser and its affiliates, investment advisors, the partners,
trustees, beneficiaries, shareholders, members, managers, directors, officers,
employees, agents and representatives of each of them, and their respective
heirs, successors, personal representatives and assigns harmless from and
against any and all any claims, losses, damages or liabilities of any nature
arising out of or caused by (a) any injury (including death) sustained by any
person or persons or any damage to personal or real property by reason of any
negligent, reckless or intentional act or omission on the part of the Seller
and/or any employee, invitee, agent or contractor of the Seller in the course of
any activities by or on behalf of the Seller at the Property in the performance
of Seller’s Post-Closing Environmental Obligations; (b) any and all natural
resource damage claims that may be asserted by third parties with respect to the
Environmental Conditions for which Seller is responsible under this First
Amendment; or (c) Seller’s breach of this First Amendment.


10.           SECURITY FOR SELLER’S PERFORMANCE.  At Closing, Seller shall
deposit the sum of One Million and 00/100 ($1,000,000) Dollars in escrow in
accordance with the Escrow Agreement to secure its obligation and liability to
complete Seller’s Post-Closing Environmental Obligations.  In addition, Seller
agrees that it shall retain an additional Five Hundred Thousand and 00/100
($500,000) Dollars of the Purchase Price (“Retained Purchase Price”) in its
account(s) to be used by Seller for the payment of Seller’s Post-Closing
Environmental Obligations and the costs of maintaining the Seller entity in
existence from the Closing Date through the date which is three years after
issuance of the Required RAO.  Notwithstanding anything herein or in the Escrow
Agreement to the contrary, (a) prior to seeking to withdraw funds from escrow
pursuant to the Escrow Agreement, unless in connection with a request for a
final disbursement following the issuance of the Required RAO, Seller shall
expend Four Hundred Fifty Thousand and 00/100 ($450,000) Dollars of the Retained
Purchase Price on the performance of Seller’s Post-Closing Environmental
Obligations, and (b) Seller’s obligation to complete Seller’s Post-Closing
Environmental Obligations is not limited to the escrow amount or the Retained
Purchase Price. The Parties shall each execute and deliver the Escrow Agreement
at Closing.
 
11.           PURCHASER’S TRANSFEREE.  Purchaser shall contractually bind any
party to which Purchaser transfers title to all or any portion of the Property:
(a) to permit Seller to exercise all of Seller’s post-Closing rights under this
First Amendment; and (b) to perform all of Purchaser’s Post-Closing
Environmental Obligations as described in this First Amendment.
 
12.           OPPORTUNITY TO CURE.  The Parties shall give each other notice of
any alleged breach of the other Party’s obligations hereunder this First
Amendment with a reasonable opportunity thereafter to effectuate a cure.  The
Parties shall not be deemed in breach of, or to not be performing their
obligations under this First Amendment, unless they fail to effectuate a cure
after a reasonable opportunity to do so.    In the event that Seller fails,
after notice and a reasonable opportunity to cure in accordance with this
Section, to comply with the requirements of Section 3 to use commercially
reasonable, diligent efforts to obtain the Required RAO, then Purchaser may at
its option elect to assume the responsibility to complete the Remediation and
obtain the Required RAO.  Prior to assuming such responsibility, Purchaser shall
provide no less than thirty (30) days’ notice to Seller (the “Work Assumption
Notice”) setting forth (a) the specific tasks that Purchaser believes remain to
be accomplished in order to obtain the RAO (the “Remaining Work”), (b) a
proposed schedule to accomplish the Remaining Work, (c) a cost estimate for the
Remaining Work; and (d) the identity of the environmental consulting firm and
LSRP selected by Purchaser to undertake the Remaining Work.  In the event that
Seller disputes Purchaser’s contention that Seller is in breach of Seller’s
obligations under Section 3 hereof, or disputes the Purchaser’s proposed plan to
undertake the Remaining Work, Seller may, within ten (10) days after delivery of
the Work Assumption Notice, notify Purchaser in good faith that it disputes
Purchaser’s right to do so.  In such event, the dispute shall promptly be
submitted to arbitration in Bergen County, New Jersey, pursuant to the terms of
this Section 12, before one arbitrator in accordance with the procedural rules
with respect to commercial disputes then in effect of the American Arbitration
Association or any successor thereto.  The decision of the arbitrator shall be
final, conclusive and binding on the Parties, but the powers of the arbitrator
are hereby expressly limited to the determination of factual issues, and the
arbitrator shall have no power to reform, supplement or modify this First
Amendment.  The arbitrator shall make only required findings of fact incident to
the dispute, which findings shall be set forth in reasonable detail in a written
decision by the arbitrator.  The Parties shall share equally in the cost and
expenses of such arbitration, and each shall separately pay its own attorneys’
fees and expenses, unless the arbitrator finds that one of the Parties did not
act in good faith in connection with the dispute or the conduct of the
arbitration proceeding, in which case the arbitrator may award all or part of
said costs, expenses and fees to the other party.   If Seller expressly agrees
to allow Purchaser to assume the Remaining Work, or if the arbitrator’s award
permits Purchaser to assume the Remaining Work, Purchaser may immediately do so
using (at Purchaser’s discretion) either Seller’s LSRP or Purchaser’s own LSRP
(in which case Purchaser’s LSRP shall assume all of the responsibilities of
Seller’s LSRP hereunder), and Purchaser may thereafter submit Withdrawal
Requests (as defined in the Escrow Agreement) to the Escrow Agent in accordance
with the terms of the Escrow Agreement to reimburse Purchaser for the
Remediation Costs (as defined in the Escrow Agreement) Purchaser incurs in
performing the Remaining Work.  Upon completion of the Remaining Work, Purchaser
shall obtain and deliver to Seller a true and correct copy of the Required RAO
and the Post-RAO Cost Estimate.  Nothing herein shall prohibit Seller from
curing any default prior to Purchaser’s assumption of the Remaining Work as
aforesaid; it being agreed that the arbitration procedure set forth in this
Paragraph relates only to Purchaser’s contention that Seller is in breach of its
obligations under Section 3 hereof or Seller’s dispute of Purchaser’s proposed
plan to undertake the Remaining Work.  Notwithstanding anything herein,
Purchaser’s assumption of the Remaining Work shall not negate Seller’s covenant
to remain responsible for all costs related to Seller’s Post-Closing
Environmental Obligations.
 
13.           SURVIVAL.  The provisions of this First Amendment shall survive
the Closing and delivery of the Deed.
 
14.           NOTICES.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) or email
(with confirmed receipt) to the address, facsimile number or email address set
forth on Exhibit C hereto, or to such other address as each party may designate
for itself by like notice, and shall be deemed to have been given on the date
deposited in the mail, if mailed, by first-class, registered or certified mail,
postage prepaid, addressed as set forth on Exhibit C hereto, or to such other
address as each party may designate for itself by like notice.
 
15.           GOVERNING LAW.  This First Amendment shall be governed by the laws
of the State of New Jersey.  The Parties acknowledge that this First Amendment
has been executed and delivered in the State of New Jersey, and the Parties
submit to the jurisdiction of the courts of the State of New Jersey.
 
16.           NO AMENDMENT, ETC.  In the event of any conflict or inconsistency
between this First Amendment and the Agreement, the terms and provisions of this
First Amendment shall prevail.  No change, addition or modification to this
First Amendment shall be effective unless signed in writing by both
Parties.  Except as expressly set forth herein, the terms of the Agreement shall
remain in full force and effect.
 
17.           NO ASSIGNMENT.  Seller shall not assign any rights or delegate any
responsibility imposed under this First Amendment.
 
18.           NO RECORDING.  Neither this First Amendment nor any memorandum of
this First Amendment shall be recorded.
 
19.           DISPUTES; PREVAILING PARTY. In the event of a dispute between
Seller and Purchaser under this First Amendment, the non-prevailing party shall
be responsible for the reasonable attorneys’ fees and costs of the prevailing
party.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by duly authorized persons on the day and year first
above written.
 

 
SELLER:
MIDPARK HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ Willing L. Biddle
Name:  Willing L. Biddle
Title:  CEO
 







Exhibit A


Description of Environmental Conditions


Sampling conducted by Buyer’s consultant, Woodard & Curran, on September 26,
2014, identified the following Environmental Conditions in the vicinity of dry
cleaning operations at the Property:


(1)           Concentrations of chlorinated volatile organic compounds in
shallow groundwater:


Concentration (ug/L)
Tetrachloroethene
186

Trichloroethene
13.2



(2)
Concentrations of chlorinated volatile organic compounds in sub-slab vapor:



Concentration range (ug/m3)

Tetrachloroethene                                           125.45 – 752.71
Chloroform                                           ND – 116.81


(3)           Concentrations of Other Contaminants in soil:


Concentration
2-Methylnapththalene                                           20.1 mg/kg
(extractable petroleum hydrocarbons)
18,900 ug/kg (method 8270D)
Silver                                           1.29 J mg/kg
Mercury                                           0.324 mg/kg
Lead                                           131 mg/kg
Tetrachloroethene                                           18.3 ug/kg – 371
ug/kg


NOTE:  Environmental Conditions shall not include any Hazardous Materials that
are migrating onto the Property from the property of another.








EXHIBIT B


ENVIRONMENTAL ESCROW AGREEMENT






EXHIBIT C


NOTICE ADDRESSES


If to Seller:



c/o Gabrellian Associates

95 North State Route 17

Paramus, New Jersey 07652

Attention: Mr. Mark Gabrellian

Email: mark@gabrellian.com



With a copy to:



Cole, Schotz, Meisel, Forman & Leonard, P.A.

25 Main Street

Hackensack, New Jersey 07601

Attention: Gary M. Albrecht, Esq.

E-mail: galbrecht@coleschotz.com

Attention: Marcie R. Horowitz, Esq.

E-mail: mhorowitz@coleschotz.com





If to Purchaser:


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Willing L. Biddle
E-mail: wbiddle@ubproperties.com


and


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Stephan Rapaglia
E-mail: srapaglia@ubproperties.com




With a copy to:


Greenbaum, Rowe, Smith & Davis LLP
P.O. Box 5600
Woodbridge, NJ 07095
Attn: Jay A. Jaffe, Esq.
Email: jjaffe@greenbaumlaw.com




FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS – KINNELON
 
THIS FIRST AMENDMENT TO AGREEMENT OF SALE REGARDING ENVIRONMENTAL MATTERS (this
“First Amendment”), made as of the ____ day of October, 2014, by and between
KINNELON HYE L.P. (“Seller”), a New Jersey limited partnership, having an
address at 95 North State Route 17, Paramus, New Jersey 07652, and URSTADT
BIDDLE PROPERTIES INC., a Maryland corporation, having an address at 321
Railroad Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Purchaser”) (Seller and Purchaser being referred to collectively as the
“Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Parties (among others) entered into an Agreement of Sale dated as
of September 12, 2014 (the “Agreement”) with respect to the Kinnelon Real
Property (hereinafter, the “Property”), among other properties; and
 
WHEREAS, in the course of Purchaser’s due diligence it identified the presence
of the chlorinated solvent tetrachloroethene (and its breakdown products) in and
around the location of the dry cleaning operation at the Property, as more
particularly described in Exhibit A attached hereto, which Seller has reported
to the New Jersey Department of Environmental Protection and which report has
been assigned Notification Number 14-10-03-1625-07 (the “Environmental
Conditions”); and
 
WHEREAS, the Parties have agreed to allocate post-closing responsibility for the
Remediation (as hereinafter defined) of the Environmental Conditions in
accordance with the terms of this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
68. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
69. DEFINITIONS.  Capitalized terms used herein that are defined in the
Agreement shall, unless defined herein, have the meanings ascribed to them in
the Agreement.  In addition to the terms defined elsewhere herein, the following
terms shall have the following meanings when used herein:
 
“CEA” means Classification Exception Area, Well Restriction Area or both, as
those terms are defined in Environmental Requirements.
 
“Engineering Controls” means caps (including all site preparation, grading and
subbase material), covers, below grade dikes, below grade trenches, below grade
leachate collection systems, “engineering controls” as defined in Environmental
Requirements and such similar approaches as may hereafter be available or
authorized for use, excluding signs and fencing.
 
“Institutional Controls” means an administrative mechanism used to limit human
activities at or near a contaminated site or to ensure the effectiveness of the
remedial action over time, when contaminants remain at a contaminated site at
levels or concentrations above the applicable remediation standard that would
allow unrestricted use of that property, including,  without limitation, land
use restrictions; natural resources use restrictions; CEAs; deed notices
regarding the presence of Hazardous Materials; “institutional controls” as
defined in Environmental Requirements; and such similar approaches that may
hereafter be available or authorized for use.
 
“LSRP” means Licensed Site Remediation Professional, as defined in N.J.S.A.
58:10C-1 etseq.
 
“NJDEP” shall mean the New Jersey Department of Environmental Protection or any
successor agency.
 
“Release” means the release, spill, discharge, leak or emission of Hazardous
Materials into the environment, but shall not mean the passive migration of
Hazardous Materials present in the environment (except that “Release” shall
include the passive migration, if any, of the Environmental Conditions).
 
“Remedial Action Permit” shall have the meaning described in N.J.S.A. 58:10C.
 
“Remediate” or “Remediation” shall means all necessary actions to investigate
and cleanup a Release of Hazardous Materials, including, without limitation, the
preliminary assessment, site investigation, remedial investigation, remedial
selection and remedial action, as any of the foregoing is defined in the
Environmental Requirements.
 
“Response Action Outcome” or “RAO” shall have the meaning described in N.J.S.A.
58:10C, and shall include any successor or equivalent document created or
authorized by NJDEP or the State of New Jersey that is intended to serve as a
final remediation document indicating that the Environmental Conditions have
been Remediated in accordance with NJDEP requirements.
 
70. SELLER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  Seller shall, using
commercially reasonable, diligent efforts, and at its sole cost and expense,
commence and complete all tasks necessary to obtain and deliver to Purchaser an
area-of-concern only RAO issued by an LSRP retained by Seller with respect
solely to the Environmental Conditions existing at the Property as of the
Closing Date (the “Required RAO”), including, but not limited to: (a) performing
all actions necessary to Remediate the Environmental Conditions in connection
with obtaining the Required RAO; (b) obtaining any and all Remedial Action
Permits required in connection with obtaining the Required RAO; (c) posting of
any financial assurance required by any such Remedial Action Permit; (d) payment
of all NJDEP fees and charges required in connection with obtaining the Required
RAO; (e) closure of all monitoring wells and the removal and decommissioning of
all materials and equipment not required for post-RAO purposes; and (f)
remedying any deficiencies in the Required RAO in the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, including without limitation, performing any additionally required
Remediation  (“Seller’s Post-Closing Environmental Obligations”).  Seller may
Remediate the Environmental Conditions to the least restrictive cleanup levels
acceptable to the NJDEP, which Remediation may include residential use
restrictions and/or the use of Engineering Controls and/or Institutional
Controls, including, without limitation, the imposition of a deed notice and/or
a CEA, as long as such Engineering Controls or Institutional Controls do not:
(i) materially interfere with the use and operation of the Property as a
commercial shopping center; (ii) materially interfere with the rights of any
tenants under leases at the Property; or (iii) at the time of the issuance of
the Required RAO be anticipated to involve any active remediation or mitigation
systems other than a sub-slab depressurization system.  Contemporaneous with the
delivery of the Required RAO from Seller to Purchaser, Seller shall deliver to
Purchaser a document prepared by Seller’s LSRP setting forth the present value
(using a discount rate of 4%) of the reasonably estimated cost of Purchaser’s
Post-Closing Environmental Obligations (as defined below) associated with the
monitoring and maintenance of any and all Engineering Controls and/or
Institutional Controls established in connection with the Required RAO (the
“Post-RAO Cost Estimate”).  All work undertaken to obtain the Required RAO shall
be performed in a good and workmanlike manner, in accordance with all applicable
laws, including all Environmental Requirements, and free and clear of all liens
and encumbrances.  Nothing herein shall be construed to require Seller to
perform any Remediation of or assume responsibility for Hazardous Materials at
the Property other than those within the meaning of the term “Environmental
Conditions” as defined above.  Seller shall not be responsible for any Hazardous
Materials Released on, at, or under the Property after the Closing Date, or
which are migrating onto the Property from the property of another, including
without limitation any Environmental Conditions to the extent that such are
determined by Seller’s LSRP to derive from an off-site source.
 
71. PURCHASER’S POST-CLOSING ENVIRONMENTAL OBLIGATIONS.  From and after the
delivery of the Required RAO and the Post-RAO Cost Estimate from Seller to
Purchaser in accordance with Section 3 above, except as otherwise set forth in
this First Amendment and except for the obligation of the Seller to provide the
requisite notices and request the disbursement of the Final Balance, if any,
remaining in the Escrow Account in accordance with the terms of the
Environmental Escrow Agreement, attached hereto as Exhibit B (the “Escrow
Agreement”), all responsibilities regarding the Environmental Conditions shall
be the responsibility of and shall be performed by Purchaser, without cost to,
or contribution from, Seller, including without limitation (a) all monitoring
and reporting obligations, including without limitation periodic groundwater
monitoring, biennial monitoring and maintenance, and certifications required by
or pursuant to the Required RAO and the Engineering Controls and/or
Institutional Controls (if any); (b) maintaining any and all Remedial Action
Permits; (c) replacement of financial assurance required by any Remedial Action
Permit (and cooperation with Seller in effectuating the return of any financial
assurance previously posted by Seller); (d) payment of all NJDEP fees and
charges; and (e) any and all post-RAO remediation that may be required with
respect to the Environmental Conditions.  Notwithstanding the foregoing, Seller
shall remain responsible to remedy any deficiencies in the Required RAO in the
event NJDEP audits the Required RAO during the three-year audit period and
determines that it is deficient, including without limitation, performing any
additionally required Remediation.
 
5.           COOPERATION.                                  The Parties shall
reasonably cooperate with each other in good faith in order for Seller to
satisfy Seller’s Post-Closing Environmental Obligations, including, without
limitation, providing required consent to any Engineering Controls or
Institutional Controls, and execution of any true, accurate and complete
documents, including without limitation a deed notice, in connection with any
Engineering Controls and Institutional Controls.  Promptly following receipt,
Seller shall provide Purchaser with a copy of all final sample results, reports
and other non-privileged environmental documents, and correspondence to and from
governmental authorities pertaining to Seller’s Post-Closing Environmental
Obligations.  Seller shall make its LSRP reasonably available to Purchaser to
discuss such information.  Not less than five (5) business days prior to
submittal of any report to the NJDEP, Seller shall provide Purchaser with such
report in draft form so that Purchaser can review and provide comments, which
comments Seller and its LSRP shall take into reasonable consideration prior to
finalizing and submitting such report but which Seller is not obligated to
incorporate into such report, except in the case of factual errors or
inaccuracies.  Seller shall notify Purchaser in advance of any meeting being
scheduled with the NJDEP regarding Seller’s Post-Closing Environmental
Obligations, and Purchaser shall have the right (but not the obligation) to
attend and observe any such meeting, at Purchaser’s sole cost and
expense.  Purchaser shall not otherwise initiate communications with NJDEP
regarding Seller’s Post-Closing Environmental Obligations except with prior
notice to Seller, and Seller shall have the right at its sole cost and expense
to participate in any such permitted communications, if any, between Purchaser
and NJDEP.
 
6.           POST-CLOSING ACCESS.  After Closing, Seller and Seller’s agents,
representatives and contractors shall have the non-exclusive and limited right
to enter upon the Property upon not less than five (5) business days prior
notice by Seller to Purchaser in order to perform work reasonably necessary to
satisfy Seller’s Post-Closing Environmental Obligations; provided, however, that
(a) prior to each such entry, Seller shall provide Purchaser with all
information reasonably necessary to understand the work plan, which information
shall include, without limitation, (i) date and time of entry, (ii) nature,
location and extent of all work, (iii) duration of entry, and (iv) traffic
control plans, if applicable, and (b) Seller shall use commercially reasonable
efforts to comply with any reasonable requirements imposed by Purchaser in
connection with such entry that are intended to minimize interference with (i)
the use and operation of the Property as a commercial shopping center and/or
(ii) the rights of any tenants under leases at the Property, which requirements
may include the hiring of a security officer.  Performance of Seller’s
Post-Closing Environmental Obligations shall be coordinated with a
representative of Purchaser.  Any monitoring wells installed at the Property
shall be flush mounted and installed at a location reasonably acceptable to
Purchaser.  Any materials or equipment brought to the Property, or wastes
generated by Seller’s Post-Closing Environmental Obligations, shall be stored at
a location reasonably acceptable to Purchaser and shall be Seller’s
responsibility to secure.  Seller shall remove any such wastes from the Property
as expeditiously as possible, but in no event more than thirty (30) days from
generation.  Purchaser and its agents and representatives shall cooperate with
Seller and its agents, representatives and contractors by arranging access to
such areas of the Property as shall be reasonably necessary for the purpose of
permitting Seller to satisfy Seller’s Post-Closing Environmental
Obligations.  Any such work shall be done in a manner so as not to unreasonably
disrupt or materially interfere with business operations at the
Property.  Seller shall promptly restore any disturbance of or damage to the
Property caused by its activities at the Property to a condition substantially
the same as that which existed before such disturbance.
 
7.           INSURANCE.  Prior to any entry on the Property, Seller shall cause
its environmental consultant to obtain and maintain not less than One Million
($1,000,000.00) Dollars per occurrence, Two Million ($2,000,000.00) Dollars
aggregate in commercial general liability insurance coverage with a contractual
liability endorsement; not less than One Million ($1,000,000.00) Dollars per
claim, Two Million ($2,000,000.00) Dollars aggregate in Consultants’
Professional Liability insurance; not less than One Million ($1,000,000.00)
Dollars per occurrence, Two Million ($2,000,000.00) Dollars aggregate in
Contractors’ Pollution Legal Liability insurance; and not less than Four Million
($4,000,000.00) Dollars per occurrence/aggregate in umbrella coverage.  All
insurance policies required pursuant to this paragraph shall be issued by a
recognized insurance company licensed to do business in the State of New Jersey
with an AM Best Rating of “A” or better, and shall be endorsed to waive the
insurer’s rights of subrogation as against Purchaser and Purchaser’s property
manager, if any, at the Property.  All insurance policies (except the
Consultants’ Professional Liability insurance) shall name Purchaser, its
mortgagee, other parties in interest and Purchaser’s property manager, if any,
at the Property as additional insureds thereunder.  Proof of the required
coverage and proof of premium payment shall be provided by Seller to Purchaser
prior to any entry on to the Property.  Such insurance coverage shall be
maintained by Seller’s environmental consultant for a period of not less than
one (1) year after issuance of the Required RAO.  In the event NJDEP audits the
Required RAO during the three-year audit period and determines that it is
deficient, Seller’s consultant shall re-acquire and maintain insurance in the
amounts set forth above for a period of not less than one (1) year after
satisfying the deficiencies identified in NJDEP’s audit.
 
8.           PURCHASER’S RELEASE AND INDEMNITY.  Except as expressly set forth
herein with respect to the Environmental Conditions, Purchaser hereby affirms
and ratifies the Releasors’ release of the Seller Parties in accordance with
Section 8(d) of the Agreement, including without limitation the Releasors’
release of the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from Hazardous Materials which are on, at, or
under or emanating from the Property.  In addition, upon satisfaction by Seller
of Seller’s Post-Closing Environmental Obligations, Purchaser on behalf of
itself and the other Releasors shall release in accordance with Section 8(d) of
the Agreement the Seller Parties from any and all claims, losses, damages or
liabilities of any nature arising from the Environmental Conditions.  Purchaser
shall indemnify, defend and hold the Seller Parties harmless from any claims,
losses, damages or liabilities of any nature arising from Purchaser’s breach of
this First Amendment.  Provided Seller performs Seller’s Post-Closing
Environmental Obligations in accordance with this First Amendment, Purchaser on
behalf of itself and the other Releasors shall not assert any claims against the
Seller Parties for lost profits, special damages and consequential damages
arising from the Environmental Conditions and Seller’s Remediation of same.
 
9.           SELLER’S
INDEMNITY.                                           Seller shall indemnify,
defend and hold Purchaser and its affiliates, investment advisors, the partners,
trustees, beneficiaries, shareholders, members, managers, directors, officers,
employees, agents and representatives of each of them, and their respective
heirs, successors, personal representatives and assigns harmless from and
against any and all any claims, losses, damages or liabilities of any nature
arising out of or caused by (a) any injury (including death) sustained by any
person or persons or any damage to personal or real property by reason of any
negligent, reckless or intentional act or omission on the part of the Seller
and/or any employee, invitee, agent or contractor of the Seller in the course of
any activities by or on behalf of the Seller at the Property in the performance
of Seller’s Post-Closing Environmental Obligations; (b) any and all natural
resource damage claims that may be asserted by third parties with respect to the
Environmental Conditions for which Seller is responsible under this First
Amendment; or (c) Seller’s breach of this First Amendment.


10.           SECURITY FOR SELLER’S PERFORMANCE.  At Closing, Seller shall
deposit the sum of One Million and 00/100 ($1,000,000) Dollars in escrow in
accordance with the Escrow Agreement to secure its obligation and liability to
complete Seller’s Post-Closing Environmental Obligations.  In addition, Seller
agrees that it shall retain an additional Five Hundred Thousand and 00/100
($500,000) Dollars of the Purchase Price (“Retained Purchase Price”) in its
account(s) to be used by Seller for the payment of Seller’s Post-Closing
Environmental Obligations and the costs of maintaining the Seller entity in
existence from the Closing Date through the date which is three years after
issuance of the Required RAO.  Notwithstanding anything herein or in the Escrow
Agreement to the contrary, (a) prior to seeking to withdraw funds from escrow
pursuant to the Escrow Agreement, unless in connection with a request for a
final disbursement following the issuance of the Required RAO, Seller shall
expend Four Hundred Fifty Thousand and 00/100 ($450,000) Dollars of the Retained
Purchase Price on the performance of Seller’s Post-Closing Environmental
Obligations, and (b) Seller’s obligation to complete Seller’s Post-Closing
Environmental Obligations is not limited to the escrow amount or the Retained
Purchase Price. The Parties shall each execute and deliver the Escrow Agreement
at Closing.
 
11.           PURCHASER’S TRANSFEREE.  Purchaser shall contractually bind any
party to which Purchaser transfers title to all or any portion of the Property:
(a) to permit Seller to exercise all of Seller’s post-Closing rights under this
First Amendment; and (b) to perform all of Purchaser’s Post-Closing
Environmental Obligations as described in this First Amendment.
 
12.           OPPORTUNITY TO CURE.  The Parties shall give each other notice of
any alleged breach of the other Party’s obligations hereunder this First
Amendment with a reasonable opportunity thereafter to effectuate a cure.  The
Parties shall not be deemed in breach of, or to not be performing their
obligations under this First Amendment, unless they fail to effectuate a cure
after a reasonable opportunity to do so.    In the event that Seller fails,
after notice and a reasonable opportunity to cure in accordance with this
Section, to comply with the requirements of Section 3 to use commercially
reasonable, diligent efforts to obtain the Required RAO, then Purchaser may at
its option elect to assume the responsibility to complete the Remediation and
obtain the Required RAO.  Prior to assuming such responsibility, Purchaser shall
provide no less than thirty (30) days’ notice to Seller (the “Work Assumption
Notice”) setting forth (a) the specific tasks that Purchaser believes remain to
be accomplished in order to obtain the RAO (the “Remaining Work”), (b) a
proposed schedule to accomplish the Remaining Work, (c) a cost estimate for the
Remaining Work; and (d) the identity of the environmental consulting firm and
LSRP selected by Purchaser to undertake the Remaining Work.  In the event that
Seller disputes Purchaser’s contention that Seller is in breach of Seller’s
obligations under Section 3 hereof, or disputes the Purchaser’s proposed plan to
undertake the Remaining Work, Seller may, within ten (10) days after delivery of
the Work Assumption Notice, notify Purchaser in good faith that it disputes
Purchaser’s right to do so.  In such event, the dispute shall promptly be
submitted to arbitration in Morris County, New Jersey, pursuant to the terms of
this Section 12, before one arbitrator in accordance with the procedural rules
with respect to commercial disputes then in effect of the American Arbitration
Association or any successor thereto.  The decision of the arbitrator shall be
final, conclusive and binding on the Parties, but the powers of the arbitrator
are hereby expressly limited to the determination of factual issues, and the
arbitrator shall have no power to reform, supplement or modify this First
Amendment.  The arbitrator shall make only required findings of fact incident to
the dispute, which findings shall be set forth in reasonable detail in a written
decision by the arbitrator.  The Parties shall share equally in the cost and
expenses of such arbitration, and each shall separately pay its own attorneys’
fees and expenses, unless the arbitrator finds that one of the Parties did not
act in good faith in connection with the dispute or the conduct of the
arbitration proceeding, in which case the arbitrator may award all or part of
said costs, expenses and fees to the other party.   If Seller expressly agrees
to allow Purchaser to assume the Remaining Work, or if the arbitrator’s award
permits Purchaser to assume the Remaining Work, Purchaser may immediately do so
using (at Purchaser’s discretion) either Seller’s LSRP or Purchaser’s own LSRP
(in which case Purchaser’s LSRP shall assume all of the responsibilities of
Seller’s LSRP hereunder), and Purchaser may thereafter submit Withdrawal
Requests (as defined in the Escrow Agreement) to the Escrow Agent in accordance
with the terms of the Escrow Agreement to reimburse Purchaser for the
Remediation Costs (as defined in the Escrow Agreement) Purchaser incurs in
performing the Remaining Work.  Upon completion of the Remaining Work, Purchaser
shall obtain and deliver to Seller a true and correct copy of the Required RAO
and the Post-RAO Cost Estimate.  Nothing herein shall prohibit Seller from
curing any default prior to Purchaser’s assumption of the Remaining Work as
aforesaid; it being agreed that the arbitration procedure set forth in this
Paragraph relates only to Purchaser’s contention that Seller is in breach of its
obligations under Section 3 hereof or Seller’s dispute of Purchaser’s proposed
plan to undertake the Remaining Work.  Notwithstanding anything herein,
Purchaser’s assumption of the Remaining Work shall not negate Seller’s covenant
to remain responsible for all costs related to Seller’s Post-Closing
Environmental Obligations.
 
13.           SURVIVAL.  The provisions of this First Amendment shall survive
the Closing and delivery of the Deed.
 
14.           NOTICES.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) or email
(with confirmed receipt) to the address, facsimile number or email address set
forth on Exhibit C hereto, or to such other address as each party may designate
for itself by like notice, and shall be deemed to have been given on the date
deposited in the mail, if mailed, by first-class, registered or certified mail,
postage prepaid, addressed as set forth on Exhibit C hereto, or to such other
address as each party may designate for itself by like notice.
 
15.           GOVERNING LAW.  This First Amendment shall be governed by the laws
of the State of New Jersey.  The Parties acknowledge that this First Amendment
has been executed and delivered in the State of New Jersey, and the Parties
submit to the jurisdiction of the courts of the State of New Jersey.
 
16.           NO AMENDMENT, ETC.  In the event of any conflict or inconsistency
between this First Amendment and the Agreement, the terms and provisions of this
First Amendment shall prevail.  No change, addition or modification to this
First Amendment shall be effective unless signed in writing by both
Parties.  Except as expressly set forth herein, the terms of the Agreement shall
remain in full force and effect.
 
17.           NO ASSIGNMENT.  Seller shall not assign any rights or delegate any
responsibility imposed under this First Amendment.
 
18.           NO RECORDING.  Neither this First Amendment nor any memorandum of
this First Amendment shall be recorded.
 
19.           DISPUTES; PREVAILING PARTY. In the event of a dispute between
Seller and Purchaser under this First Amendment, the non-prevailing party shall
be responsible for the reasonable attorneys’ fees and costs of the prevailing
party.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by duly authorized persons on the day and year first
above written.
 

 
SELLER:
KINNELON HYE L.P.
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
PURCHASER:
URSTADT BIDDLE PROPERTIES INC.
By:  /s/ Willing L. Biddle
Name:  Willing L. Biddle
Title:  CEO
 







Exhibit A


Description of Environmental Conditions


Sampling conducted by Buyer’s consultant, Woodard & Curran, on September 17,
2014, identified the following Environmental Conditions in the vicinity of dry
cleaning operations at the Property:


(1)           Concentrations of chlorinated volatile organic compounds in
shallow groundwater:


Concentration range (ug/L)
Tetrachloroethene
18.5 - 176

Trichloroethene
5.6 - 68.9

Vinyl chloride
ND – 1



(2)
Concentrations of chlorinated volatile organic compounds in sub-slab vapor:



Concentration range (ug/m3)

Tetrachloroethene                                           1,003.62 – 34,787.49
Trichloroethene                                            259.04 – 1,053.35
Vinyl chloride                                           ND – 60.84
Chloroform                                           171.32 – 2,949.45


NOTE:  Environmental Conditions shall not include any Hazardous Materials that
are migrating onto the Property from the property of another.








EXHIBIT B


ENVIRONMENTAL ESCROW AGREEMENT






EXHIBIT C


NOTICE ADDRESSES


If to Seller:



c/o Gabrellian Associates

95 North State Route 17

Paramus, New Jersey 07652

Attention: Mr. Mark Gabrellian

Email: mark@gabrellian.com



With a copy to:



Cole, Schotz, Meisel, Forman & Leonard, P.A.

25 Main Street

Hackensack, New Jersey 07601

Attention: Gary M. Albrecht, Esq.

E-mail: galbrecht@coleschotz.com

Attention: Marcie R. Horowitz, Esq.

E-mail: mhorowitz@coleschotz.com





If to Purchaser:


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Willing L. Biddle
E-mail: wbiddle@ubproperties.com


and


321 Railroad Avenue
Greenwich, Connecticut 06830
Attn: Stephan Rapaglia
E-mail: srapaglia@ubproperties.com




With a copy to:


Greenbaum, Rowe, Smith & Davis LLP
P.O. Box 5600
Woodbridge, NJ 07095
Attn: Jay A. Jaffe, Esq.
Email: jjaffe@greenbaumlaw.com




AMENDMENT TO AGREEMENT OF SALE - POST-CLOSING ITEMS
 
THIS AMENDMENT TO AGREEMENT OF SALE – POST CLOSING ITEMS (this “Amendment”), is
made as of December 10, 2014 (“Effective Date”), by and among KINNELON HYE L.P.
(“Kinnelon Hye”), MIDPARK HYE PARTNERS (“Midpark Hye”), POMPTON LAKES HYE
PARTNERS (“Pompton Lakes Hye”), and WYCKOFF HYE PARTNERS (“Wyckoff Hye”, along
with Kinnelon Hye, Midpark Hye and Pompton Lakes Hye referred to herein jointly
and severally, as the context requires, as “Seller”), each being a New Jersey
limited partnership and having an address at 95 North State Route 17, Paramus,
New Jersey 07652, and UB KINNELON I, LLC (“UB Kinnelon”), UB MIDLAND PARK I, LLC
(“UB Midland Park”), UB POMPTON LAKES I, LLC (“UB Pompton Lakes”) and UB WYCKOFF
I, LLC (“UB Wyckoff”, along with UB Kinnelon, UB Midland Park and UB Pompton
Lakes referred to herein jointly and severally, as the context requires, as
“Purchaser”), each being a New Jersey limited liability company, having an
address at 321 Railroad Avenue, Greenwich, Connecticut 06830.
 
W I T N E S S E T H :
 
WHEREAS, Seller and Purchaser entered into an Agreement of Sale dated as of
September 12, 2014 (as same has been amended and assigned, the “Agreement”),
with respect to the Property described in said Agreement; and
 
WHEREAS, as a result of matters raised following the Approvals Date (as defined
in the Agreement), the Seller and Purchaser wish to memorialize certain
agreements reached between them.
 
NOW, THEREFORE, in consideration of the mutual promises herein made, it is
agreed as follows:
 
72. RECITALS.  The recitals set forth above are incorporated by reference as if
fully set forth at length herein.
 
73. PROFESSIONAL FEES – THE DOCTORS OFFICE OF NEW JERSEY, LLC.  UB Midland Park
acknowledges its agreement to reimburse Midpark Hye for the fees and costs
charged by Midpark Hye’s attorneys, professional planner and any other
professionals for services provided solely in connection with preparation for,
or appearance at, the meeting of the Board of Adjustment of Midland Park to
address Midpark Hye’s application for a parking variance relating to the
proposed use of space at the Midland Park Real Property by The Doctors Office of
New Jersey, which meeting is presently scheduled for December 10, 2014
(collectively, the “Professional Fees”).  UB  Midland Park shall reimburse
Midpark Hye for the Professional Fees incurred by Midpark Hye within ten (10)
days after Midpark Hye’s request therefor, accompanied by reasonable back-up
documentation.
 
74. SETTLEMENT AGREEMENTS.
 
(a) Reference is hereby made to that certain Stipulation of Settlement between
Midpark Hye and Martinka & Co., Inc. and Ted Bogusta, individually, filed with
the Superior Court of New Jersey, Law Division: Bergen County under Docket No.
BER-L-8283-14 on October 14, 2014 and attached hereto as part of Exhibit “A”
hereto (the “Martinka Stipulation”), which provides, inter alia, for the payment
of an arrearage of $34,030.08 (the “Martinka Arrearage”).  Midpark Hye and UB
Midland Park hereby agree that the terms of Paragraph 11(k) of the Agreement
apply to the balance of the Martinka Arrearage which remains outstanding as of
the Effective Date.
 
(b) Reference is hereby made to that certain Consent to Enter Judgment (Tenant
to Stay in Premises) between Midpark Hye and Lieth Midland Park LLC d/b/a
Westwood Sleep Centers, as successor in interest to Lieth Incorporated  d/b/a
Westwood Sleep Centers, filed with the Superior Court of New Jersey Law
Division: Bergen County Special Civil Part, Landlord/Tenant Division under
Docket No. BER-LT-009462-14 on November 21, 2014 and attached hereto as part of
Exhibit “A” hereto (the “Westwood Sleep Consent Judgment”), which provides,
inter alia, for the payment of an arrearage of $26,405.85 (the “Westwood Sleep
Arrearage”).  Midpark Hye and UB Midland Park hereby agree that the terms of
Paragraph 11(k) of the Agreement apply to the balance of the Westwood Sleep
Arrearage which remains outstanding as of the Effective Date.
 
75. BROKERAGE COMMISSIONS.
 
(a) UB Kinnelon acknowledges that Welco Realty, Inc. (“Welco”) introduced
Marshalls of MA, Inc. (“Marshalls”) to the Kinnelon Real Property (as defined in
the Agreement) and has acted as the broker for a lease transaction which is
under negotiation as of the Effective Date.  UB Kinnelon agrees that it shall be
solely responsible for any commission due to Welco in connection with the
leasing of space to Marshalls at the Kinnelon Real Property in accordance with
the terms of the existing Exclusive Listing Agreement between Kinnelon Hye and
Welco.
 
(b) UB Midland Park acknowledges that Welco Realty, Inc. (“Welco”) introduced
Brilliant Toys, Games & Books (“Toy Store”) to the Midland Park Real Property
(as defined in the Agreement) and has acted as the broker for a potential lease
at the Midland Park Real Property, the basic terms of which are presently being
negotiated.  UB Midland Park agrees that it shall be solely responsible for any
commission due to Welco in connection with the leasing of space to the Toy Store
at the Midland Park Real Property in accordance with the terms of the existing
Exclusive Listing Agreement between Midpark Hye and Welco.
 
(c) UB Pompton Lakes acknowledges that Jeffery Realty, Inc. (“Jeffery”)
introduced Hong Kong Taste (“HKT”) to the Pompton Lakes Real Property (as
defined in the Agreement) and has acted as the broker for a lease transaction
which is under negotiation as of the Effective Date.  UB Pompton Lakes agrees
that it shall be solely responsible for any commission due to Jeffery in
connection with the leasing of space to HKT at the Pompton Lakes Real Property
in accordance with the terms of the existing Exclusive Listing Agreement between
Pompton Lakes Hye and Jeffery.
 
76. ESTOPPEL ISSUES.
 
(a) Tuesday Morning.  Midpark Hye acknowledges that Tuesday Morning has alleged
that Midpark Hye owes Tuesday Morning fifty percent of the cost of a repair made
to the elevator shaft in the Tuesday Morning premises (“Repair
Dispute”).  Midpark Hye agrees to defend any claim brought against UB Midland
Park for the Repair Dispute and to pay any amount deemed to be due and owing by
Midpark Hye (or UB Midland Park as successor in interest to Midpark Hye) to
resolve the Repair Dispute.
 
(b) Tara’s Tots.  Midpark Hye acknowledges that Tara’s Tots has alleged that
Midpark Hye is holding a larger security deposit than is reflected in Midpark
Hye’s records (“Deposit Discrepancy”).  Midpark Hye agrees to defend any claim
brought against UB Midland Park for the Deposit Discrepancy and pay any amount
deemed to be due and owing by Midpark Hye (or UB Midland Park as successor in
interest to Midpark Hye) to resolve the Deposit Discrepancy.
 
77. LEASE DOCUMENTS.  Seller hereby certifies that, to the best of its knowledge
and belief, any instrument listed on the Tenant List (in its current form on the
Effective Date) delivered to Purchaser on the Effective Date which is not an
original is a true and correct copy of the original thereof.
 
78. TIMING OF SELLER DISSOLUTION.  Each Seller hereby represents and warrants to
the Purchaser that it shall not dissolve until such Seller has no further
on-going obligations under the applicable First Amendment to Agreement of Sale
Regarding Environmental Matters dated October 27, 2014 pertaining to the portion
of the Property previously owned by such Seller.
 
79. SURVIVAL.   The obligations set forth in this Amendment shall survive the
Closing (as defined in the Agreement).
 
80. OUTSTANDING ESTOPPELS.  The Seller has not obtained estoppel certificates
from (a) PNC Bank (Kinnleon), (b) Dollar Den (Kinnelon), and (c) Wholesale Photo
(Midland Park) as of the Effective Date (“Required Estoppels”).  Seller shall
deliver the Required Estoppels from such tenants within ten (10) business days
after the Effective Date, failing which Kinnelon Hye and/or Midpark Hye, as
applicable, shall deliver a Seller estoppel in accordance with Paragraph
13(e)(iii) of the Agreement.
 
81. MISCELLANEOUS.
 
(a) All capitalized terms used in this Amendment and not otherwise defined or
redefined herein shall have the same meanings as previously given in the
Agreement.  All capitalized terms which are defined herein and are used in the
Agreement shall have the new meanings ascribed to such terms in this Amendment.
 
(b) Except as herein amended, the Agreement is hereby ratified and confirmed and
shall continue in full force and effect, and all of the terms, covenants and
conditions contained in the Agreement shall remain in full force and effect.
 
(c) In the event of any conflict between the terms of the Agreement and this
Amendment, the terms of this Amendment shall prevail.
 
(d) This Amendment may be executed in the manner permitted under Paragraph 42 of
the Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by duly authorized persons on the day and year first above
written.
 
[No Further Text On This Page; Signature Page Follows]

 
SELLER:
KINNELON HYE L.P.
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
MIDPARK HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
POMPTON LAKES HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
WYCKOFF HYE PARTNERS
By:           Midpark Hye Corp.,
its General Partner
By:  /s/ Mark Gabrellian
Name: Mark Gabrellian
Title:   President
 
 
 
PURCHASER:
UB KINNELON I, LLC
By:           Urstadt Biddle Properties Inc.,
its Sole Member
By: /s/ Willing L. Biddle
Name: Willing L. Biddle
Title:   President
UB MIDLAND PARK I, LLC
By:           Urstadt Biddle Properties Inc.,
its Sole Member
By:  /s/ Willing L. Biddle
Name: Willing L. Biddle
Title:   President
UB POMPTON LAKES I, LLC
By:           Urstadt Biddle Properties Inc.,
its Sole Member
By:  /s/ Willing L. Biddle
Name: Willing L. Biddle
Title:   President
UB WYCKOFF I, LLC
By:           Urstadt Biddle Properties Inc.,
its Sole Member
By:  /s/ Willing L. Biddle
Name: Willing L. Biddle
Title:   President



 


 
EXHIBIT “A”
 
Settlement Agreements
 
(Attached)
 


Pompton Lakes Hye Partners

95 North State Route 17

Paramus, NJ 07652



December 10, 2014


Urstadt Biddle Properties Inc.

UB Pompton Lakes I, LLC

321 Railroad Avenue

Greenwich, CT 06830



Re: Pompton Lakes Real Property

        Environmental Matters



Gentlemen:



Reference is made to the Agreement of Sale dated September 12, 2014
(“Agreement”) and the First Amendment to Agreement of Sale Regarding
Environmental Matters – Pompton Lakes dated October 27, 2014 (“First
Amendment”).  Capitalized terms used herein that are defined in the Agreement
and First Amendment shall have the meanings ascribed to them in those documents,
unless redefined herein.


The following agreements supplement those contained in the First Amendment and
shall survive the Closing of the sale from Seller to Purchaser’s assignee, UB
Pompton Lakes I, LLC (Purchaser and UB Pompton Lakes I, LLC hereby together
referred to as “Purchaser”):


1.  
Seller has conducted the Pre-Closing Investigation outlined in Section 3(a) of
the First Amendment, and has delivered to Purchaser a letter from its LSRP dated
December 9, 2014 (a copy of which, excluding the appended laboratory analytical
reports, is attached as Exhibit A hereto), stating such LSRP’s determination
that no Dry Cleaning Solvents are present in sub-slab gases beneath the VIP
Cleaners Space at levels exceeding the NJDEP’s soil gas non-residential
screening level for such Dry Cleaner Solvent(s) and that pursuant to the NJDEP
Technical Requirements for Site Remediation, no further investigation or
Remediation is required with respect to the Dry Cleaner Solvents in the sub-slab
gas in the vicinity of the VIP Cleaners Space (the “LSRP Letter”).  Purchaser
accepts the LSRP Letter for the purposes set forth in Section 3(a) of the First
Amendment.



2.  
Accordingly, pursuant to Section 3(c) of the First Amendment, and except as to
Seller’s obligations in Section 3(b) of the First Amendment, (i) the First
Amendment is hereby terminated as of the Closing Date with no further obligation
of Seller with respect to the matters addressed therein, and (ii) Purchaser
hereby affirms as of the Closing Date and ratifies the Releasors’ release of the
Seller Parties in accordance with Section 8(d) of the Agreement, including
without limitation, the Releasors’ release of the Seller Parties from any and
all claims, losses, damages or liabilities of any nature arising from Hazardous
Materials which are on, at, or under or emanating from the Pompton Lakes Real
Property, including without limitation the Environmental Conditions.



3.  
In accordance with Section 3(b) of the First Amendment, Seller has applied for a
Remedial Action Permit for Soil (“Permit”) regarding the Deed Notice.  Seller
shall remain responsible after Closing to prosecute the application and deliver
the Permit to Purchaser, and shall be solely responsible for any fines or
penalties issued by the NJDEP pertaining to Seller’s actions or omissions prior
to Closing with regard to the Deed Notice, the Permit application, or the
Permit.   Promptly upon receipt of the Permit, Seller shall prepare and submit
to the NJDEP a Remedial Action Permit Transfer/Change of Ownership Application
(“Transfer Application”) to the NJDEP pursuant to which Purchaser shall be
identified as the person with primary responsibility for Permit compliance and
Seller, as statutory permittee, shall be removed from the Permit.   Purchaser
shall cooperate and work in good faith with Seller to complete the Transfer
Application, including executing an accurate and complete Transfer Application,
and shall provide such true and correct information as is necessary for Seller
to complete the Transfer Application, including without limitation, and if
necessary, information related to the financial assurance mechanism to be
selected by Purchaser.  Each party shall be responsible for its own costs and
expenses incurred to prepare the application, except that Seller shall be
responsible to pay the Permit Transfer Fee.  Upon transfer of the Permit,
Purchaser shall be responsible to comply with all requirements thereof,
including any requirement to post financial assurance with respect to the
Permit.









[Rest of page intentionally left blank.]



Sincerely,



Pompton Lakes Hye Partners

By: Midpark Hye Corp., its General Partner



By:  /s/ Mark Gabrellian

       Mark Gabrellian, President


 



AGREED TO AND ACCEPTED:



Urstadt Biddle Properties Inc.



By: /s/ Willing L. Biddle

       Willing L. Biddle, President







UB Pompton Lakes I, LLC

By: Urstadt Biddle Properties Inc., sole member



By: /s/ Willing L. Biddle

       Willing L. Biddle, President



Exhibit A



LSRP Letter



[See attached]


